Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

dated as of December 19, 2011

 

among

 

THORATEC CORPORATION,

 

as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

SECTION 1.

DEFINITIONS

1

 

1.1

Certain Defined Terms

1

 

1.2

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

27

 

1.3

Other Definitional Provisions and Rules of Construction

27

 

 

 

SECTION 2.

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

28

 

2.1

Commitments; Making of Loans; the Register; Optional Notes

28

 

2.2

Interest on the Loans

36

 

2.3

Fees

40

 

2.4

Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments; Application of Payments After an Event of
Default

42

 

2.5

Use of Proceeds

45

 

2.6

Special Provisions Governing LIBOR Rate Loans

45

 

2.7

Increased Costs; Taxes; Capital Adequacy

48

 

2.8

Statement of Lenders; Obligation of Lenders and Issuing Lender to Mitigate

53

 

2.9

Defaulting Lenders

54

 

2.10

Replacement of a Lender

57

 

 

 

SECTION 3.

LETTERS OF CREDIT

58

 

3.1

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein

58

 

3.2

Letter of Credit Fees

60

 

3.3

Drawings and Reimbursement of Amounts Paid Under Letters of Credit

61

 

3.4

Obligations Absolute

64

 

3.5

Nature of Issuing Lender’s Duties

65

 

 

 

SECTION 4.

CONDITIONS TO CREDIT EXTENSIONS

65

 

4.1

Conditions to Initial Revolving Loans and Swing Line Loans

65

 

4.2

Conditions to All Credit Extensions

67

 

 

 

SECTION 5.

BORROWER’S REPRESENTATIONS AND WARRANTIES

68

 

i

--------------------------------------------------------------------------------


 

 

5.1

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

68

 

5.2

Authorization of Borrowing, etc.

69

 

5.3

Financial Condition

70

 

5.4

No Material Adverse Change

70

 

5.5

Title to Properties; Liens; Intellectual Property

70

 

5.6

Litigation; Adverse Facts

71

 

5.7

Payment of Taxes

71

 

5.8

Performance of Agreements

72

 

5.9

Investment Company Act

72

 

5.10

Securities Activities

72

 

5.11

Employee Benefit Plans

72

 

5.12

Certain Fees

73

 

5.13

Environmental Protection

73

 

5.14

Employee Matters

74

 

5.15

Solvency

74

 

5.16

Disclosure

74

 

5.17

Subordinated Indebtedness

75

 

5.18

Foreign Assets Control Regulations, etc.

75

 

5.19

Compliance with Laws and Regulations

75

 

 

 

SECTION 6.

BORROWER’S AFFIRMATIVE COVENANTS

76

 

6.1

Financial Statements and Other Reports

76

 

6.2

Existence, etc.

81

 

6.3

Payment of Taxes and Claims; Tax

81

 

6.4

Maintenance of Properties; Insurance

81

 

6.5

Inspection Rights; Lender Meeting

82

 

6.6

Compliance with Laws, etc.

82

 

6.7

Environmental and Other Matters

83

 

6.8

Execution of Subsidiary Guaranty After the Closing Date

84

 

6.9

Cash Management Systems

85

 

6.10

Covenants Regarding Products and Compliance with Required Permits

85

 

6.11

Designation of Senior Indebtedness

85

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.

BORROWER’S NEGATIVE COVENANTS

86

 

7.1

Indebtedness

86

 

7.2

Liens and Related Matters

88

 

7.3

Investments; Acquisitions

90

 

7.4

Restricted Payments

92

 

7.5

Financial Covenants

92

 

7.6

Restriction on Fundamental Changes; Asset Sales

92

 

7.7

Transactions with Shareholders and Affiliates

94

 

7.8

Sales and Lease-Backs

95

 

7.9

Conduct of Business

95

 

7.10

Amendments of Organizational Documents and Documents Relating to Subordinated
Indebtedness

95

 

7.11

Fiscal Year

95

 

7.12

Covenants Regarding Required Permits

96

 

7.13

Domestic Asset Requirement

96

 

 

 

SECTION 8.

EVENTS OF DEFAULT

96

 

8.1

Failure to Make Payments When Due

96

 

8.2

Default in Other Agreements

96

 

8.3

Breach of Certain Covenants

97

 

8.4

Breach of Warranty

97

 

8.5

Other Defaults Under Loan Documents

97

 

8.6

Involuntary Bankruptcy; Appointment of Receiver, etc.

97

 

8.7

Voluntary Bankruptcy; Appointment of Receiver, etc.

98

 

8.8

Judgments and Attachments

98

 

8.9

Dissolution

98

 

8.10

Employee Benefit Plans

98

 

8.11

Product Compliance

99

 

8.12

Change in Control

99

 

8.13

Invalidity of Loan Documents; Repudiation of Obligations

99

 

 

 

SECTION 9.

ADMINISTRATIVE AGENT

101

 

9.1

Appointment

101

 

9.2

Powers and Duties; General Immunity

102

 

iii

--------------------------------------------------------------------------------


 

 

9.3

Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness

104

 

9.4

Right to Indemnity

105

 

9.5

Resignation of Administrative Agent; Successor Administrative Agent and Swing
Line Lender

105

 

9.6

Subsidiary Guaranty

106

 

9.7

Duties of Other Agents

106

 

9.8

Administrative Agent May File Proofs of Claim

107

 

 

 

SECTION 10.

MISCELLANEOUS

108

 

10.1

Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit

108

 

10.2

Expenses

112

 

10.3

Indemnity

113

 

10.4

Set-Off

114

 

10.5

Ratable Sharing

115

 

10.6

Amendments and Waivers

115

 

10.7

Independence of Covenants

117

 

10.8

Notices; Effectiveness of Signatures

117

 

10.9

Survival of Representations, Warranties and Agreements

118

 

10.10

Failure or Indulgence Not Waiver; Remedies Cumulative

118

 

10.11

Marshalling; Payments Set Aside

119

 

10.12

Severability

119

 

10.13

Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver

119

 

10.14

Release of Subsidiary Guarantors

120

 

10.15

Applicable Law

120

 

10.16

Construction of Agreement; Nature of Relationship

120

 

10.17

Consent to Jurisdiction and Service of Process

120

 

10.18

Waiver of Jury Trial; Arbitration

121

 

10.19

Confidentiality

124

 

10.20

Counterparts; Effectiveness

125

 

10.21

The Platform

125

 

10.22

USA Patriot Act

125

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

I

 

FORM OF NOTICE OF BORROWING

 

 

 

II

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

 

III

 

FORM OF REQUEST FOR ISSUANCE

 

 

 

IV

 

FORM OF REVOLVING NOTE

 

 

 

V

 

FORM OF SWING LINE NOTE

 

 

 

VI

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

VII

 

FORM OF ASSIGNMENT AGREEMENT

 

 

 

VIII

 

FORM OF SUBSIDIARY GUARANTY

 

 

 

IX-A

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

IX-B

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

IX-C

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

IX-D

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

i

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.1

 

LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

 

 

5.1

 

SUBSIDIARIES OF BORROWER

 

 

 

7.1

 

CERTAIN EXISTING INDEBTEDNESS

 

 

 

7.2

 

CERTAIN EXISTING LIENS

 

 

 

7.3

 

CERTAIN EXISTING INVESTMENTS

 

ii

--------------------------------------------------------------------------------


 

THORATEC CORPORATION

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of December 19, 2011 and entered into by and
among THORATEC CORPORATION, a California corporation (“Borrower”), THE FINANCIAL
INSTITUTIONS FROM TIME TO TIME PARTY HERETO (each individually referred to
herein as a “Lender” and collectively as “Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for Lenders (in such capacity,
“Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, Lenders, at the request of Borrower, have agreed to extend certain
credit facilities to Borrower, the proceeds of which will be used to provide
financing for working capital and other general corporate purposes of Borrower
and its Subsidiaries (such term and each other capitalized term used in these
Recitals without definition are defined in subsection 1.1) and to pay
Transaction Costs; and

 

WHEREAS, Subsidiary Guarantors have agreed to guarantee the Obligations
hereunder and under the other Loan Documents:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders and Administrative Agent agree
as follows:

 

Section 1.                                          DEFINITIONS

 

1.1                               Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Affiliated Funds” means Funds that are administered or managed by (i) a single
entity or (ii) an Affiliate of such entity.

 

“Aggregate Amounts Due” has the meaning assigned to that term in
subsection 10.5.

 

“Agreement” means this Credit Agreement dated as of December 19, 2011.

 

“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Asset Sale” means the sale by Borrower or any of its Subsidiaries to any Person
other than Borrower or any of its Subsidiaries of (i) any of the stock of any of
Borrower’s Subsidiaries, (ii) substantially all of the assets of any division or
line of business of Borrower or any of its Subsidiaries, or (iii) any other
assets (whether tangible or intangible) of Borrower or any of its Subsidiaries
(other than (a) inventory sold in the ordinary course of business, (b) Cash
Equivalents, (c) sales, assignments, transfers or dispositions of accounts in
the ordinary course of business for purposes of collection, (d) sales,
assignments, transfers or dispositions of obsolete, worn out or surplus property
in the ordinary course of business, and (e) any other assets to the extent that
the aggregate value of such assets sold in any single transaction or related
series of transactions is less than or equal to $250,000).

 

“Assignment Agreement” means an Assignment and Assumption in substantially the
form of Exhibit VII annexed hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, at any time, the highest of (i) the Prime Rate, (ii) the rate
which is 1/2 of 1% in excess of the Federal Funds Effective Rate, and (iii) the
LIBOR Rate plus 1.00%.  Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change.

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

 

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Loans pursuant to subsection 2.2A.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Borrower Materials” has the meaning assigned to that term in subsection 6.1.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of California or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

 

2

--------------------------------------------------------------------------------


 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock” means the capital stock of or other equity interests in a
Person.

 

“Cash” means money, currency or a credit balance in a demand, time, savings,
passbook or similar account maintained with a Person engaged in the business of
banking, including a savings bank, savings and loan association, credit union or
trust company.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors
Service, Inc. (“Moody’s”); (iii) commercial paper maturing no more than one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit
or bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia that
(a) is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; (v) shares of any money market
mutual fund that (a) has at least 95% of its assets invested continuously in the
types of investments referred to in clauses (i) and (ii) above, (b) has net
assets of not less than $500,000,000, and (c) has the highest rating obtainable
from either S&P or Moody’s; and (vi) other readily marketable securities that
are (a) made in compliance with Borrower’s cash management policy approved by
Borrower’s board of directors and (b) not equity, high-yield or auction rate
securities.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means a Person that is a Lender or an Affiliate of a
Lender, in its capacity as a party to a Cash Management Agreement with Borrower
or another Loan Party.

 

3

--------------------------------------------------------------------------------


 

“Change in Control” means any of the following:  (i) any Person, either
individually or acting in concert with one or more other Persons, shall have
acquired beneficial ownership, directly or indirectly, of Securities of Borrower
(or other Securities convertible into such Securities) representing 30% or more
of the combined voting power of all Securities of Borrower entitled to vote in
the election of members of the Governing Body of Borrower, other than Securities
having such power only by reason of the happening of a contingency; (ii) the
occurrence of a change in the composition of the Governing Body of Borrower such
that a majority of the members of any such Governing Body are not Continuing
Members; and (iii) the occurrence of any “Change of Control” or a similar term
as defined in the documentation governing Subordinated Indebtedness.  As used
herein, the term “beneficially own” or “beneficial ownership” shall have the
meaning assigned to that term in the Exchange Act and the rules and regulations
promulgated thereunder.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means December 19, 2011.

 

“Collateral Account” means the blocked deposit account in the name of Borrower
maintained with, and under the sole dominion and control of, Administrative
Agent pursuant to the provisions of Section 8.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of business of Borrower or such Subsidiary.

 

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsections 2.1A and 3.3.

 

“Commodity Agreement” means any commodity swap agreement, futures contract,
commodity option contract or other similar agreement or arrangement to which
Borrower or any of its Subsidiaries is a party.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VI annexed hereto.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Borrower and its Subsidiaries)
by Borrower and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of Borrower and its
Subsidiaries.  For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Consolidated Capital Expenditures only
to the extent of the gross amount of such purchase price less the credit granted
by the seller of such equipment for the equipment being traded in at such time
or the amount of such proceeds, as the case may be.

 

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, (vi) other non-cash items
(other than any such non-cash item to the extent it represents an accrual of or
reserve for cash expenditures in any future period), (vii) any amounts payable
to Administrative Agent and Lenders and referred to in subsection 2.3 payable on
or before the Closing Date, (viii) Transactions Costs up to an aggregate amount
of $150,000, (ix) fees, costs and expenses incurred in connection with
consummated acquisitions, equity and debt issuances and offerings and Asset
Sales, and (x) non-recurring fees and expenses to the extent such fees and
expenses do not exceed $5,000,000 in any Fiscal Year; but only, in the case of
clauses (ii)-(x), to the extent deducted in the calculation of Consolidated Net
Income, less non-cash items added in the calculation of Consolidated Net Income
(other than any such non-cash item to the extent it will result in the receipt
of cash payments in any future period), all of the foregoing as determined on a
consolidated basis for Borrower and its Subsidiaries in conformity with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the last date of any
Fiscal Quarter, the ratio of (i) Consolidated EBITDA for the four Fiscal Quarter
period ending on such day minus the sum of (a) taxes paid in cash during such
four Fiscal Quarter period, (b) Consolidated Capital Expenditures paid during
such four Fiscal Quarter period but in any event not to exceed $10,000,000
during such four Fiscal Quarter period, and (c) Restricted Payments paid in cash
during such four Fiscal Quarter period to (ii) Consolidated Fixed Charges for
the four Fiscal Quarter period ending on such day, calculated on a Pro Forma
Basis.

 

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of the amounts for such period of (i) Consolidated Interest Expense
paid in cash, (ii) scheduled principal payments in respect of Consolidated Total
Funded Debt, and (iii) the aggregate amount of all rents paid or payable during
that period under all Capital Leases to which Borrower or any of its
Subsidiaries is a party as lessee, all of the foregoing as determined on a
consolidated basis for Borrower and its Subsidiaries in conformity with GAAP.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Borrower and its
Subsidiaries, net of interest income, including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, net costs under Interest Rate Agreements and amounts
referred to in subsection 2.3 payable to Administrative Agent and Lenders that
are considered interest expense in accordance with GAAP, but excluding, however,
any such amounts referred to in subsection 2.3 payable on or before the Closing
Date.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (i) Consolidated Total Funded Debt as at such day to
(ii) Consolidated EBITDA for the four Fiscal Quarter period ending on such day,
calculated on a Pro Forma Basis.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or loss) of any Person (other than a
Subsidiary of Borrower) in which any other Person (other than Borrower or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Borrower or is
merged into or consolidated with Borrower or any of its Subsidiaries or that
Person’s assets are acquired by Borrower or any of its Subsidiaries, (iii) the
income of any Subsidiary of Borrower to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (iv) any after-tax gains or losses
attributable to asset sales or returned surplus assets of any Pension Plan, and
(v) (to the extent not included in clauses (i) through (iv) above) any net
extraordinary gains or net non-cash extraordinary losses.

 

“Consolidated Total Funded Debt” means, as at any date of determination, the sum
of (i) the aggregate stated balance sheet amount of all Indebtedness of Borrower
and its Subsidiaries, determined on a consolidated basis in accordance with GAAP
and (ii) the Letter of Credit Usage plus the maximum aggregate amount that is or
may become available for drawing under all letters of credit that are issued for
benefit of Borrower or one of its Subsidiaries otherwise than pursuant to this
Agreement but excluding any letter of credit the entire face amount of which is
supported by cash collateral.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) under Hedge Agreements.  Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (1) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (2) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (1) or
(2) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence.  The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported or, if
less, the amount to which such Contingent Obligation is specifically limited.

 

6

--------------------------------------------------------------------------------


 

“Continuing Member” means, as of any date of determination any member of the
Governing Body of Borrower who (i) was a member of such Governing Body on the
Closing Date or (ii) was nominated for election or elected to such Governing
Body with the affirmative vote of a majority of the members who were either
members of such Governing Body on the Closing Date or whose nomination or
election was previously so approved.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Correction” means repair, modification, adjustment, relabeling, or destruction
of a Product without its physical removal to some other location; or any plan in
response to a notice of violation or deficiency from any Governmental Authority,
such as, without limitation, FDA 483 inspection reports, FDA warning letters,
and any plans to implement, monitor and audit ongoing compliance with plans of
correction.

 

“Credit Extension” means, as the context may require (i) the funding of a Loan
by a Lender, (ii) the conversion of a Base Rate Loan into a LIBOR Rate Loan,
(iii) the continuation of a LIBOR Rate Loan, or (iv) the issuance of any Letter
of Credit, any increase in the stated amount of any Letter of Credit or the
extension of any stated expiry date of a Letter of Credit by Issuing Lender.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Borrower or any of its Subsidiaries is a
party.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

7

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to subsection 2.9B, any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder,  including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder,  (b) has notified Borrower, or
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by
Administrative Agent (on its own behalf or on behalf of Borrower), to confirm in
a manner satisfactory to Administrative Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under the Bankruptcy Code or other
applicable bankruptcy or insolvency laws, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Deferred Seller Compensation” means additional consideration in the form of
seller notes, earnouts, deferred purchase price and other similar deferred
payment obligations, whether fixed or contingent, owed by Borrower or any
Subsidiary in connection with a Permitted Acquisition to the seller thereunder
and payable following the date the applicable Permitted Acquisition was
consummated.

 

“Device Approval” means, with respect to any Product in a particular country or
legal jurisdiction, all approvals, licenses, registrations or authorization of
any Governmental Authority, necessary for the manufacture, use, storage, import,
transport and sale of the Product in such country or legal jurisdiction,
including without limitation, CE marking,  510(k) and premarket notification or
premarket approval (a “PMA”) application, as such terms are defined in the FDCA.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of Borrower that is incorporated or
organized under the laws of the United States of America, any state or political
subdivision thereof or the District of Columbia.

 

“Draw Notice” has the meaning assigned to that term in subsection 3.3B.

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an “accredited investor” (as defined
in Regulation D under the Securities Act) that extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies; provided that none of the following Persons shall be an
Eligible Assignee: (A) Borrower or any Affiliate of Borrower, (B) any Defaulting
Lender or any of its Affiliates, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) a natural person.

 

8

--------------------------------------------------------------------------------


 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Governmental Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Borrower or any of its Subsidiaries or
any Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of a Person or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of such
Person or such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Person or such Subsidiary
and with respect to liabilities arising after such period for which such Person
or such Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

9

--------------------------------------------------------------------------------


 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (ix) receipt from the
IRS of notice of the failure of any Pension Plan (or any other Employee Benefit
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code; or (x) the
imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or pursuant to ERISA with respect to any Pension Plan.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under subsection 2.10 unless Borrower and the applicable Lender agree
otherwise) or (b) such Lender changes its lending office, except in each case to
the extent that, pursuant to subsection 2.7B, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with subsection 2.7B(vii) and (iv) any U.S. federal withholding Taxes imposed
under FATCA.

 

10

--------------------------------------------------------------------------------


 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

“FDA” means the Food and Drug Administration of the United States of America or
any successor entity thereto.

 

“FDCA” means the Federal Food, Drug, and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq. and all regulations promulgated thereunder.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

 

“Financial Plan” has the meaning assigned to that term in subsection 6.1(xii).

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
the Saturday closest to December 31 of each calendar year.  For purposes of this
Agreement, any particular Fiscal Year shall be designated by reference to
(i) the calendar year in which such Fiscal Year ends if the Saturday closest to
December 31 occurs in December, and (ii) the previous calendar year if the
Saturday closest to December 31 occurs in January.

 

“Foreign Lender” means (i) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (ii) if Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
Borrower is resident for tax purposes.

 

“Foreign Plan” means any employee benefit plan maintained by Borrower or any of
its Subsidiaries that is mandated or governed by any law, rule or regulation of
any Governmental Authority other than the United States, any state thereof or
any other political subdivision thereof.

 

11

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage other than Letter of Credit Usage to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 2175 N. California Blvd, Suite 700, Walnut Creek,
CA 94596, MAC: A1305-070 or (ii) such other office of Administrative Agent and
Swing Line Lender located in the United States as may from time to time
hereafter be designated as such in a written notice delivered by Administrative
Agent and Swing Line Lender to Borrower and each Lender.

 

“Funding Date” means the date of funding of a Loan.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.

 

“Good Manufacturing Practice” means current good manufacturing practices, as set
forth in the Quality System Regulation, 21 C.F.R. Part 820 and the international
quality system standards for medical devices as issued by the International
Organization for Standardization (ISO) (ISO13485:2003 and ISO13488: 1996).

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

12

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency (including without
limitation, the FDA), authority, body, commission, central bank, board, bureau,
organ, court, instrumentality or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, in each case whether federal, state, local or foreign
(including supra-national bodies such as the European Union or the European
Central Bank).

 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Governmental Authority.

 

“Hazardous Materials” means:  (i) any chemical, material or substance at any
time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement, a Currency Agreement or a
Commodity Agreement designed to hedge against fluctuations in interest rates,
currency values or commodity prices, respectively.

 

“Honor Date” has the meaning assigned to that term in subsection 3.3B.

 

13

--------------------------------------------------------------------------------


 

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services,
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument (excluding any such obligations incurred under ERISA and any
trade accounts payable in the ordinary course of business and, in each case, not
past due for more than 60 days unless being contested in good faith by
appropriate proceedings), (v) Synthetic Lease Obligations, (vi) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person, and
(vii) Contingent Obligations with respect to obligations identified in clauses
(i) through (vi) above.  Obligations under Interest Rate Agreements, Currency
Agreements and Commodity Agreements constitute (1) in the case of Hedge
Agreements, Contingent Obligations, and (2) in all other cases, Investments, and
in neither case constitute Indebtedness. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any Joint Venture
(other than a Joint Venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.

 

“Indemnified Liabilities” has the meaning assigned to that term in
subsection 10.3.

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i), Other Taxes.

 

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of Borrower and its Subsidiaries.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
calendar day of each February, May, August and November of each year, commencing
on the first such date to occur after the Closing Date, and (ii) with respect to
any LIBOR Rate Loan, the last day of each Interest Period applicable to such
Loan; provided that in the case of each Interest Period of longer than three
months “Interest Payment Date” shall also include each date that is three
months, or a multiple thereof, after the commencement of such Interest Period.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Borrower or any of its Subsidiaries is a party.

 

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

 

14

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Borrower), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Borrower from any Person other than Borrower or any
of its Subsidiaries, of any equity Securities of such Subsidiary, (iii) any
direct or indirect loan, advance (other than advances to employees, officers and
directors for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by Borrower or any of its Subsidiaries to any other Person (other than a
Subsidiary of Borrower), including all indebtedness and accounts receivable from
that other Person that are not current assets or did not arise from sales to
that other Person in the ordinary course of business, or (iv) Interest Rate
Agreements, Currency Agreements or Commodity Agreements not constituting Hedge
Agreements.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment (other than adjustments for the repayment of, or the
refund of capital with respect to, the original amount of any such Investment).

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means Wells Fargo, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Issuing Lender hereunder.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the context otherwise requires; provided that
the term “Lenders”, when used in the context of a particular Commitment, shall
mean Lenders having that Commitment.

 

“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by Issuing Lender for the
account of Borrower pursuant to subsection 3.1.

 

“Letter of Credit Usage” means, as at any date of determination, without
duplication, the sum of (i) the maximum aggregate amount which is or at any time
thereafter may become available for drawing under all Letters of Credit then
outstanding plus (ii) the aggregate amount of all drawings under Letters of
Credit honored by Issuing Lender and not theretofore reimbursed out of the
proceeds of Revolving Loans pursuant to subsection 3.3B or otherwise reimbursed
by Borrower.

 

15

--------------------------------------------------------------------------------


 

“LIBOR Rate” means, (i) for any Interest Rate Determination Date with respect to
an Interest Period for a LIBOR Rate Loan, the rate per annum obtained by
dividing (a) (1) the British Bankers Association LIBOR Rate (“BBA LIBOR”)
(rounded upward to the nearest 1/100 of one percent), as published by Reuters
(or such other commercially available source providing quotations of BBA LIBOR
as may be designated by Administrative Agent from time to time) at approximately
11:00 a.m. (London time) on such Interest Rate Determination Date, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (2) if such rate is not available at such
time for any reason, the rate per annum (rounded upward to the nearest 1/100 of
one percent) determined by Administrative Agent to be the rate at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the LIBOR Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Wells Fargo to major banks in the interbank Eurodollar market at their request
at approximately 11:00 a.m. (London time) on such Interest Rate Determination
Date by (b) a percentage equal to 100% minus the stated maximum rate of all
reserve requirements (including any marginal, emergency, supplemental, special
or other reserves) applicable on such Interest Rate Determination Date to any
member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D); and (ii) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to (a) BBA
LIBOR, at approximately 11:00 a.m. (London time) determined two Business Days
prior to such date for Dollar deposits being delivered in the interbank
Eurodollar market for a term of one month commencing that day or (b) if such
published rate is not available at such time for any reason, the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one month would be offered by Wells Fargo to major banks in the interbank
Eurodollar market at their request at the date and time of determination.

 

“LIBOR Rate Loans” means Loans bearing interest at rates determined by reference
to the LIBOR Rate as provided in subsection 2.2A.

 

“LIBOR Rate Margin” means the margin over the LIBOR Rate used in determining the
rate of interest of LIBOR Rate Loans pursuant to subsection 2.2A.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Limited Foreign Investments” means, as of any date of determination, the sum,
without duplication, of (i) the aggregate principal amount of Contingent
Obligations with respect to any Indebtedness of Foreign Subsidiaries and, upon
any matured obligations actually arising pursuant thereto, such corresponding
Indebtedness so extinguished, pursuant to subsection 7.1(iii) outstanding as of
such date, (ii) the aggregate principal amount of Indebtedness of any Foreign
Subsidiary to Borrower or any Subsidiary Guarantor pursuant to subsection
7.1(v)(c) outstanding as of such date other than Indebtedness incurred or
assumed by Foreign Subsidiaries pursuant to subsection 7.3(xiv), (iii) the
aggregate consideration in acquisitions of all Foreign Subsidiaries and
acquisitions made by any Foreign Subsidiary pursuant to subsection 7.3(vi) since
the Closing Date, and (iv) the aggregate amount of Investments permitted under
subsection 7.3(ix) as of such date.

 

16

--------------------------------------------------------------------------------


 

“Loan” or “Loans” means one or more of the Loans made by Lenders to Borrower
pursuant to subsection 2.1A.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Borrower in favor of Issuing Lender relating to, the Letters of
Credit), the Subsidiary Guaranty and any other documents or instruments
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents.

 

“Loan Party” means each of Borrower and any of Borrower’s Subsidiaries from time
to time executing a Loan Document, and “Loan Parties” means all such Persons,
collectively.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
Product which involves a minor violation that would not be subject to legal
action by any Governmental Authority or which involves no violation, including
but not limited to normal stock rotation practices, routine equipment
adjustments and repairs.

 

“Material Adverse Effect” means (i) a material adverse change in or a material
adverse effect upon the business, operations, properties, assets or condition
(financial or otherwise) of Borrower and its Subsidiaries taken as a whole,
(ii) the impairment of the ability of the Loan Parties to perform, or of
Administrative Agent and Lenders to enforce, the Obligations, or (iii) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document or the rights and
remedies of Administrative Agent and Lenders thereunder.

 

“Material Subsidiary” means any Subsidiary that, on a consolidated basis for
such Subsidiary and its Subsidiaries, (i) for the most recent Fiscal Quarter for
which financial statements have been delivered or required to be delivered
pursuant to subsection 6.1(ii) or 6.1(iii) accounted for more than 5% of the
consolidated revenues of Borrower and its Subsidiaries or (ii) as at the end of
such Fiscal Quarter, was the owner of more than 5% of the consolidated assets of
Borrower and its Subsidiaries.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Non-Consenting Lender” has the meaning assigned to that term in
subsection 2.10.

 

17

--------------------------------------------------------------------------------


 

“Notes” means one or more of the Revolving Notes or Swing Line Note or any
combination thereof.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

 

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise.

 

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

 

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

 

“Operating Lease”, as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

 

“Organizational Documents” means the documents (including Bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to subsection 2.10 unless Borrower and the applicable Lender agree
otherwise).

 

18

--------------------------------------------------------------------------------


 

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

 

“Participant Register” has the meaning specified in subsection 10.1C.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA, and, for purposes of subsection 8.10, any Foreign Plan that, if subject
to ERISA, would constitute a “defined benefit plan” within the meaning of
Section 3(35) of ERISA.

 

“Permitted Acquisition” means the acquisition of all or any portion of the
business and assets, or Capital Stock, of any Person which acquisition is
permitted pursuant to subsection 7.3(vi).

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien imposed by a Governmental Authority in
connection with any Foreign Plan, any such Lien relating to or imposed in
connection with any Environmental Claim, and any such Lien expressly prohibited
by any applicable terms of any of the Loan Documents):

 

(i)                                     Liens for taxes, assessments or
governmental charges or claims the payment of which is not, at the time,
required by subsection 6.3;

 

(ii)                                  statutory Liens of landlords, Liens of
collecting banks under the UCC on items in the course of collection, statutory
Liens, rights of set-off and other similar rights and remedies of banks,
statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

 

(iii)                               deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of statutory
obligations, bids, leases, government contracts, trade contracts, and other
similar obligations (exclusive of obligations for the payment of borrowed
money);

 

19

--------------------------------------------------------------------------------


 

(iv)                              any attachment or judgment Lien not
constituting an Event of Default under subsection 8.8;

 

(v)                                 (a) leases or subleases and non-exclusive
licenses and sublicenses (with respect to Intellectual Property and other
property) granted to third parties and not interfering in any material respect
with the ordinary conduct of the business of Borrower or any of its
Subsidiaries; provided that for purposes of this clause (v), exclusive licenses
or sublicenses of Intellectual Property which are exclusive to one or more
specific geographic areas outside the United States and co-exclusive licenses
and sublicenses whereby the Borrower retains rights to use such Intellectual
Property shall each be deemed to be non-exclusive; and (b) exclusive licenses
and sublicenses with respect to Intellectual Property (x) acquired by Borrower
or a Subsidiary from a third party in an acquisition transaction of a business
or line of business from such third party and which licenses or sublicenses are
granted to such third party in connection with such acquisition transaction and
which are intended to transfer exclusive rights to such Intellectual Property to
such third party so long as (I) such Intellectual Property is not material to
such acquired business or line or business and (II) such exclusive licenses or
sublicenses do not interfere in any material respect with the ordinary conduct
of the business of Borrower and its Subsidiaries; or (y) of Borrower or any of
its Subsidiaries which is not transferred to a third party in a disposition of a
business or line of business to such third party but which is related to such
disposed business or line of business and which licenses or sublicenses are
granted to such third party in connection with such disposition and which are
intended to transfer exclusive rights to such Intellectual Property to such
third party so long as such exclusive licenses or sublicenses do not interfere
in any material respect with the ordinary conduct of the business of Borrower
and its Subsidiaries;

 

(vi)                              easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not and will not interfere in any material respect with the ordinary
conduct of the business of Borrower and its Subsidiaries;

 

(vii)                           any (a) interest or title of a lessor or
sublessor under any lease not prohibited by this Agreement, (b) Lien or
restriction that the interest or title of such lessor or sublessor may be
subject to, or (c) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(b), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease;

 

(viii)                        Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(ix)                                any zoning or similar law or right reserved
to or vested in any Governmental Authority to control or regulate the use of any
real property; and

 

20

--------------------------------------------------------------------------------


 

(x)                                   Liens securing obligations (other than
obligations representing Indebtedness for borrowed money) under operating,
reciprocal easement or similar agreements entered into in the ordinary course of
business of Borrower and its Subsidiaries.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Platform” has the meaning specified in subsection 6.1.

 

“Prime Rate” means the rate that Wells Fargo announces from time to time as its
prime lending rate, as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  Wells Fargo or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (a) any
proposed Permitted Acquisition, (b) any Asset Sale of a Subsidiary or operating
entity for which historical financial statements for the relevant period are
available, (c) any incurrence of Indebtedness, or (d) any increase in
Commitments pursuant to subsection 2.1A(iii) (including pro forma adjustments
arising out of events which are directly attributable to the proposed Permitted
Acquisition, Asset Sale, incurrence of Indebtedness or increase in Commitments,
are factually supportable and are expected to have a continuing impact, in each
case as determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act, as interpreted by the Staff of the SEC, and such other
adjustments as are reasonably satisfactory to Administrative Agent, in each case
as certified by Borrower’s chief financial officer, chief executive officer,
vice president of finance or other Officer designated by such chief financial
officer or chief executive officer) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired or sold and the consolidated financial statements of Borrower and its
Subsidiaries, which shall be reformulated as if such Permitted Acquisitions or
Asset Sale, and all other Permitted Acquisitions or Asset Sales that have been
consummated during the period, any Indebtedness or other liabilities to be
incurred or repaid in connection therewith had been consummated and incurred or
repaid at the beginning of such period (and assuming that such Indebtedness to
be incurred bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the interest rate applicable to such
Indebtedness, or if such Indebtedness bears interest at a variable rate of
interest, the weighted average of the interest rates applicable to outstanding
Loans incurred during such period) and any Commitments to be increased had been
increased at the beginning of such period; provided that if such historical
financial statements are not audited or formally reviewed, any amounts of such
entities or assets acquired or sold that are included in any components of
Consolidated Fixed Charge Coverage Ratio or Consolidated Leverage Ratio shall be
reasonably acceptable to Administrative Agent.

 

21

--------------------------------------------------------------------------------


 

“Pro Forma Compliance” means, at any date of determination, that Borrower shall
be in pro forma compliance with any or all of the covenants set forth in
subsection 7.5, as of the date of such determination or the last day of the most
recently completed Fiscal Quarter for which financial statements shall have been
delivered to Administrative Agent pursuant to subsection 6.1(ii) or 6.1(iii), as
the case may be (computed on the basis of (a) balance sheet amounts as of such
date and (b) income statement amounts for the most recently completed period of
four consecutive Fiscal Quarters for which financial statements shall have been
delivered to Administrative Agent and calculated on a Pro Forma Basis in respect
of the event giving rise to such determination).

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

“Products” means any services provided or products manufactured, sold,
developed, tested or marketed by Borrower or any of its Subsidiaries.

 

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Revolving Loan Commitment or the Revolving Loans of any
Lender or any Letters of Credit issued or participations therein deemed
purchased by any Lender or any assignments of any Swing Line Loans deemed
purchased by any Lender, the percentage obtained by dividing (i) the Revolving
Loan Exposure of that Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders, as the applicable percentage may be adjusted by assignments
permitted pursuant to subsection 10.1.  The initial Pro Rata Share of each
Lender for purposes of the preceding sentence is set forth opposite the name of
that Lender in Schedule 2.1 annexed hereto.

 

“Public Lender” has the meaning assigned to that term in subsection 6.1.

 

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action.

 

“Recipient” means (i) Administrative Agent, (ii) any Lender and (iii) Issuing
Lender, as applicable.

 

“Refunded Swing Line Loans” has the meaning assigned to that term in
subsection 2.1A(ii).

 

“Register” has the meaning assigned to that term in subsection 2.1D.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

“Related Party” has the meaning assigned to that term in subsection 9.1A.

 

22

--------------------------------------------------------------------------------


 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Removal” means the physical removal of a device from its point of use to some
other location for repair, modification, adjustment, relabeling or destruction.

 

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

 

“Required Lenders” means (i) if there is more than one Lender, two or more
Lenders having or holding more than 50% of the sum of the aggregate Revolving
Loan Exposure of all Lenders; provided that the Commitment of, and the portion
of the Revolving Loan Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders and
(ii) if there is only one Lender, such Lender.

 

“Required Permit” means a permit issued or required under laws applicable to the
business of Borrower or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under laws applicable to the business of Borrower or any of
its Subsidiaries, including without limitation any Device Approval (including
without limitation, at any point in time, all licenses, approvals and permits
issued by the FDA or any other applicable Governmental Authority necessary for
the testing, manufacture, marketing or sale of any Product by Borrower or any of
its Subsidiaries as such activities are being conducted by such Person with
respect to such Product at such time).

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Borrower now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class or payable solely in shares of common
Capital Stock of Borrower, (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of Borrower now or hereafter outstanding,
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of
Borrower now or hereafter outstanding, and (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness.

 

“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.

 

23

--------------------------------------------------------------------------------


 

“Revolving Loan Commitment” means the commitment of a Revolving Lender to make
Revolving Loans to Borrower pursuant to subsection 2.1A(i), and “Revolving Loan
Commitments” means such commitments of all Revolving Lenders in the aggregate.

 

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders on such date.

 

“Revolving Loan Commitment Termination Date” means December 19, 2016.

 

“Revolving Loan Exposure”, with respect to any Revolving Lender, means, as of
any date of determination (i) prior to the termination of the Revolving Loan
Commitments, the amount of that Lender’s Revolving Loan Commitment, and
(ii) after the termination of the Revolving Loan Commitments, the sum of (a) the
aggregate outstanding principal amount of the Revolving Loans of that Lender
plus (b) in the event that Lender is Issuing Lender, the aggregate Letter of
Credit Usage in respect of all Letters of Credit issued by that Lender (in each
case net of any participations purchased by other Lenders in such Letters of
Credit or in any unreimbursed drawings thereunder) plus (c) the aggregate amount
of all participations purchased by that Lender in any outstanding Letters of
Credit or any unreimbursed drawings under any Letters of Credit plus (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any assignments thereof deemed purchased by other
Revolving Lenders) plus (e) the aggregate amount of all assignments deemed
purchased by that Lender in any outstanding Swing Line Loans.

 

“Revolving Loans” means the Loans made by Revolving Lenders to Borrower pursuant
to subsection 2.1A(i).

 

“Revolving Notes” means any promissory notes of Borrower issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Revolving Lenders,
substantially in the form of Exhibit IV annexed hereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

24

--------------------------------------------------------------------------------


 

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Specified Laws” means all applicable laws relating to the operation of private
label and other medical device product distributions, and the possession,
control, warehousing, marketing, sale and distribution of medical devices,
including without limitation, Good Manufacturing Practices, the Occupational
Health and Safety Act (29 U.S.C. § 651 et seq.), any laws pertaining to the
manufacture and sale of the Products, any laws or regulations pertaining to
being in good standing to sell Products to any Governmental Authority or receive
reimbursement from any applicable Governmental Authorities, and any implementing
regulations to any of the foregoing or other applicable laws of any other
country or legal jurisdiction. This shall include all guidelines and standards
established by applicable Governmental Authorities for the manufacture or repair
of the Products.

 

“Standby Letter of Credit” means any letter of credit or similar instrument
other than a Commercial Letter of Credit.

 

“Subject Lender” has the meaning assigned to that term in subsection 2.10.

 

“Subordinated Indebtedness” means any Indebtedness of Borrower incurred from
time to time and subordinated in right of payment to the Obligations, in each
case with subordination terms that are either (i) identical to any prior
Subordinated Indebtedness or (ii) otherwise acceptable to Administrative Agent.

 

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

 

“Subsidiary Guarantor” means any Subsidiary of Borrower that executes and
delivers a counterpart of the Subsidiary Guaranty on the Closing Date or from
time to time thereafter pursuant to subsection 6.8.

 

25

--------------------------------------------------------------------------------


 

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
existing Subsidiaries of Borrower on the Closing Date and to be executed and
delivered by additional Subsidiaries of Borrower from time to time thereafter in
accordance with subsection 6.8, substantially in the form of Exhibit VIII
annexed hereto.

 

“Swap Counterparty” means a Person that was a Lender or an Affiliate of a Lender
at the time of entering into a Hedge Agreement with Borrower or one of its
Subsidiaries, the obligations under which are guarantied pursuant to the
Subsidiary Guaranty.

 

“Swing Line Lender” means Wells Fargo, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

 

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Borrower pursuant to subsection 2.1A(ii).

 

“Swing Line Loans” means the Loans made by Swing Line Lender to Borrower
pursuant to subsection 2.1A(ii).

 

“Swing Line Note” means any promissory note of Borrower issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit V annexed hereto.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $10,000,000.

 

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

 

“Transaction Costs” means the fees, costs and expenses whether accrued or
payable by Borrower on or before the Closing Date in connection with the
transactions contemplated by the Loan Documents.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

26

--------------------------------------------------------------------------------


 

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities at such time
except for (i) the principal of and interest on, and fees relating to, any
Indebtedness; (ii) contingent reimbursement obligations in respect of amounts
that may be drawn under Letters of Credit; and (iii) in the case of Obligations
for indemnification or that otherwise survive termination of the Loan Documents,
with respect to which a notice for indemnification or claim or demand for
payment has been issued or made to a Loan Party.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Withholding Agent” means Borrower and Administrative Agent.

 

1.2                               Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (ii), (iii) and (xii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements required to be provided pursuant to subsection 6.1(v)).  Except as
provided in the next sentence, calculations in connection with the definitions,
covenants and other provisions of this Agreement shall utilize GAAP as in effect
on the date of determination. If at any time after the date hereof any change in
GAAP occurs that would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and any of Borrower, Administrative
Agent or Required Lenders shall so request, Administrative Agent, Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Borrower and Required Lenders), provided that, until so amended,
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and Borrower shall provide to Administrative Agent
and Lenders reconciliation statements required to be provided pursuant to
subsection 6.1(v).

 

1.3                               Other Definitional Provisions and Rules of
Construction.

 

A.                                    Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  Any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns.

 

27

--------------------------------------------------------------------------------


 

B.                                    References to “Sections” and “subsections”
shall be to Sections and subsections, respectively, of this Agreement unless
otherwise specifically provided.  Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.  The words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof.

 

C.                                    The use in any of the Loan Documents of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”

 

D.                                    Unless otherwise expressly provided
herein, references to Organizational Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto.  Any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

 

Section 2.                                          AMOUNTS AND TERMS OF
COMMITMENTS AND LOANS

 

2.1                               Commitments; Making of Loans; the Register;
Optional Notes.

 

A.                                    Commitments.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of Borrower herein set forth, each Lender hereby severally agrees to
make the Loans as described in subsections 2.1A(i) and Swing Line Lender hereby
agrees to make the Swing Line Loans as described in subsection 2.1A(ii).

 

(i)                                     Revolving Loans.  Each Revolving Lender
severally agrees, subject to the limitations set forth below with respect to the
maximum amount of Revolving Loans permitted to be outstanding from time to time,
to lend to Borrower from time to time during the period from the Closing Date to
but excluding the Revolving Loan Commitment Termination Date an aggregate amount
not exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used for the purposes identified in subsection 2.5A.  The
original amount of each Revolving Lender’s Revolving Loan Commitment is set
forth opposite its name on Schedule 2.1 annexed hereto and the original
Revolving Loan Commitment Amount is $50,000,000; provided that the amount of the
Revolving Loan Commitment of each Revolving Lender shall be adjusted to give
effect to any assignment of such Revolving Loan Commitment pursuant to
subsection 10.1B and shall be reduced from time to time by the amount of any
reductions thereto made pursuant to subsection 2.4.  Each Revolving Lender’s
Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date.  Amounts borrowed under this
subsection 2.1A(i) may be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.

 

28

--------------------------------------------------------------------------------


 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

 

(ii)                                  Swing Line Loans.

 

(a)                                  General Provisions.  Swing Line Lender
hereby agrees, subject to the limitation set forth in the last paragraph of
subsection 2.1A(i) and set forth below with respect to the maximum amount of
Swing Line Loans permitted to be outstanding from time to time, to make a
portion of the Revolving Loan Commitments available to Borrower from time to
time during the period from the Closing Date to but excluding the Revolving Loan
Commitment Termination Date by making Swing Line Loans to Borrower in an
aggregate amount not exceeding the amount of the Swing Line Loan Commitment to
be used for the purposes identified in subsection 2.5A, notwithstanding the fact
that such Swing Line Loans, when aggregated with Swing Line Lender’s outstanding
Revolving Loans and Swing Line Lender’s Pro Rata Share of the Letter of Credit
Usage then in effect, may exceed Swing Line Lender’s Revolving Loan Commitment. 
The original amount of the Swing Line Loan Commitment is $5,000,000; provided
that any reduction of the Revolving Loan Commitment Amount made pursuant to
subsection 2.4 that reduces the Revolving Loan Commitment Amount to an amount
less than the then current amount of the Swing Line Loan Commitment shall result
in an automatic corresponding reduction of the amount of the Swing Line Loan
Commitment to the amount of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of Borrower, Administrative Agent or
Swing Line Lender.  The Swing Line Loan Commitment shall expire on the Revolving
Loan Commitment Termination Date and all Swing Line Loans and all other amounts
owed hereunder with respect to the Swing Line Loans shall be paid in full no
later than that date.  Amounts borrowed under this subsection 2.1A(ii) may be
repaid and reborrowed to but excluding the Revolving Loan Commitment Termination
Date.  Notwithstanding the foregoing, Swing Line Lender shall not be obligated
to make any Swing Line Loans if any Lender is at that time a Defaulting Lender,
unless arrangements, which may include the delivery of cash collateral,
satisfactory to Swing Line Lender (in its sole discretion) have been entered
into with Borrower or such Defaulting Lender to eliminate Swing Line Lender’s
actual or potential Fronting Exposure (after giving effect to subsection
2.9A(iv)) with respect to the Defaulting Lender arising from either the Swing
Line Loan then proposed to be made or that Swing Line Loan and all other Swing
Line Loans as to which Swing Line Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Swing Line Loan Prepayment with Proceeds of
Revolving Loans.  With respect to any Swing Line Loans that have not been
voluntarily prepaid by Borrower pursuant to subsection 2.4A(i), Swing Line
Lender may, at any time in its sole and absolute discretion, deliver to
Administrative Agent (with a copy to Borrower), no later than 11:00 a.m.
(Pacific time) on the first Business Day in advance of the proposed Funding
Date, a notice requesting Revolving Lenders to make Revolving Loans that are
Base Rate Loans on such Funding Date in an amount equal to the amount of such
Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such
notice is given.  Borrower hereby authorizes the giving of any such notice and
the making of any such Revolving Loans.  Anything contained in this Agreement to
the contrary notwithstanding, (1) the proceeds of such Revolving Loans made by
Revolving Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Borrower) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (2) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note, if any, of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans and shall be due under the Revolving Note, if any, of Swing Line
Lender.  Borrower hereby authorizes Administrative Agent and Swing Line Lender
to charge Borrower’s accounts with Administrative Agent and Swing Line Lender
(up to the amount available in each such account) in order to immediately pay
Swing Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Revolving Lenders, including the
Revolving Loan deemed to be made by Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans.  Administrative Agent shall
promptly notify Borrower of any such charge.  If any portion of any such amount
paid (or deemed to be paid) to Swing Line Lender should be recovered by or on
behalf of Borrower from Swing Line Lender in any bankruptcy proceeding, in any
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Lenders in the manner contemplated
by subsection 10.5.

 

(c)                                  Swing Line Loan Assignments.  On the
Funding Date of each Swing Line Loan, each Revolving Lender shall be deemed to,
and hereby agrees to, purchase an assignment of such Swing Line Loan in an
amount equal to its Pro Rata Share.  If for any reason (1) Revolving Loans are
not made upon the request of Swing Line Lender as provided in the immediately
preceding paragraph in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of such Swing Line Loan or (2) the Revolving Loan
Commitments are terminated at a time when such Swing Line Loan is outstanding,
upon notice from Swing Line Lender as provided below, each Revolving Lender
shall fund the purchase of such assignment in an amount equal to its Pro Rata
Share (calculated, in the case of the foregoing clause (2), immediately prior to
such termination of the Revolving Loan Commitments) of the unpaid amount of such
Swing Line Loan together with accrued interest thereon.  Upon one Business Day’s
notice from Swing Line Lender, each Revolving Lender shall deliver to Swing Line
Lender such amount in same day funds at the Funding and Payment Office.  In
order to further evidence such assignment (and without prejudice to the
effectiveness of the assignment provisions set forth above), each Revolving
Lender agrees to enter into an assignment agreement at the request of Swing Line
Lender in form and substance reasonably satisfactory to Swing Line Lender.  In
the event any Revolving Lender fails to make available to Swing Line Lender any
amount as provided in this paragraph, Swing Line Lender shall be entitled to
recover such amount on demand from such Revolving Lender together with interest
thereon at the rate customarily used by Swing Line Lender for the correction of
errors among banks for three Business Days and thereafter at the Base Rate.  In
the event Swing Line Lender receives a payment of any amount with respect to
which other Revolving Lenders have funded the purchase of assignments as
provided in this paragraph, Swing Line Lender shall promptly distribute to each
such other Revolving Lender its Pro Rata Share of such payment.

 

30

--------------------------------------------------------------------------------


 

(d)                                 Revolving Lenders’ Obligations.  Anything
contained herein to the contrary notwithstanding, each Revolving Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to subsection 2.1A(ii)(b) and each Revolving Lender’s
obligation to purchase an assignment of any unpaid Swing Line Loans pursuant to
the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (1) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against Swing Line Lender, Borrower or any other Person for any reason
whatsoever; (2) the occurrence or continuation of an Event of Default or a
Default; (3) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries; (4) any breach of this Agreement or any other Loan Document by any
party thereto; or (5) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Revolving Lender are subject to the condition that (x) Swing Line Lender
believed in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made or (y) the satisfaction of any such condition not
satisfied had been waived in accordance with subsection 10.6 prior to or at the
time such Refunded Swing Line Loans or other unpaid Swing Line Loans were made.

 

31

--------------------------------------------------------------------------------


 

(iii)                               Increase in Commitments.

 

(a)                                  Request for Increase.  Provided there
exists no Default or an Event of Default, upon notice to Administrative Agent
(which shall promptly notify the Lenders), Borrower may from time to time after
the Closing Date to but excluding Revolving Loan Commitment Termination Date,
request an increase in the aggregate amount of the Commitments by an amount (for
all such requests) not exceeding $50,000,000; provided that (1) any such request
for an increase shall be in a minimum amount of $10,000,000, and (2) Borrower
may make a maximum of four such requests.  Borrower may request Lenders to
increase their Commitments or invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to Administrative Agent and its counsel.  Any increase in the
Commitments pursuant to this subsection 2.1A(iii) shall increase the Swing Line
Loan Commitment and the limitation on the Letter of Credit Usage set forth in
subsection 3.1A(ii) in the same proportion as such increase has to the increased
Commitments immediately after the effectiveness thereof.

 

(b)                                 Lender Elections to Increase.  Each Lender
and such additional Eligible Assignees shall notify Administrative Agent whether
or not it agrees to increase its Commitment or to become a Lender, as
applicable, and the amount of such increase or Commitment, as applicable.  No
Lender shall have any obligation, express or implied to increase or to offer to
increase the amount of its Commitment.  Only the consent of (1) each Lender
agreeing to increase the amount of its Commitment and each such additional
Eligible Assignee becoming a Lender and (2) Administrative Agent (which shall
not be unreasonably withheld or delayed), shall be required for an increase in
the aggregate amount of the Commitments pursuant to this subsection 2.1A(iii). 
In addition, except in the case of an Eligible Assignee that is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender, each of Swing Line Lender
and Issuing Lender shall have consented (which consents shall not be
unreasonably withheld or delayed) to such Eligible Assignee becoming a Lender
hereunder.

 

(c)                                  Effective Date and Allocations.  If the
Commitments are increased in accordance with this subsection, Administrative
Agent and Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase.  Administrative Agent shall
promptly notify Borrower and Lenders or Eligible Assignees, as applicable, of
the final allocation of such increase and the Increase Effective Date.

 

32

--------------------------------------------------------------------------------


 

(d)                                 Conditions to Effectiveness of Increase.  As
a condition precedent to such increase, (1) Borrower shall deliver to
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by an Officer of such Loan Party (x) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, to the extent any such resolutions are necessary, and (y) in the
case of Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Section 5 and the
other Loan Documents are true, correct and complete in all material respects on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true, correct and complete in all material respects as of such
earlier date, and except that for purposes of this subsection 2.1A(iii), the
representations and warranties contained in subsection 5.3 shall be deemed to
refer to the most recent statements furnished pursuant to subsections
6.1(ii) and 6.1(iii); provided, that, if a representation and warranty is
qualified as to materiality, the materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty, (B) no Default or
Event of Default exists or would result therefrom, (C) demonstrating in
reasonable detail Pro Forma Compliance with the financial covenants set forth in
subsection 7.5; and (D) certifying that the increased Commitments will be
“senior debt” (or any similar term) and “designated senior debt” (or any similar
term) under any Subordinated Indebtedness outstanding on the Increase Effective
Date; and (2) such other documents and instruments as reasonably requested by
Administrative Agent or any Lender increasing its Commitment pursuant to this
subsection 2.1A(iii).  Borrower shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
subsection 2.6D) to the extent necessary to keep the outstanding Loans ratable
with any revised Pro Rata Shares arising from any nonratable increase in the
Commitments under this subsection 2.1A(iii).

 

(e)                                  Conflicting Provisions.  This subsection
2.1A(iii) shall supersede any provisions in subsection 10.5 or 10.6 to the
contrary.

 

B.                                    Borrowing Mechanics.  Loans made on any
Funding Date (other than Swing Line Loans, Revolving Loans made pursuant to a
request by Swing Line Lender pursuant to subsection 2.1A(ii) or Revolving Loans
made pursuant to subsection 3.3B) shall be in an aggregate minimum amount of
$500,000 and multiples of $100,000 in excess of that amount; provided that Loans
made as LIBOR Rate Loans shall be in an aggregate minimum amount of $1,000,000
and multiples of $100,000 in excess of that amount.  Swing Line Loans made on
any Funding Date shall be in an aggregate minimum amount of $100,000 and
multiples of $50,000 in excess of that amount.  Whenever Borrower desires that
Lenders make Revolving Loans it shall deliver to Administrative Agent a duly
executed Notice of Borrowing no later than 11:00 a.m. (Pacific time) at least
three Business Days in advance of the proposed Funding Date (in the case of a
LIBOR Rate Loan) or at least one Business Day in advance of the proposed Funding
Date (in the case of a Base Rate Loan).  Whenever Borrower desires that Swing
Line Lender make a Swing Line Loan, it shall deliver to Administrative Agent a
duly executed Notice of Borrowing no later than 1:00 p.m. (Pacific time) on the
proposed Funding Date.  Revolving Loans may be continued as or converted into
Base Rate Loans and LIBOR Rate Loans in the manner provided in subsection 2.2D. 
In lieu of delivering a Notice of Borrowing, Borrower may give Administrative
Agent telephonic notice by the required time of any proposed borrowing under
this subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to Administrative
Agent on or before the applicable Funding Date.

 

33

--------------------------------------------------------------------------------


 

Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by an Officer or
other person authorized to borrow on behalf of Borrower or for otherwise acting
in good faith under this subsection 2.1B or under subsection 2.2D, and upon
funding of Loans by Lenders, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans
pursuant to subsection 2.2D, in each case in accordance with this Agreement,
pursuant to any such telephonic notice Borrower shall have effected Loans or a
conversion or continuation, as the case may be, hereunder.

 

Borrower shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Borrower is required to certify in
the applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Borrower of the proceeds of any
Loans shall constitute a re-certification by Borrower, as of the applicable
Funding Date, as to the matters to which Borrower is required to certify in the
applicable Notice of Borrowing.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a LIBOR Rate Loan (or telephonic notice in lieu thereof) shall
be irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to make a borrowing or to effect a conversion or
continuation in accordance therewith.

 

C.                                    Disbursement of Funds.  All Revolving
Loans shall be made by Lenders simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that neither Administrative
Agent nor any Lender shall be responsible for, nor any Lender shall be excused
from its performance hereunder as a result of, any default by any other Lender
in that other Lender’s obligation to make a Loan requested hereunder nor shall
the amount of the Commitment of any Lender to make the Loan requested be
increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Loan requested hereunder.  Promptly after
receipt by Administrative Agent of a Notice of Borrowing pursuant to
subsection 2.1B (or telephonic notice in lieu thereof), Administrative Agent
shall notify each Lender for that type of Loan or Swing Line Lender, as the case
may be, of the proposed borrowing.  Each such Lender (other than Swing Line
Lender) shall make the amount of its Loan available to Administrative Agent not
later than 1:00 p.m. (Pacific time) on the applicable Funding Date, and Swing
Line Lender shall make the amount of its Swing Line Loan available to
Administrative Agent not later than 3:00 p.m. (Pacific time) on the applicable
Funding Date, in each case in same day funds in Dollars, at the Funding and
Payment Office.  Except as provided in subsection 2.1A(ii) and subsection 3.3B
with respect to Revolving Loans used to repay Refunded Swing Line Loans or to
reimburse Issuing Lender for the amount of a drawing under a Letter of Credit
issued by it, upon satisfaction or waiver of the conditions precedent specified
in subsections 4.1 (in the case of Loans made on the Closing Date) and 4.2 (in
the case of all Credit Extensions), Administrative Agent shall make the proceeds
of such Loans available to Borrower on the applicable Funding Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Loans
received by Administrative Agent from Lenders to be credited to the account of
Borrower at the Funding and Payment Office.

 

34

--------------------------------------------------------------------------------


 

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Borrower a corresponding amount on such Funding Date.  If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate.  If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from such Funding Date until the
date such amount is paid to Administrative Agent, at the rate payable under this
Agreement for Base Rate Loans.  Nothing in this subsection 2.1C shall be deemed
to relieve any Lender from its obligation to fulfill its Commitments hereunder
or to prejudice any rights that Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

D.                                    The Register.  Administrative Agent,
acting for these purposes solely as a non-fiduciary agent of Borrower (it being
acknowledged that Administrative Agent, in such capacity, and its officers,
directors, employees, agent and affiliates shall constitute Indemnitees under
subsection 10.3), shall maintain at its address referred to in subsection 10.8 a
register for the recordation of, and shall record, the names and addresses of
Lenders and the respective amounts of the Revolving Loan Commitment, Swing Line
Loan Commitment, Revolving Loans and Swing Line Loans of each Lender from time
to time (the “Register”).  Administrative Agent shall make the Register
available for inspection by Borrower upon reasonable prior notice given to
Administrative Agent by Borrower.  Absent manifest error: Borrower,
Administrative Agent and Lenders shall deem and treat the Persons listed as
Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof; all amounts owed
with respect to any Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof; and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.  Each Lender shall record on its internal records the
amount of its Loans and Commitments and each payment in respect hereof, and any
such recordation shall be conclusive and binding on Borrower, absent manifest
error, subject to the entries in the Register, which shall, absent manifest
error, govern in the event of any inconsistency with any Lender’s records. 
Failure to make any recordation in the Register or in any Lender’s records, or
any error in such recordation, shall not affect any Loans or Commitments or any
Obligations in respect of any Loans. In addition, Administrative Agent shall
maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender.

 

35

--------------------------------------------------------------------------------


 

E.                                      Optional Notes.  If so requested by any
Lender by written notice to Borrower (with a copy to Administrative Agent) at
least two Business Days prior to the Closing Date or at any time thereafter,
Borrower shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to subsection 10.1) on the Closing Date (or, if such notice is
delivered after the Closing Date, promptly after Borrower’s receipt of such
notice) a promissory note or promissory notes to evidence such Lender’s
Revolving Loans or Swing Line Loans, substantially in the form of Exhibit IV or
Exhibit V annexed hereto, respectively, with appropriate insertions.

 

2.2                               Interest on the Loans.

 

A.                                    Rate of Interest.  Subject to the
provisions of subsections 2.2E, 2.6 and 2.7, each Revolving Loan shall bear
interest on the unpaid principal amount thereof from the date made through
maturity (whether by acceleration or otherwise) at a rate determined by
reference to, at the option of Borrower, the Base Rate or the LIBOR Rate. 
Subject to the provisions of subsection 2.7, each Swing Line Loan shall bear
interest on the unpaid principal amount thereof from the date made through
maturity (whether by acceleration or otherwise) at a rate determined by
reference to the Base Rate.  The applicable basis for determining the rate of
interest with respect to any Revolving Loan shall be selected by Borrower
initially at the time a Notice of Borrowing is given with respect to such Loan
pursuant to subsection 2.1B, and the basis for determining the interest rate
with respect to any Revolving Loan may be changed from time to time pursuant to
subsection 2.2D.  If on any day a Revolving Loan is outstanding with respect to
which notice has not been delivered to Administrative Agent in accordance with
the terms of this Agreement specifying the applicable basis for determining the
rate of interest, then for that day that Loan shall bear interest determined by
reference to the Base Rate.

 

(i)                                     Subject to the provisions of subsections
2.2E, 2.2G and 2.7, the Revolving Loans shall bear interest through maturity as
follows:

 

(a)                                  if a Base Rate Loan, then at the sum of the
Base Rate plus the Base Rate Margin set forth in the table below opposite the
applicable Consolidated Leverage Ratio for the four Fiscal Quarter period for
which the applicable Compliance Certificate has been delivered pursuant to
subsection 6.1(iv); or

 

(b)                                 if a LIBOR Rate Loan, then at the sum of the
LIBOR Rate plus the LIBOR Rate Margin set forth in the table below opposite the
applicable Consolidated Leverage Ratio for the four Fiscal Quarter period for
which the applicable Compliance Certificate has been delivered pursuant to
subsection 6.1(iv):

 

36

--------------------------------------------------------------------------------


 

 

 

Consolidated
Leverage Ratio

 

LIBOR Rate
Margin

 

Base
Rate Margin

 

Less than or equal to

 

1.00:1.00

 

0.75

%

0

%

Greater than
but less than or equal to

 

1.00:1.00
2.00:1.00

 

1.00

%

0

%

Greater than

 

2.00:1.00

 

1.25

%

0.25

%

 

provided that, until the delivery of the Compliance Certificate for the first
full Fiscal Quarter ending after the Closing Date, the applicable margin for
Revolving Loans that are LIBOR Rate Loans shall be 0.75% per annum and the
applicable margin for Revolving Loans that are Base Rate Loans shall be 0% per
annum.

 

(ii)                                  Subject to the provisions of subsections
2.2E, 2.2G and 2.7, the Swing Line Loans shall bear interest through maturity at
the sum of the Base Rate plus the Base Rate Margin set forth in the table in
subsection 2.2A(i) above opposite the applicable Consolidated Leverage Ratio for
the four Fiscal Quarter period for which the applicable Compliance Certificate
has been delivered pursuant to subsection 6.1(iv); provided that, until the
delivery of the Compliance Certificate for the first full Fiscal Quarter ending
after the Closing Date, the applicable margin for Swing Line Loans shall be 0%
per annum.

 

(iii)                               Upon delivery of the Compliance Certificate
by Borrower to Administrative Agent pursuant to subsection 6.1(iv), the Base
Rate Margin and the LIBOR Rate Margin shall automatically be adjusted in
accordance with such Compliance Certificate, such adjustment to become effective
on the next succeeding Business Day following the receipt by Administrative
Agent of such Compliance Certificate (subject to the provisions of the foregoing
clauses (i) and (ii)); provided that, if at any time a Compliance Certificate is
not delivered at the time required pursuant to subsection 6.1(iv), from the time
such Compliance Certificate was required to be delivered until the Business Day
next succeeding delivery of such Compliance Certificate, the applicable margins
shall be the maximum percentage amount for the relevant Loan set forth above.

 

(iv)                              If, as a result of any restatement of or other
adjustment to the financial statements of Borrower or for any other reason,
Borrower or the Lenders determine that (a) the Consolidated Leverage Ratio as
calculated by Borrower as of any applicable date was inaccurate and (b) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, Borrower shall immediately and retroactively be
obligated to pay to Administrative Agent for the account of the applicable
Lenders or Issuing Lender, as the case may be, promptly on demand by
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to Borrower under the Bankruptcy Code,
automatically and without further action by Administrative Agent, any Lender or
Issuing Lender), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of Administrative Agent, any Lender or Issuing Lender, as the case may be, under
any other provision of this Section 2 or under Section 8.

 

37

--------------------------------------------------------------------------------


 

B.                                    Interest Periods.  In connection with each
LIBOR Rate Loan, Borrower may, pursuant to the applicable Notice of Borrowing or
Notice of Conversion/Continuation, as the case may be, select an interest period
(each an “Interest Period”) to be applicable to such Loan, which Interest Period
shall be, at Borrower’s option, either a one, three or six month period;
provided that:

 

(i)                                     the initial Interest Period for any
LIBOR Rate Loan shall commence on the Funding Date in respect of such Loan, in
the case of a Loan initially made as a LIBOR Rate Loan, or on the date specified
in the applicable Notice of Conversion/Continuation, in the case of a Loan
converted to a LIBOR Rate Loan;

 

(ii)                                  in the case of immediately successive
Interest Periods applicable to a LIBOR Rate Loan continued as such pursuant to a
Notice of Conversion/Continuation, each successive Interest Period shall
commence on the day on which the next preceding Interest Period expires;

 

(iii)                               if an Interest Period would otherwise expire
on a day that is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided that, if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

 

(iv)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (v) of this subsection 2.2B, end on the last Business
Day of a calendar month;

 

(v)                                 no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Loan Commitment
Termination Date;

 

(vi)                              there shall be no more than eight Interest
Periods outstanding at any time; and

 

(vii)                           in the event Borrower fails to specify an
Interest Period for any LIBOR Rate Loan in the applicable Notice of Borrowing or
Notice of Conversion/Continuation, Borrower shall be deemed to have selected an
Interest Period of one month.

 

C.                                    Interest Payments.  Subject to the
provisions of subsection 2.2E, interest on each Loan shall be payable in arrears
on and to each Interest Payment Date applicable to that Loan, upon any
prepayment of that Loan (to the extent accrued on the amount being prepaid) and
at maturity (including final maturity); provided that, in the event any Swing
Line Loans or any Revolving Loans that are Base Rate Loans are prepaid pursuant
to subsection 2.4A(i), interest accrued on such Loans through the date of such
prepayment shall be payable on the next succeeding Interest Payment Date
applicable to Base Rate Loans (or, if earlier, at final maturity).

 

38

--------------------------------------------------------------------------------


 

D.                                    Conversion or Continuation.  Subject to
the provisions of subsection 2.6, Borrower shall have the option (i) to convert
at any time all or any part of its outstanding Revolving Loans equal to $500,000
and multiples of $100,000 in excess of that amount from Loans bearing interest
at a rate determined by reference to one basis to Loans bearing interest at a
rate determined by reference to an alternative basis or (ii) upon the expiration
of any Interest Period applicable to a LIBOR Rate Loan, to continue all or any
portion of such Loan equal to $1,000,000 and multiples of $100,000 in excess of
that amount as a LIBOR Rate Loan; provided, however, that a LIBOR Rate Loan may
only be converted into a Base Rate Loan on the expiration date of an Interest
Period applicable thereto.

 

Borrower shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 11:00 a.m. (Pacific time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Rate Loan).  In lieu of delivering a Notice of
Conversion/Continuation, Borrower may give Administrative Agent telephonic
notice by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent on or before the proposed conversion/continuation date.  If
Borrower fails to deliver a Notice of Conversion/Continuation with respect to
any LIBOR Rate Loan as described above, Borrower shall be deemed to have elected
to convert such Loan to a LIBOR Rate Loan with an Interest Period of one month. 
Administrative Agent shall notify each Lender of any Loan subject to a Notice of
Conversion/Continuation.

 

E.                                      Default Rate.  Upon the occurrence and
during the continuation of any Event of Default, upon election by Administrative
Agent or Required Lenders, the outstanding principal amount of all Loans and, to
the extent permitted by applicable law, any interest payments thereon not paid
when due and any fees and other amounts then due and payable hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable upon
demand by Administrative Agent at a rate that is 2% per annum in excess of the
interest rate otherwise payable under this Agreement with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable under
this Agreement for Base Rate Loans); provided that, in the case of LIBOR Rate
Loans, upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such LIBOR Rate Loans shall thereupon
become Base Rate Loans and shall thereafter bear interest payable upon demand at
a rate which is 2% per annum in excess of the interest rate otherwise payable
under this Agreement for Base Rate Loans.  Payment or acceptance of the
increased rates of interest provided for in this subsection 2.2E is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

 

39

--------------------------------------------------------------------------------


 

F.                                      Computation of Interest.  Interest on
the Loans shall be computed (i) in the case of Base Rate Loans, on the basis of
a 365-day or 366-day year, as the case may be, and (ii) in the case of LIBOR
Rate Loans, on the basis of a 360-day year, in each case for the actual number
of days elapsed in the period during which it accrues.  In computing interest on
any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a LIBOR Rate
Loan, the date of conversion of such Base Rate Loan to such LIBOR Rate Loan, as
the case may be, shall be excluded; provided that if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.

 

G.                                    Maximum Rate.  Notwithstanding the
foregoing provisions of this subsection 2.2, in no event shall the rate of
interest payable by Borrower with respect to any Loan exceed the maximum rate of
interest permitted to be charged under applicable law.  Regardless of any other
provision of this Agreement or in any other Loan Document, if for any reason the
effective rate of interest should exceed the maximum lawful interest, the
effective rate of interest shall be deemed reduced to, and shall be, such
maximum lawful interest rate, and (i) the amount which would be excessive
interest shall be deemed applied to the reduction of the principal balance of
the Loans and not to the payment of interest, and (ii) if the Loans have been or
are thereby paid in full, the excess shall be returned to the party paying same,
such application to the principal balance of the Loans or the refunding of
excess to be a complete settlement and acquittance thereof.

 

2.3                               Fees.

 

A.                                    Commitment Fees.

 

(i)                                     Borrower agrees to pay to Administrative
Agent, for distribution to each Revolving Lender in proportion to that Lender’s
Pro Rata Share, commitment fees for the period from and including the Closing
Date to and excluding the Revolving Loan Commitment Termination Date equal to
the average of the daily excess of the Revolving Loan Commitment Amount over the
sum of (i) the aggregate principal amount of outstanding Revolving Loans (but
not any outstanding Swing Line Loans) plus (ii) the Letter of Credit Usage
multiplied by a rate per annum equal to the percentage set forth in the table
below opposite the Consolidated Leverage Ratio for the four Fiscal Quarter
period for which the applicable Compliance Certificate has been delivered
pursuant to subsection 6.1(iv):

 

 

 

Consolidated
Leverage Ratio

 

Commitment
Fee Percentage

 

Less than or equal to

 

1.00:1.00

 

0.15

%

Greater than
but less than or equal to

 

1.00:1.00
2.00:1.00

 

0.20

%

Greater than

 

2.00:1.00

 

0.35

%

 

40

--------------------------------------------------------------------------------


 

such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on the last
calendar day of each February, May, August and November of each year, commencing
on the first such date to occur after the Closing Date, and on the Revolving
Loan Commitment Termination Date; provided that, until the delivery of the
Compliance Certificate for the first full Fiscal Quarter ending after the
Closing Date, the applicable commitment fee percentage shall be 0.15% per
annum.  Upon delivery of the Compliance Certificate by Borrower to
Administrative Agent pursuant to subsection 6.1(iv), the applicable commitment
fee percentage shall automatically be adjusted in accordance with such
Compliance Certificate, such adjustment to become effective on the next
succeeding Business Day following the receipt by Administrative Agent of such
Compliance Certificate; provided that, if at any time a Compliance Certificate
is not delivered at the time required pursuant to subsection 6.1(iv), from the
time such Compliance Certificate was required to be delivered until the Business
Day next succeeding delivery of such Compliance Certificate, the applicable
commitment fee percentage shall be the maximum percentage amount set forth
above.

 

(ii)                                  If, as a result of any restatement of or
other adjustment to the financial statements of Borrower or for any other
reason, Borrower or the Lenders determine that (a) the Consolidated Leverage
Ratio as calculated by Borrower as of any applicable date was inaccurate and
(b) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, Borrower shall immediately and retroactively
be obligated to pay to Administrative Agent for the account of the applicable
Lenders or Issuing Lender, as the case may be, promptly on demand by
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to Borrower under the Bankruptcy Code,
automatically and without further action by Administrative Agent, any Lender or
Issuing Lender), an amount equal to the excess of the amount of fees that should
have been paid for such period over the amount of fees actually paid for such
period.  This paragraph shall not limit the rights of Administrative Agent, any
Lender or Issuing Lender, as the case may be, under any other provision of this
Section 2 or under Section 8.  Notwithstanding the foregoing, all commitment
fees otherwise payable for the account of a Defaulting Lender shall be payable
in accordance with subsection 2.9A(iii).

 

B.                                    Other Fees.  Borrower agrees to pay to
Administrative Agent and the arranger and bookrunner such fees in the amounts
and at the times separately agreed upon between Borrower, on the one hand, and
Administrative Agent and/or the arranger and bookrunner, on the other hand.

 

41

--------------------------------------------------------------------------------


 

2.4                               Repayments, Prepayments and Reductions of
Revolving Loan Commitment Amount; General Provisions Regarding Payments;
Application of Payments After an Event of Default.

 

A.                                    Prepayments and Reductions in Revolving
Loan Commitment Amount.

 

(i)                                     Voluntary Prepayments.  Borrower may,
upon written or telephonic notice to Administrative Agent on or prior to
1:00 p.m. (Pacific time) on the date of prepayment, which notice, if telephonic,
shall be promptly confirmed in writing, at any time and from time to time prepay
any Swing Line Loan on any Business Day in whole or in part in an aggregate
minimum amount of $100,000 and multiples of $50,000 in excess of that amount. 
Borrower may, upon not less than one Business Day’s prior written or telephonic
notice, in the case of Base Rate Loans, and three Business Days’ prior written
or telephonic notice, in the case of LIBOR Rate Loans, in each case given to
Administrative Agent by 1:00 p.m. (Pacific time) on the date required and, if
given by telephone, promptly confirmed in writing to Administrative Agent, who
will promptly notify each Lender whose Loans are to be prepaid of such
prepayment, at any time and from time to time prepay any Revolving Loans on any
Business Day in whole or in part in an aggregate minimum amount of, in the case
of Base Rate Loans, $500,000 and multiples of $100,000 in excess of that amount,
and in the case of LIBOR Rate Loans, $1,000,000 and multiples of $100,000 in
excess of that amount.  Notice of prepayment having been given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein; provided that if such
prepayment is to be made from the proceeds of another transaction, then such
prepayment may be contingent upon the closing of such other transaction.  Any
such voluntary prepayment shall be applied as specified in subsection 2.4A(iv).

 

(ii)                                  Voluntary Reductions of Revolving Loan
Commitments.  Borrower may, upon not less than three Business Days’ prior
written or telephonic notice confirmed in writing to Administrative Agent, or
upon such lesser number of days’ prior written or telephonic notice, as
determined by Administrative Agent in its sole discretion, at any time and from
time to time, terminate in whole or permanently reduce in part, without premium
or penalty, the Revolving Loan Commitment Amount in an amount up to the amount
by which the Revolving Loan Commitment Amount exceeds the Total Utilization of
Revolving Loan Commitments at the time of such proposed termination or
reduction; provided that any such partial reduction of the Revolving Loan
Commitment Amount shall be in an aggregate minimum amount of $500,000 and
multiples of $100,000 in excess of that amount.  Borrower’s notice to
Administrative Agent (who will promptly notify each Revolving Lender of such
notice) shall designate the date (which shall be a Business Day) of such
termination or reduction and the amount of any partial reduction, and such
termination or reduction shall be effective on the date specified in Borrower’s
notice and shall reduce the amount of the Revolving Loan Commitment of each
Revolving Lender proportionately to its Pro Rata Share; provided that if such
termination or reduction is being made in reliance upon the closing of another
transaction, then such termination or reduction may be contingent upon the
closing of such other transaction.  Any voluntary reduction of the Revolving
Loan Commitment Amount shall be in proportion to each Revolving Lender’s Pro
Rata Share.

 

42

--------------------------------------------------------------------------------


 

(iii)                               Prepayments Due to Reductions of Revolving
Loan Commitment Amount.  Borrower shall from time to time prepay first the Swing
Line Loans and second the Revolving Loans (and, after prepaying all Revolving
Loans, cash collateralize any outstanding Letters of Credit by depositing the
requisite amount in the Collateral Account) to the extent necessary so that the
Total Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitment Amount then in effect.  At such time as the Total
Utilization of Revolving Loan Commitments shall be equal to or less than the
Revolving Loan Commitment Amount, if no Event of Default has occurred and is
continuing, to the extent any cash collateral was provided by Borrower and has
not been applied to any Obligations as provided herein, such amount shall, at
the request of Borrower, be released to Borrower.

 

(iv)                              Application of Prepayments and Reductions of
Revolving Loan Commitment Amount.

 

(a)                                  Application of Voluntary Prepayments by
Type of Loans.  Any voluntary prepayments pursuant to subsection 2.4A(i) shall
be applied as specified by Borrower in the applicable notice of prepayment;
provided that in the event Borrower fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied first to repay
outstanding Swing Line Loans to the full extent thereof, and second to repay
outstanding Revolving Loans to the full extent thereof.

 

(b)                                 Application of Prepayments to Base Rate
Loans and LIBOR Rate Loans.  Any prepayment of Revolving Loans shall be applied
first to Base Rate Loans to the full extent thereof and after prepayment of all
Base Rate Loans, to LIBOR Rate Loans, in each case in a manner that minimizes
the amount of any payments required to be made by Borrower pursuant to
subsection 2.6D; provided, however, that Borrower may elect that the remainder
of such prepayments not applied to prepay Base Rate Loans be deposited in the
Collateral Account and applied thereafter to prepay the LIBOR Rate Loan or Loans
with Interest Periods expiring on a date or dates nearest the date of deposit in
accordance with this subsection 2.4A(iv), upon expiration of such Interest
Periods.

 

B.                                    General Provisions Regarding Payments.

 

(i)                                     Manner and Time of Payment.  All
payments by Borrower of principal, interest, fees and other Obligations shall be
made in Dollars in same day funds, without defense, set-off or counterclaim,
free of any restriction or condition, and delivered to Administrative Agent not
later than 1:00 p.m. (Pacific time) on the date due at the Funding and Payment
Office for the account of Lenders; funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Borrower on the
next succeeding Business Day.  Notwithstanding the foregoing, payments of
amounts deposited in the Collateral Account pursuant to the proviso to
subsection 2.4A(iv)(b) shall be deemed to have been paid by Borrower on the
applicable date or dates such amounts are applied to prepay LIBOR Rate Loans.

 

43

--------------------------------------------------------------------------------


 

(ii)                                  Application of Payments to Principal and
Interest.  Except as provided in subsection 2.2C, all payments in respect of the
principal amount of any Loan shall include payment of accrued interest on the
principal amount being repaid or prepaid, and all such payments shall be applied
to the payment of interest before application to principal.

 

(iii)                               Apportionment of Payments.  Aggregate
payments of principal and interest shall be apportioned among all outstanding
Loans to which such payments relate, in each case proportionately to Lenders’
respective Pro Rata Shares.  Administrative Agent shall promptly distribute to
each Lender, at the account specified in the payment instructions delivered to
Administrative Agent by such Lender, its Pro Rata Share of all such payments
received by Administrative Agent and the commitment fees and letter of credit
fees of such Lender, if any, when received by Administrative Agent pursuant to
subsections 2.3 and 3.2.  Notwithstanding the foregoing provisions of this
subsection 2.4B(iii), if, pursuant to the provisions of subsection 2.6C, any
Notice of Conversion/Continuation is withdrawn as to any Affected Lender or if
any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
LIBOR Rate Loans, Administrative Agent shall give effect thereto in apportioning
interest payments received thereafter.

 

(iv)                              Payments on Business Days.  Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder or of the commitment fees hereunder, as the case may be.

 

(v)                                 Notation of Payment.  Each Lender agrees
that before disposing of any Note held by it, or any part thereof (other than by
granting participations therein), that Lender will make a notation thereon of
all Loans evidenced by that Note and all principal payments previously made
thereon and of the date to which interest thereon has been paid; provided that
the failure to make (or any error in the making of) a notation of any Loan made
under such Note shall not limit or otherwise affect the obligations of Borrower
hereunder or under such Note with respect to any Loan or any payments of
principal or interest on such Note.

 

C.                                    Application of Payments after an Event of
Default.  Upon the occurrence and during the continuation of an Event of
Default, if requested by Required Lenders, or upon acceleration of the
Obligations pursuant to Section 8, all payments received by Administrative
Agent, whether from Borrower, any Subsidiary Guarantor or otherwise, may, in the
discretion of Administrative Agent, be held by Administrative Agent as
collateral for, and/or (then or at any time thereafter) applied in full or in
part by Administrative Agent, in each case in the following order of priority:

 

44

--------------------------------------------------------------------------------


 

(i)                                     to the payment of all costs and expenses
of such sale, collection or other realization, all other expenses, liabilities
and advances made or incurred by Administrative Agent in connection therewith,
and all amounts for which Administrative Agent is entitled to compensation
(including the fees described in subsection 2.3), reimbursement and
indemnification under any Loan Document and all advances made by Administrative
Agent thereunder for the account of the applicable Loan Party, and to the
payment of all costs and expenses paid or incurred by Administrative Agent in
connection with the Loan Documents, all in accordance with subsections 9.4, 10.2
and 10.3 and the other terms of this Agreement and the Loan Documents;

 

(ii)                                  thereafter, to the payment of all other
Obligations, obligations of Loan Parties under any Hedge Agreement between a
Loan Party and a Swap Counterparty and obligations of Loan Parties under any
Cash Management Agreement between a Loan Party and a Cash Management Bank for
the ratable benefit of the holders thereof, and in each case, to the payment of
interest before application to principal; and

 

(iii)                               thereafter, to the payment to or upon the
order of such Loan Party or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

2.5                               Use of Proceeds.

 

A.                                    Revolving Loans; Swing Line Loans.  The
proceeds of any Revolving Loans and any Swing Line Loans shall be applied by
Borrower for working capital and other general corporate purposes, which may
include the making of intercompany loans to any of Borrower’s Subsidiaries that
are permitted under subsection 7.1, for their own general corporate purposes and
for the payment of Transaction Costs.

 

B.                                    Margin Regulations.  No portion of the
proceeds of any borrowing under this Agreement shall be used by Borrower or any
of its Subsidiaries in any manner that might cause the borrowing or the
application of such proceeds to violate Regulation U, Regulation T or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation of such Board or to violate the Exchange Act, in each case as
in effect on the date or dates of such borrowing and such use of proceeds.

 

2.6                               Special Provisions Governing LIBOR Rate Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:

 

A.                                    Determination of Applicable Interest
Rate.  On each Interest Rate Determination Date, Administrative Agent shall
determine in accordance with the terms of this Agreement (which determination
shall, absent manifest error, be conclusive and binding upon all parties) the
interest rate that shall apply to the LIBOR Rate Loans for which an interest
rate is then being determined for the applicable Interest Period and shall
promptly give notice thereof (in writing or by telephone confirmed in writing)
to Borrower and each applicable Lender.

 

45

--------------------------------------------------------------------------------


 

B.                                    Inability to Determine Applicable Interest
Rate.  In the event that Administrative Agent shall have determined (which
determination shall be conclusive and binding upon all parties hereto), on any
Interest Rate Determination Date that by reason of circumstances affecting the
interbank Eurodollar market adequate and fair means do not exist for
ascertaining the interest rate applicable to such Loans on the basis provided
for in the definition of LIBOR Rate or in the definition of Base Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made or continued as, or converted
to, LIBOR Rate Loans, and, in the event of a determination described in the
preceding sentence with respect to the LIBOR Rate component of the Base Rate,
the utilization of the LIBOR Rate component in determining the Base Rate shall
be suspended, in each case until such time as Administrative Agent notifies
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Notice of Borrowing or Notice of Conversion/Continuation
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be for a Base Rate Loan (disregarding
the LIBOR Rate component thereof).

 

C.                                    Illegality or Impracticability of LIBOR
Rate.  In the event that on any date any Lender shall have determined (which
determination shall be conclusive and binding upon all parties hereto but shall
be made only after consultation with Borrower and Administrative Agent) that the
making, maintaining or continuation of its Loans whose interest is determined by
reference to the LIBOR Rate, or to determine or charge interest rates based upon
the LIBOR Rate (i) has become unlawful as a result of compliance by such Lender
in good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful) or (ii) has become impracticable, or would
cause such Lender material hardship, as a result of contingencies occurring
after the date of this Agreement which materially and adversely affect the
interbank Eurodollar market or the position of such Lender in that market, then,
and in any such event, such Lender shall be an “Affected Lender” and it shall on
that day give notice (by telefacsimile or by telephone confirmed in writing) to
Borrower and Administrative Agent of such determination.  Administrative Agent
shall promptly notify each other Lender of the receipt of such notice. 
Thereafter (a) the obligation of the Affected Lender to make or continue Loans
as, or to convert Loans to, LIBOR Rate Loans shall be suspended, and replaced
with an obligation to make or continue Base Rate Loans, until such notice shall
be withdrawn by the Affected Lender, (b) to the extent such determination by the
Affected Lender relates to a LIBOR Rate Loan then being requested by Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation, the
Affected Lender shall make such Loan as (or convert such Loan to, as the case
may be) a Base Rate Loan (disregarding the LIBOR Rate component thereof), (c) in
the event of a determination described above with respect to the LIBOR Rate
component of the Base Rate, the utilization of the LIBOR Rate component in
determining the Base Rate shall be suspended, in each case until such notice
shall be withdrawn by the Affected Lender, (d) the Affected Lender’s obligation
to maintain its outstanding LIBOR Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and
(e) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination.  Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Rate
Loan then being requested by Borrower pursuant to a Notice of Borrowing or a
Notice of Conversion/Continuation, Borrower shall have the option, subject to
the provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice
of Conversion/Continuation as to all Lenders by giving notice (by telefacsimile
or by telephone confirmed in writing) to Administrative Agent of such rescission
on the date on which the Affected Lender gives notice of its determination as
described above.  Administrative Agent shall promptly notify each other Lender
of the receipt of such notice.  Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Rate Loans in accordance with the terms of this Agreement.

 

46

--------------------------------------------------------------------------------


 

D.                                    Compensation For Breakage or
Non-Commencement of Interest Periods.  Borrower shall compensate each Lender,
upon written request by that Lender pursuant to subsection 2.8, for all
reasonable losses, expenses and liabilities (including any interest paid by that
Lender to lenders of funds borrowed by it to make or carry its LIBOR Rate Loans
and any loss, expense or liability sustained by that Lender in connection with
the liquidation or re-employment of such funds) which that Lender may sustain:
(i) if for any reason (other than a default by that Lender, a notice by
Administrative Agent pursuant to subsection 2.6B or a notice by that Lender
pursuant to subsection 2.6C) a borrowing of any LIBOR Rate Loan does not occur
on a date specified therefor in a Notice of Borrowing or a telephonic request
therefor, or a conversion to or continuation of any LIBOR Rate Loan does not
occur on a date specified therefor in a Notice of Conversion/Continuation or a
telephonic request therefor; (ii) if any prepayment or other principal payment
or any conversion of any of its LIBOR Rate Loans (including any prepayment or
conversion occasioned by the circumstances described in subsection 2.6C) occurs
on a date prior to the last day of an Interest Period applicable to that Loan;
(iii) if any prepayment of any of its LIBOR Rate Loans is not made on any date
specified in a notice of prepayment given by Borrower; or (iv) as a consequence
of any other default by Borrower in the repayment of its LIBOR Rate Loans when
required by the terms of this Agreement.

 

E.                                      Booking of LIBOR Rate Loans.  Any Lender
may make, carry or transfer LIBOR Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of that Lender.

 

F.                                      Assumptions Concerning Funding of LIBOR
Rate Loans.  Calculation of all amounts payable to a Lender under this
subsection 2.6 and under subsection 2.7A shall be made as though that Lender had
funded each of its LIBOR Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of LIBOR Rate in an amount equal to the amount of such LIBOR Rate Loan and
having a maturity comparable to the relevant Interest Period, whether or not its
LIBOR Rate Loans had been funded in such manner.

 

47

--------------------------------------------------------------------------------


 

G.                                    LIBOR Rate Loans After Default.  After the
occurrence of and during the continuation of a Default (if requested by Required
Lenders) or an Event of Default, (i) Borrower may not elect to have a Loan be
made or maintained as, or converted to, a LIBOR Rate Loan after the expiration
of any Interest Period then in effect for that Loan and (ii) subject to the
provisions of subsection 2.6D, any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to a requested borrowing
or conversion/continuation that has not yet occurred shall be deemed to be for a
Base Rate Loan or, if the conditions to making a Loan set forth in
subsection 4.2 cannot then be satisfied, to be rescinded by Borrower.

 

2.7                               Increased Costs; Taxes; Capital Adequacy.

 

A.                                    Compensation for Increased Costs.  Subject
to the provisions of subsection 2.7B (which shall be controlling with respect to
the matters covered thereby), in the event that any Lender (including Issuing
Lender) shall determine (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) that any Change in
Law:

 

(i)                                     imposes, modifies or holds applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of LIBOR Rate); or

 

(ii)                                  imposes any other condition (other than
with respect to Taxes) on or affecting such Lender or its obligations hereunder
or the interbank Eurodollar market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making, converting to, continuing or maintaining its Loans or
Commitments or agreeing to issue, issuing or maintaining any Letter of Credit or
agreeing to purchase, purchasing or maintaining any participation therein or to
reduce any amount received or receivable by such Lender with respect thereto;
then, in any such case, Borrower shall promptly pay to such Lender, upon receipt
of the statement referred to in subsection 2.8A, such additional amount or
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender on an after-tax basis
for any such increased cost or reduction in amounts received or receivable
hereunder.  Borrower shall not be required to compensate a Lender pursuant to
this subsection 2.7A for any increased cost or reduction in respect of a period
occurring more than six months prior to the date on which such Lender notifies
Borrower of such Change in Law and such Lender’s intention to claim compensation
therefor, except, if the Change in Law giving rise to such increased cost or
reduction is retroactive, no such time limitation shall apply so long as such
Lender requests compensation within six months from the date on which the
applicable Governmental Authority informed such Lender of such Change in Law.

 

48

--------------------------------------------------------------------------------


 

B.                                    Taxes.

 

(i)                                     Issuing Lender.  For purposes of this
subsection 2.7B, the term “Lender” includes Issuing Lender.

 

(ii)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of Borrower under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this subsection 2.7B) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(iii)                               Payment of Other Taxes by Borrower. 
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of Administrative Agent timely reimburse
it for the payment of, any Other Taxes.

 

(iv)                              Indemnification by Borrower.  Borrower shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this subsection 2.7B) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(v)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that Borrower has not already indemnified Administrative Agent for
such Indemnified Taxes and without limiting the obligation of Borrower to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of subsection 10.1C relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
subsection 2.7B(v).

 

49

--------------------------------------------------------------------------------


 

(vi)                              Evidence of Payments.  As soon as practicable
after any payment of Taxes by Borrower to a Governmental Authority pursuant to
this subsection 2.7B, Borrower shall deliver to Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Administrative Agent.

 

(vii)                           Status of Lenders.

 

(a)                                  Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to Borrower and Administrative Agent, at the time or
times reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

 

(b)                                 Without limiting the generality of the
foregoing,

 

(1)                                  any Lender that is a U.S. Person shall
deliver to Borrower and Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(2)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrower and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), whichever of the following is applicable:

 

(A)                              in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

50

--------------------------------------------------------------------------------


 

(B)                                executed originals of IRS Form W-8ECI;

 

(C)                                in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit IX-A, with such changes as may be required by applicable law, to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(D)                               to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit IX-B or Exhibit IX-C, with such changes as may be required
by applicable law, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit IX-D, with
such changes as may be required by applicable law, on behalf of each such direct
and indirect partner;

 

(3)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrower and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or
Administrative Agent to determine the withholding or deduction required to be
made; and

 

51

--------------------------------------------------------------------------------


 

(4)                                  if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the
Internal Revenue Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (4), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

(viii)                        Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
subsection 2.7B (including by the payment of additional amounts pursuant to this
subsection 2.7B), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this subsection
2.7B with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection 2.7B(viii) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection
2.7B(viii), in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this subsection 2.7B(viii) to the extent
such payment would place the indemnified party in a worse economic position
(determined on an after-Tax basis) than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This subsection 2.7B(viii) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

52

--------------------------------------------------------------------------------


 

C.                                    Capital Adequacy Adjustment.  If any
Lender shall have determined that any Change in Law regarding capital adequacy
has or would have the effect of reducing the rate of return on the capital of
such Lender or any corporation controlling such Lender as a consequence of, or
with reference to, such Lender’s Loans or Commitments or Letters of Credit or
participations therein or in Swing Line Loans or other obligations hereunder
with respect to the Loans or the Letters of Credit to a level below that which
such Lender or such controlling corporation could have achieved but for such
Change in Law (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy), then from time to
time, within ten Business Days after receipt by Borrower from such Lender of the
statement referred to in subsection 2.8A, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction.  Borrower shall not be
required to compensate a Lender pursuant to this subsection 2.7C for any
reduction in respect of a period occurring more than six months prior to the
date on which such Lender notifies Borrower of such Change in Law and such
Lender’s intention to claim compensation therefor, except, if the Change in Law
giving rise to such reduction is retroactive, no such time limitation shall
apply so long as such Lender requests compensation within six months from the
date on which the applicable Governmental Authority informed such Lender of such
Change in Law.

 

2.8                               Statement of Lenders; Obligation of Lenders
and Issuing Lender to Mitigate.

 

A.                                    Statements.  Each Lender claiming
compensation or reimbursement pursuant to subsection 2.6D, 2.7 or 2.8B shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis of the calculation of such
compensation or reimbursement, which statement shall be conclusive and binding
upon all parties hereto absent manifest error.

 

B.                                    Mitigation.  Each Lender and Issuing
Lender agrees that, as promptly as practicable after the officer of such Lender
or Issuing Lender responsible for administering the Loans or Letters of Credit
of such Lender or Issuing Lender, as the case may be, becomes aware of the
occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender or Issuing
Lender to receive payments under subsection 2.7, it will (at the request of
Borrower) use reasonable efforts to make, issue, fund or maintain the
Commitments of such Lender or the Loans or Letters of Credit of such Lender or
Issuing Lender through another lending or letter of credit office of such Lender
or Issuing Lender, if (i) as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection 2.7 would be materially reduced and
(ii) as determined by such Lender or Issuing Lender in its sole discretion, such
action would not otherwise be disadvantageous to such Lender or Issuing Lender;
provided that such Lender or Issuing Lender will not be obligated to utilize
such other lending or letter of credit office pursuant to this subsection 2.8B
unless Borrower agrees to pay all reasonable incremental expenses incurred by
such Lender or Issuing Lender as a result of utilizing such other lending or
letter of credit office as described above.

 

53

--------------------------------------------------------------------------------


 

2.9                               Defaulting Lenders.

 

A.                                    Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in subsection 10.6.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by Administrative Agent for
the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to subsection 10.4),
shall be applied at such time or times as may be determined by Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to Issuing Lender or Swing
Line Lender hereunder; third, if so determined by Administrative Agent or
requested by Issuing Lender, Swing Line Lender or Borrower, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fifth, if so determined by Administrative Agent and Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, Issuing Lender or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, Issuing Lender or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (a) such payment is a
payment of the principal amount of any Loans or participations in Letters of
Credit in respect of which that Defaulting Lender has not fully funded its
appropriate share and (b) such Loans or participations in Letters of Credit were
made at a time when the conditions set forth in subsection 4.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and
participations in Letters of Credit owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or
participations in Letters of Credit owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this subsection 2.9A(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

54

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.  That Defaulting Lender
(a) shall not be entitled to receive any commitment fee pursuant to subsection
2.3 for any period during which that Lender is a Defaulting Lender (and Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (b) shall be limited
in its right to receive letter of credit fees as provided in subsection 3.2.

 

(iv)                              Reallocation of Pro Rata Shares to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans, the Pro Rata Share of each non-Defaulting Lender shall be computed
without giving effect to the Revolving Loan Commitment of that Defaulting
Lender; provided, that, (a) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (b) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
Revolving Loan Commitment of that non-Defaulting Lender minus (2) that
non-Defaulting Lender’s Pro Rata Share of the Total Utilization of Revolving
Loan Commitments.

 

B.                                    Defaulting Lender Cure.  If Borrower,
Administrative Agent, Swing Line Lender and Issuing Lender agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Pro Rata Shares
(without giving effect to subsection 2.9A(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

55

--------------------------------------------------------------------------------


 

C.                                    Cash Collateralization.

 

(i)                                     Defaulting Lender Cash
Collateralization.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of Administrative Agent, Issuing Lender or Swing
Line Lender, Borrower shall deliver to Administrative Agent cash collateral in
an amount sufficient to cover all Fronting Exposure (after giving effect to
subsection 2.9A(iv) and any cash collateral provided by the Defaulting Lender).
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to Administrative Agent, for the benefit of Issuing Lender
and Swing Line Lender, and agrees to maintain, a first priority security
interest in all such cash collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letters of Credit or Swing Line
Loans, to be applied pursuant to subsection 2.9C(ii).  If at any time
Administrative Agent determines that cash collateral is subject to any right or
claim of any Person other than Administrative Agent, Issuing Lender and Swing
Line Lender as herein provided, or that the total amount of such cash collateral
is insufficient to cover all Fronting Exposure (determined after giving effect
to any reallocation pursuant to subsection 2.9A(iv)), Borrower will, promptly
upon demand by Administrative Agent, pay or provide to Administrative Agent
additional cash collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any cash collateral provided by the Defaulting Lender). 
Cash collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender) or (ii) Administrative Agent’s good faith determination that
there exists excess cash collateral; provided, however, (x) that cash collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this subsection 2.9C may be otherwise applied in accordance with
subsection 2.4C), and (y) the Person providing cash collateral and Issuing
Lender or Swing Line Lender, as applicable, may agree that cash collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

 

(ii)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, cash collateral provided under
subsection 2.1A(ii), 2.4A(iii), 2.9, 3.1A or 3.2, or Section 8 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific Obligations with respect to the Letters of Credit,
Swing Line Loans, obligations to fund participations therein (including, as to
cash collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the cash collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

56

--------------------------------------------------------------------------------


 

2.10                        Replacement of a Lender.

 

If Borrower receives a statement of amounts due pursuant to subsection 2.8A from
a Lender, a Revolving Lender is a Defaulting Lender, a Lender (a “Non-Consenting
Lender”) refuses to consent to an amendment, modification or waiver of this
Agreement that, pursuant to subsection 10.6, requires consent of 100% of the
Lenders or 100% of the Lenders with Obligations directly affected and that has
been consented to by Required Lenders, or a Lender becomes an Affected Lender
(any such Lender, a “Subject Lender”), then so long as (i) Borrower has obtained
a commitment from another Lender or an Eligible Assignee to purchase at par the
Subject Lender’s Loans and assume the Subject Lender’s Commitments and all other
obligations of the Subject Lender hereunder, (ii) such Lender is not Issuing
Lender with respect to any Letters of Credit outstanding (unless all such
Letters of Credit are terminated or arrangements acceptable to Issuing Lender in
its sole discretion (such as a “back-to-back” letter of credit) are made) and
(iii), if applicable, the Subject Lender is unwilling to withdraw the notice
delivered to Borrower pursuant to subsection 2.8 and has declined or is unable
to designate a different lending office in accordance with subsection 2.8B,
Borrower may, at its sole expense and effort, upon notice to such Subject Lender
and Administrative Agent, require the Subject Lender to assign all of its Loans
and Commitments to such other Lender, Lenders, Eligible Assignee or Eligible
Assignees pursuant to the provisions of subsection 10.1B; provided that, prior
to or concurrently with such replacement, (a) Borrower shall have paid, or
caused to be paid, to Administrative Agent the assignment fee specified in
subsection 10.1B; (b) such Subject Lender shall have received payment of an
amount equal to 100% of the outstanding principal of its Loans and Letter of
Credit participations funded by such Subject Lender pursuant to subsection 3.3,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
subsections 2.6D, 2.7 and/or 2.8B (if applicable) through such date of
replacement) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under subsection 2.7 or payments required to be made pursuant to subsection
2.8B, such assignment will result in a reduction in such compensation or
payments thereafter; (d) all of the requirements for such assignment contained
in subsection 10.1B, including, without limitation, the consent of
Administrative Agent (if required) and the receipt by Administrative Agent of an
executed Assignment Agreement and other supporting documents, have been
fulfilled; provided that if the Subject Lender refuses to execute the applicable
Assignment Agreement or fails to respond to Borrower’s written request to
execute the applicable Assignment Agreement within 15 days after receipt
thereof, then Borrower may execute such Assignment Agreement on behalf of such
Subject Lender and such Subject Lender hereby authorizes Borrower to execute
such Assignment Agreement on its behalf; (e) in the event such Subject Lender is
a Non-Consenting Lender, each assignee shall consent, at the time of such
assignment, to each matter in respect of which such Subject Lender was a
Non-Consenting Lender and Borrower requires each other Subject Lender that is a
Non-Consenting Lender to assign its Loans and Commitments; and (f) such
assignment does not conflict with applicable laws.  For the avoidance of doubt,
if a Lender is a Non-Consenting Lender solely because it refused to consent to
an amendment, modification or waiver that required the consent of 100% of
Lenders with Obligations directly affected thereby (which amendment,
modification or waiver did not accordingly require the consent of 100% of all
Lenders), the Loans and Commitments of such Non-Consenting Lender that are
subject to the assignments required by this subsection 2.10 shall include only
those Loans and Commitments that constitute the Obligations directly affected by
the amendment, modification or waiver to which such Non-Consenting Lender
refused to provide its consent.  A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

 

57

--------------------------------------------------------------------------------


 

Section 3.                                          LETTERS OF CREDIT

 

3.1                               Issuance of Letters of Credit and Lenders’
Purchase of Participations Therein.

 

A.                                    Letters of Credit.  Borrower may request,
in accordance with the provisions of this subsection 3.1, from time to time
during the period from the Closing Date to but excluding the 15th day prior to
the Revolving Loan Commitment Termination Date, that Issuing Lender issue
Letters of Credit for the account of Borrower for the general corporate purposes
of Borrower or a Subsidiary of Borrower.  Subject to the terms and conditions of
this Agreement and in reliance upon the representations and warranties of
Borrower herein set forth, Issuing Lender shall issue such Letters of Credit in
accordance with the provisions of this subsection 3.1; provided that Borrower
shall not request that Issuing Lender issue (and Issuing Lender shall not
issue):

 

(i)                                     any Letter of Credit if, after giving
effect to such issuance, the Total Utilization of Revolving Loan Commitments
would exceed the Revolving Loan Commitment Amount then in effect;

 

(ii)                                  any Letter of Credit if, after giving
effect to such issuance, the Letter of Credit Usage would exceed $50,000,000;

 

(iii)                               any Standby Letter of Credit having an
expiration date later than the earlier of (a) ten days prior to the Revolving
Loan Commitment Termination Date and (b) the date which is one year from the
date of issuance of such Standby Letter of Credit; provided that the immediately
preceding clause (b) shall not prevent Issuing Lender from agreeing that a
Standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each unless Issuing Lender elects not
to extend for any such additional period; and provided, further that Issuing
Lender shall elect not to extend such Standby Letter of Credit if it has
knowledge that an Event of Default has occurred and is continuing (and has not
been waived in accordance with subsection 10.6) at the time Issuing Lender must
elect whether or not to allow such extension;

 

(iv)                              any Commercial Letter of Credit having an
expiration date (a) later than the earlier of (1) the date which is 30 days
prior to the Revolving Loan Commitment Termination Date and (2) the date which
is 180 days from the date of issuance of such Commercial Letter of Credit or
(b) that is otherwise unacceptable to Issuing Lender in its reasonable
discretion;

 

(v)                                 any Standby Letter of Credit issued for the
purpose of supporting (a) trade payables or (b) any Indebtedness constituting
“antecedent debt” (as that term is used in Section 547 of the Bankruptcy Code);

 

(vi)                              any Letter of Credit if any Lender is at that
time a Defaulting Lender, unless Issuing Lender has entered into arrangements,
which may include the delivery of cash collateral, satisfactory to Issuing
Lender (in its sole discretion) with Borrower or such Lender to eliminate
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
subsection 2.9A(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other Letters of Credit as to which Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

58

--------------------------------------------------------------------------------


 

(vii)                           any Letter of Credit denominated in a currency
other than Dollars.

 

B.                                    Mechanics of Issuance.

 

(i)                                     Request for Issuance.  Whenever Borrower
desires the issuance of a Letter of Credit, it shall deliver to Administrative
Agent a Request for Issuance no later than 1:00 p.m. (Pacific time) at least
three Business Days (in the case of Standby Letters of Credit) or five Business
Days (in the case of Commercial Letters of Credit), or in each case such shorter
period as may be agreed to by Issuing Lender in any particular instance, in
advance of the proposed date of issuance.  Issuing Lender, in its reasonable
discretion, may require changes in the text of the proposed Letter of Credit or
any documents described in or attached to the Request for Issuance.  In
furtherance of the provisions of subsection 10.8, and not in limitation thereof,
Borrower may submit Requests for Issuance by telefacsimile and Administrative
Agent and Issuing Lender may rely and act upon any such Request for Issuance
without receiving an original signed copy thereof.  No Letter of Credit shall
require payment against a conforming demand for payment to be made thereunder on
the same business day (under the laws of the jurisdiction in which the office of
Issuing Lender to which such demand for payment is required to be presented is
located) on which such demand for payment is presented if such presentation is
made after 11:00 a.m. (Pacific time) on such business day.

 

Borrower shall notify Issuing Lender prior to the issuance of any Letter of
Credit in the event that any of the matters to which Borrower is required to
certify in the applicable Request for Issuance is no longer true and correct as
of the proposed date of issuance of such Letter of Credit, and upon the issuance
of any Letter of Credit Borrower shall be deemed to have re-certified, as of the
date of such issuance, as to the matters to which Borrower is required to
certify in the applicable Request for Issuance.

 

(ii)                                  Issuance of Letter of Credit.  Upon
satisfaction or waiver (in accordance with subsection 10.6) of the conditions
set forth in subsection 4.2, Issuing Lender shall issue the requested Letter of
Credit in accordance with Issuing Lender’s standard operating procedures.

 

(iii)                               Notification to Revolving Lenders.  Upon the
issuance of or amendment to any Letter of Credit, Issuing Lender shall promptly
notify Administrative Agent and Borrower of such issuance or amendment, which
notice shall be accompanied by a copy of such Letter of Credit or amendment. 
Upon receipt of such notice, Administrative Agent shall notify each Revolving
Lender in writing of such issuance or amendment and the amount of such Revolving
Lender’s respective participation in such Letter of Credit or amendment.

 

59

--------------------------------------------------------------------------------


 

C.                                    Revolving Lenders’ Purchase of
Participations in Letters of Credit.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby agrees
to, have irrevocably purchased from Issuing Lender a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such
Revolving Lender’s Pro Rata Share of the maximum amount that is or at any time
may become available to be drawn thereunder.

 

3.2                               Letter of Credit Fees.

 

Borrower agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

 

(i)                                     with respect to each Standby Letter of
Credit, (a) a letter of credit fee, payable to Administrative Agent for the
account of Revolving Lenders, equal to the applicable LIBOR Rate Margin for
Revolving Loans plus, upon the application of increased rates of interest
pursuant to subsection 2.2E, 2% per annum, multiplied by the daily amount
available to be drawn under such Standby Letter of Credit, each such letter of
credit fee to be payable in arrears on and to (but excluding) the last calendar
day of each February, May, August and November of each year, commencing on the
first such date to occur after the Closing Date and ending on the Revolving
Commitment Termination Date, and computed on the basis of a 360-day year for the
actual number of days elapsed; and (b) if there is more than one Lender or if
Issuing Lender and the sole Lender are not the same Person (any such event, a
“Fronting Fee Trigger Event”), a fronting fee, payable directly to Issuing
Lender for its own account, equal to 0.125% per annum of the daily amount
available to be drawn under such Standby Letter of Credit, each such fronting
fee to be payable in arrears on and to (but excluding) the last calendar day of
each February, May, August and November of each year, commencing on the first
such date to occur after such Fronting Fee Trigger Event and ending on the
Revolving Commitment Termination Date, and computed on the basis of a 360-day
year for the actual number of days elapsed;

 

(ii)                                  with respect to each Commercial Letter of
Credit, (a) a letter of credit fee, payable to Administrative Agent for the
account of Revolving Lenders, equal to the applicable LIBOR Rate Margin for
Revolving Loans plus, upon the application of increased rates of interest
pursuant to subsection 2.2E, 2% per annum, multiplied by the daily amount
available to be drawn under such Commercial Letter of Credit, each letter of
credit fee to be payable in arrears on and to (but excluding) the last calendar
day of each February, May, August and November of each year, commencing on the
first such date to occur after the Closing Date and ending on the Revolving
Commitment Termination Date, and computed on the basis of a 360-day year for the
actual number of days elapsed; and (b) if a Fronting Fee Trigger Event occurs, a
fronting fee, payable directly to Issuing Lender for its own account, equal to
0.25% per annum of the daily amount available to be drawn under such Commercial
Letter of Credit, each such fronting fee to be payable in arrears on and to (but
excluding) the last calendar day of each February, May, August and November of
each year, commencing on the first such date to occur after such Fronting Fee
Trigger Event and ending on the Revolving Commitment Termination Date, and
computed on the basis of a 360-day year for the actual number of days elapsed;
and

 

60

--------------------------------------------------------------------------------


 

(iii)                               with respect to the issuance, amendment,
extension, renewal or transfer of each Letter of Credit and each payment of a
drawing made thereunder (without duplication of the fees payable under clauses
(i) and (ii) above), documentary and processing charges payable directly to
Issuing Lender for its own account in accordance with Issuing Lender’s standard
schedule for such charges in effect at the time of such issuance, amendment,
extension, renewal, transfer or payment, as the case may be;

 

provided, however, that in the case of clauses (i)(a) and (ii)(a) above, any
letter of credit fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided cash collateral satisfactory to Issuing Lender pursuant to this
subsection 3.2 shall be payable, to the maximum extent permitted by applicable
law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
subsection 2.9A(iv), with the balance of such fee, if any, payable to Issuing
Lender for its own account.  For purposes of calculating any fees payable under
clauses (i) and (ii) of this subsection 3.2, the daily amount available to be
drawn under any Letter of Credit shall be determined as of the close of business
on any date of determination.

 

3.3                               Drawings and Reimbursement of Amounts Paid
Under Letters of Credit.

 

A.                                    Responsibility of Issuing Lender With
Respect to Drawings.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, Issuing Lender shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit.

 

B.                                    Reimbursement by Borrower of Amounts Paid
Under Letters of Credit.  In the event Issuing Lender has determined to honor a
drawing under a Letter of Credit issued by it, Issuing Lender shall immediately
notify Borrower and Administrative Agent of Issuing Lender’s intent to honor
such drawing (such notice, the “Draw Notice”) and Borrower shall reimburse
Issuing Lender in an amount in Dollars and in same day funds equal to the amount
of such drawing on the date (the “Reimbursement Date”) determined as follows:
(x) if the applicable Draw Notice is received by Borrower prior to 9:00 a.m.
(Pacific time) at least one Business Day prior to the Honor Date, the date on
which such drawing is honored by Issuing Lender (the “Honor Date”) or
(y) otherwise, on the second Business Day following receipt by Borrower of the
applicable Draw Notice; provided that, anything contained in this Agreement to
the contrary notwithstanding, (i) unless Borrower shall have notified
Administrative Agent and Issuing Lender prior to 11:00 a.m. (Pacific time) on
the Business Day prior to the Reimbursement Date that Borrower intends to
reimburse Issuing Lender for the amount of such drawing with funds other than
the proceeds of Revolving Loans, Borrower shall be deemed to have given a timely
Notice of Borrowing to Administrative Agent requesting Revolving Lenders to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such drawing and (ii) subject to satisfaction
or waiver of the conditions specified in subsection 4.2, Revolving Lenders
shall, on the Reimbursement Date, make Revolving Loans that are Base Rate Loans
in the amount of such drawing, the proceeds of which shall be applied directly
by Administrative Agent to reimburse Issuing Lender for the amount of such
drawing; and provided, further that if for any reason proceeds of Revolving
Loans are not received by Issuing Lender on the Reimbursement Date in an amount
equal to the amount of such drawing, Borrower shall reimburse Issuing Lender, on
demand, in an amount in same day funds equal to the excess of the amount of such
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. 

 

61

--------------------------------------------------------------------------------


 

Nothing in this subsection 3.3B shall be deemed to relieve any Revolving Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth in this Agreement, and Borrower shall retain any and all rights it may
have against any Revolving Lender resulting from the failure of such Revolving
Lender to make such Revolving Loans under this subsection 3.3B.

 

C.                                    Payment by Lenders of Unreimbursed Amounts
Paid Under Letters of Credit.

 

(i)                                     Payment by Revolving Lenders.  In the
event that Borrower shall fail for any reason to reimburse Issuing Lender as
provided in subsection 3.3B in an amount equal to the amount of any payment by
Issuing Lender under a Letter of Credit issued by it, Issuing Lender shall
promptly notify Administrative Agent, who shall promptly notify each Revolving
Lender of the unreimbursed amount of such honored drawing and of such Revolving
Lender’s respective participation therein based on such Revolving Lender’s Pro
Rata Share.  Each Revolving Lender (other than Issuing Lender) shall make
available to Administrative Agent an amount equal to its respective
participation, in Dollars, in same day funds, at the Funding and Payment Office,
not later than 1:00 p.m. (Pacific time) on the first Business Day after the date
notified by Administrative Agent, and Administrative Agent shall make available
to Issuing Lender in Dollars, in same day funds, at the office of Issuing Lender
on such Business Day the aggregate amount of the payments so received by
Administrative Agent.  In the event that any Revolving Lender fails to make
available to Administrative Agent on such Business Day the amount of such
Revolving Lender’s participation in such Letter of Credit as provided in this
subsection 3.3C, Issuing Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest thereon at the rate
customarily used by Issuing Lender for the correction of errors among banks for
three Business Days and thereafter at the Base Rate.  Nothing in this
subsection 3.3C shall be deemed to prejudice the right of Administrative Agent
to recover, for the benefit of Revolving Lenders, from Issuing Lender any
amounts made available to Issuing Lender pursuant to this subsection 3.3C in the
event that it is determined by the final judgment of a court of competent
jurisdiction that the payment with respect to a Letter of Credit by Issuing
Lender in respect of which payments were made by Revolving Lenders constituted
gross negligence or willful misconduct on the part of Issuing Lender.

 

(ii)                                  Distribution to Lenders of Reimbursements
Received From Borrower.  In the event Issuing Lender shall have been reimbursed
by other Revolving Lenders pursuant to subsection 3.3C(i) for all or any portion
of any payment by Issuing Lender under a Letter of Credit issued by it, and
Administrative Agent or Issuing Lender thereafter receives any payments from
Borrower in reimbursement of such payment under the Letter of Credit, to the
extent any such payment is received by Issuing Lender, it shall distribute such
payment to Administrative Agent, and Administrative Agent shall distribute to
each other Revolving Lender that has paid all amounts payable by it under
subsection 3.3C(i) with respect to such payment such Revolving Lender’s Pro Rata
Share of all payments subsequently received by Administrative Agent or by
Issuing Lender from Borrower.  Any such distribution shall be made to a
Revolving Lender at the account specified in subsection 2.4B(iii).

 

62

--------------------------------------------------------------------------------


 

D.                                    Interest on Amounts Paid Under Letters of
Credit.

 

(i)                                     Payment of Interest by Borrower. 
Borrower agrees to pay to Administrative Agent, with respect to payments under
any Letters of Credit issued by Issuing Lender, interest on the amount paid by
Issuing Lender in respect of each such payment from the Honor Date to but
excluding the date such amount is reimbursed by Borrower (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to
subsection 3.3B) at a rate equal to (a) for the period from the Honor Date to
but excluding the Reimbursement Date, the rate then in effect under this
Agreement with respect to Revolving Loans that are Base Rate Loans and
(b) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable under this Agreement with respect to Revolving Loans that are
Base Rate Loans.  Interest payable pursuant to this subsection 3.3D(i) shall be
computed on the basis of a 360-day year for the actual number of days elapsed in
the period during which it accrues and shall be payable on demand or, if no
demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full.

 

(ii)                                  Distribution of Interest Payments by
Administrative Agent.  Promptly upon receipt by Administrative Agent of any
payment of interest pursuant to subsection 3.3D(i) with respect to a payment
under a Letter of Credit, (a) Administrative Agent shall distribute to (x) each
Revolving Lender (including Issuing Lender) out of the interest received by
Administrative Agent in respect of the period from the Honor Date to but
excluding the date on which Issuing Lender is reimbursed for the amount of such
payment (including any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B), the amount that such Revolving Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit for such period pursuant to
subsection 3.2 if no drawing had been honored under such Letter of Credit, and
(y) Issuing Lender the amount, if any, remaining after payment of the amounts
applied pursuant to clause (x), and (b) in the event Issuing Lender shall have
been reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for
all or any portion of such payment, Administrative Agent shall distribute to
each Revolving Lender (including Issuing Lender) that has paid all amounts
payable by it under subsection 3.3C(i) with respect to such payment such
Revolving Lender’s Pro Rata Share of any interest received by Administrative
Agent in respect of that portion of such payment so made by Revolving Lenders
for the period from the date on which Issuing Lender was so reimbursed to but
excluding the date on which such portion of such payment is reimbursed by
Borrower.  Any such distribution shall be made to a Revolving Lender at the
account specified in subsection 2.4B(iii).

 

63

--------------------------------------------------------------------------------


 

3.4                               Obligations Absolute.

 

The obligation of Borrower to reimburse Issuing Lender for payments under the
Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.3C(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit;

 

(ii)                                  the existence of any claim, set-off,
defense or other right which Borrower or any Lender may have at any time against
a beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), Issuing Lender or any Revolving Lender or
any other Person or, in the case of a Revolving Lender, against Borrower,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between
Borrower or one of its Subsidiaries and the beneficiary for which any Letter of
Credit was procured);

 

(iii)                               any draft or other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

 

(iv)                              payment by Issuing Lender under any Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of such Letter of Credit;

 

(v)                                 any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Borrower or any of its Subsidiaries;

 

(vi)                              any breach of this Agreement or any other Loan
Document by any party thereto;

 

(vii)                           any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; or

 

(viii)                        the fact that an Event of Default or a Default
shall have occurred and be continuing;

 

provided, in each case, that payment by Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of Issuing Lender under the circumstances in question (as determined
by a final judgment of a court of competent jurisdiction).

 

64

--------------------------------------------------------------------------------


 

3.5                               Nature of Issuing Lender’s Duties.

 

As between Borrower and Issuing Lender, Borrower assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by Issuing Lender
by, the respective beneficiaries of such Letters of Credit.  In furtherance and
not in limitation of the foregoing, Issuing Lender shall not be responsible
for:  (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Lender, including any act or omission by a Governmental
Authority, and none of the above shall affect or impair, or prevent the vesting
of, any of Issuing Lender’s rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put Issuing Lender under any resulting
liability to Borrower.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Borrower shall retain any and all rights it may have against Issuing Lender for
any liability arising solely out of the gross negligence or willful misconduct
of Issuing Lender, as determined by a final judgment of a court of competent
jurisdiction.

 

Section 4.                                          CONDITIONS TO CREDIT
EXTENSIONS

 

The obligations of Lenders and Issuing Lender to make Credit Extensions
hereunder are subject to the satisfaction of the following conditions.

 

4.1                               Conditions to Initial Revolving Loans and
Swing Line Loans.

 

The obligations of Lenders to make any initial Revolving Loans and Swing Line
Loans are, in addition to the conditions precedent specified in subsection 4.2,
subject to prior or concurrent satisfaction or waiver of the following
conditions:

 

65

--------------------------------------------------------------------------------


 

A.                                    Loan Party Documents.  On or before the
Closing Date, Borrower shall, and shall cause each other Loan Party to, deliver
to Lenders (or to Administrative Agent for delivery to Lenders) the following
with respect to Borrower or such Loan Party, as the case may be, each, unless
otherwise noted, dated the Closing Date:

 

(i)                                     Copies of the Organizational Documents
of such Person, certified by the Secretary of State of its jurisdiction of
organization or, if such document is of a type that may not be so certified,
certified by the secretary or similar officer of the applicable Loan Party,
together with a good standing certificate from the Secretary of State of its
jurisdiction of organization and each other state in which such Person is
qualified to do business and, to the extent generally available, a certificate
or other evidence of good standing as to payment of any applicable franchise or
similar taxes from the appropriate taxing authority of each of such
jurisdictions, each dated a recent date prior to the Closing Date, excluding in
any case any such jurisdiction in which the failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect;

 

(ii)                                  Resolutions of the Governing Body of such
Person approving and authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, certified as of the Closing Date by the
secretary or similar officer of such Person as being in full force and effect
without modification or amendment;

 

(iii)                               Signature and incumbency certificates of the
officers of such Person executing the Loan Documents to which it is a party;

 

(iv)                              Executed originals of the Loan Documents to
which such Person is a party; and

 

(v)                                 Such other documents as Administrative Agent
may reasonably request.

 

B.                                    Fees.  Borrower shall have paid to
Administrative Agent, for distribution (as appropriate) to Administrative Agent
and Lenders, the fees payable on the Closing Date referred to in subsection 2.3
or otherwise agreed upon between Borrower and Administrative Agent.

 

C.                                    Corporate and Capital Structure;
Ownership. Changes to the corporate organizational structure and capital
structure of Borrower and its Subsidiaries after September 30, 2011 shall be
reasonably satisfactory to Administrative Agent and Lenders.

 

D.                                    Representations and Warranties;
Performance of Agreements.  Borrower shall have delivered to Administrative
Agent an Officer’s Certificate, in form and substance reasonably satisfactory to
Administrative Agent, to the effect that the representations and warranties in
Section 5 are true, correct and complete in all material respects on and as of
the Closing Date to the same extent as though made on and as of that date (or,
to the extent such representations and warranties specifically relate to an
earlier date, that such representations and warranties were true, correct and
complete in all material respects on and as of such earlier date) and that
Borrower shall have performed in all material respects all agreements and
satisfied all conditions which this Agreement provides shall be performed or
satisfied by it on or before the Closing Date except as otherwise disclosed to
and agreed to in writing by Administrative Agent; provided that, if a
representation and warranty, covenant or condition is qualified as to
materiality, the applicable materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty, covenant or
condition for purposes of this condition.

 

66

--------------------------------------------------------------------------------


 

E.                                      Financial Statements.  On or before the
Closing Date, Lenders shall have received from Borrower audited and unaudited
financial statements of Borrower and its Subsidiaries described in subsection
5.3.

 

F.                                      Opinion of Counsel to Loan Parties. 
Lenders shall have received originally executed copies of a written opinion of
Latham & Watkins LLP, counsel for the Loan Parties, in form and substance
reasonably satisfactory to Administrative Agent, dated as of the Closing Date as
to such matters as Administrative Agent acting on behalf of Lenders may
reasonably request.

 

G.                                    Evidence of Insurance.  Administrative
Agent shall have received a certificate from Borrower’s insurance broker or
other evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to subsection 6.4 is in full force and effect.

 

H.                                    Governmental Authorizations and Consents. 
Borrower shall have delivered to Administrative Agent an Officer’s Certificate,
in form and substance reasonably satisfactory to Administrative Agent, to the
effect that either (i) (a) Borrower shall have obtained all Governmental
Authorizations and all consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated by the
Loan Documents and the continued operation of the business conducted by Borrower
and its Subsidiaries in substantially the same manner as conducted prior to the
Closing Date, (b) each such Governmental Authorization and consent is in full
force and effect and no action, request for stay, petition for review or
rehearing, reconsideration or appeal is pending, and the time for any applicable
Governmental Authority to take action to set aside its consent on its own motion
has expired, and (c) attaching copies thereof; or (ii) there are no such
Governmental Authorizations or consents.

 

4.2                               Conditions to All Credit Extensions.

 

The obligations of each Lender and Issuing Lender to make any Credit Extension
are subject to the following further conditions precedent:

 

A.                                    Administrative Agent shall have received
before the date of such Credit Extension, (i) in the case of a Revolving Loan to
be made, a Notice of Borrowing in accordance with the provisions of
subsection 2.1B, (ii) in the case of a Revolving Loan to be converted or
continued, a Notice of Conversion/Continuation in accordance with the provisions
of subsection 2.2D, and (iii) in the case of a Letter of Credit to be issued, a
duly executed Request for Issuance in accordance with the provisions of
subsection 3.1B(i) together with all other information specified in
subsection 3.1B(i) and such other documents or information as Issuing Lender may
reasonably require in connection with the issuance of such Letter of Credit,
such Notice of Borrowing, Notice of Conversion/Continuation and Request for
Issuance to be duly executed by a duly authorized Officer of Borrower.

 

67

--------------------------------------------------------------------------------


 

B.                                    As of the date of such Credit Extension:

 

(i)                                     The representations and warranties
contained herein and in the other Loan Documents shall be true, correct and
complete in all material respects on and as of the date of such Credit Extension
to the same extent as though made on and as of that date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; provided,
that, if a representation and warranty is qualified as to materiality, the
materiality qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition;

 

(ii)                                  No event shall have occurred and be
continuing or would result from the consummation of such Credit Extension
contemplated by such Notice of Borrowing, Notice of Conversion/Continuation or
Request for Issuance, as applicable, that would constitute an Event of Default
or a Default;

 

(iii)                               No order, judgment or decree of any
arbitrator or Governmental Authority shall purport to enjoin or restrain such
Lender from making, continuing or converting the Loans to be made by it on the
date of such Credit Extension; and

 

(iv)                              Borrower shall have delivered such other
certificates or documents that are required by any Loan Document.

 

Section 5.                                          BORROWER’S REPRESENTATIONS
AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lender to issue Letters of Credit and to induce Revolving
Lenders to purchase participations therein, Borrower represents and warrants to
each Lender:

 

5.1                               Organization, Powers, Qualification, Good
Standing, Business and Subsidiaries.

 

A.                                    Organization and Powers.  Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization as specified in Schedule 5.1 annexed
hereto.  Borrower has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

B.                                    Qualification and Good Standing.  Borrower
is qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had and could not reasonably be expected to result in a
Material Adverse Effect.

 

68

--------------------------------------------------------------------------------


 

C.                                    Conduct of Business.  Borrower and its
Subsidiaries are engaged only in the businesses permitted to be engaged in
pursuant to subsection 7.9.

 

D.                                    Subsidiaries.  All of the Subsidiaries of
Borrower and their jurisdictions of organization are identified in Schedule 5.1
annexed hereto, as said Schedule 5.1 may be supplemented from time to time
pursuant to the provisions of subsection 6.1(xiv).  The Capital Stock of each of
the Subsidiaries of Borrower identified in Schedule 5.1 annexed hereto (as so
supplemented) is duly authorized, validly issued, fully paid and nonassessable
and none of such Capital Stock constitutes Margin Stock.  Each of the
Subsidiaries of Borrower identified in Schedule 5.1 annexed hereto (as so
supplemented) is a corporation, partnership, trust, limited liability company or
other entity duly organized, validly existing and in good standing under the
laws of its respective jurisdiction of organization set forth therein, has all
requisite power and authority to own and operate its properties and to carry on
its business as now conducted and as proposed to be conducted, and is qualified
to do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, in each
case except where failure to be so qualified or in good standing or a lack of
such power and authority has not had and could not reasonably be expected to
result in a Material Adverse Effect.  Schedule 5.1 annexed hereto (as so
supplemented) correctly sets forth, the ownership interest of Borrower and each
of its Subsidiaries in each of the Subsidiaries of Borrower identified therein.

 

5.2                               Authorization of Borrowing, etc.

 

A.                                    Authorization of Borrowing.  The
execution, delivery and performance of each of the Loan Documents have been duly
authorized by all necessary action on the part of each Loan Party that is a
party thereto.

 

B.                                    No Conflict.  The execution, delivery and
performance by Loan Parties of the Loan Documents to which they are parties and
the consummation of the transactions contemplated by the Loan Documents do not
and will not (i) violate any provision of any law or any governmental rule or
regulation applicable to Borrower or any of its Subsidiaries, the Organizational
Documents of Borrower or any of its Subsidiaries or any order, judgment or
decree of any court or other Governmental Authority binding on Borrower or any
of its Subsidiaries, (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of Borrower or any of its Subsidiaries, (iii) result in or require
the creation or imposition of any Lien upon any of the properties or assets of
Borrower or any of its Subsidiaries (other than any Liens created under any of
the Loan Documents in favor of Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Borrower or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and disclosed in writing to Lenders and except, in each case, to
the extent such violation, conflict, breach, default, Lien or failure to obtain
such approval or consent could not reasonably be expected to result in a
Material Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

C.                                    Governmental Consents.  The execution and
delivery by Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any Governmental Authorization.  The performance by Loan
Parties of the Loan Documents to which they are parties do not and will not
require any Governmental Authorization except to the extent the failure to
obtain such Governmental Authorization could not reasonably be expected to
result in a Material Adverse Effect.

 

D.                                    Binding Obligation.  Each of the Loan
Documents has been duly executed and delivered by each Loan Party that is a
party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

5.3                               Financial Condition.

 

Borrower has heretofore delivered to Lenders, at Lenders’ request, the audited
financial statements for the Fiscal Year ended on January 1, 2011, and the
unaudited financial statements for the Fiscal Quarters ended on April 2, 2011,
July 2, 2011 and October 1, 2011.  All such statements were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position (on a consolidated basis) of the entities described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows (on a consolidated basis) of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and year-end audit adjustments and
the absence of footnotes.  Neither Borrower nor any of its Subsidiaries has (and
will not have following the funding of the initial Loans) any Contingent
Obligation, contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment that (i) (a) as of the Closing Date, is
not reflected in the foregoing financial statements or the notes thereto or
(b) as of any Funding Date subsequent to the Closing Date, is not reflected in
the most recent financial statements delivered to Lenders pursuant to
subsection 6.1 or the notes thereto or, if permitted pursuant to subsection 6.3
or 7.1, will be reflected in the next financial statements required to be
delivered to Administrative Agent and Lenders pursuant to subsection 6.1 or the
notes thereto, and (ii) in any such case, is material in relation to the
business, operations, properties, assets or condition (financial or otherwise)
of Borrower or its Subsidiaries, taken as a whole.

 

5.4                               No Material Adverse Change.

 

Since January 1, 2011, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect.

 

5.5                               Title to Properties; Liens; Intellectual
Property.

 

A.                                    Title to Properties; Liens.  Borrower and
its Subsidiaries have (i) good, sufficient and legal title to (in the case of
fee interests in real property), (ii) valid leasehold interests in (in the case
of leasehold interests in real or personal property), (iii) valid licenses
rights in (in the case of license rights in Intellectual Property licensed from
other Persons), or (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the
financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for (a) assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.6 and
(b) such irregularities or deficiencies in title which individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect.  Except as permitted by this Agreement, all such properties and assets
are free and clear of Liens.

 

70

--------------------------------------------------------------------------------


 

B.                                    Intellectual Property.  As of the Closing
Date, Borrower and its Subsidiaries own or have the right to use, all
Intellectual Property used in the conduct of their business, except where the
failure to own or have such right to use in the aggregate could not reasonably
be expected to result in a Material Adverse Effect.  To the knowledge of
Borrower or any Subsidiary, no claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does
Borrower know of any valid basis for any such claim, except for such claims that
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect.  The use of such Intellectual Property by Borrower and its
Subsidiaries does not infringe on the rights of any Person, except for such
claims of infringement and infringements that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

5.6                               Litigation; Adverse Facts.

 

There are no Proceedings (whether or not purportedly on behalf of Borrower or
any of its Subsidiaries) at law or in equity, or before or by any court or other
Governmental Authority (including any Environmental Claims) that are pending or,
to the knowledge of Borrower, threatened against or affecting Borrower or any of
its Subsidiaries or any property of Borrower or any of its Subsidiaries and
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  Neither Borrower nor any of its Subsidiaries
(i) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or other Governmental Authority that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 

5.7                               Payment of Taxes.

 

All tax returns and reports of Borrower and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Borrower and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises that are due and payable have been
paid when due and payable, except (i) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor,
or (ii) as could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect. 

 

71

--------------------------------------------------------------------------------


 

Borrower knows of no tax assessment against Borrower or any of its Subsidiaries
that could, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect and that is not being actively contested by
Borrower or such Subsidiary in good faith and by appropriate proceedings;
provided that such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

 

5.8                               Performance of Agreements.

 

Neither Borrower nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to result in a Material
Adverse Effect.

 

5.9                               Investment Company Act.

 

Neither Borrower nor any of its Subsidiaries is or is required to be registered
as an “investment company” as such term is defined in the Investment Company Act
of 1940.

 

5.10                        Securities Activities.

 

A.                                    Neither Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.

 

B.                                    Following application of the proceeds of
each Loan, not more than 25% of the value of the assets (either of Borrower only
or of Borrower and its Subsidiaries on a consolidated basis) subject to the
provisions of subsection 7.2 or 7.6 or subject to any restriction contained in
any agreement or instrument, between Borrower and any Lender or any Affiliate of
any Lender, relating to Indebtedness and within the scope of subsection 8.2,
will be Margin Stock.

 

5.11                        Employee Benefit Plans.

 

A.                                    Borrower, each of its Subsidiaries and
each of their respective ERISA Affiliates are in compliance in all material
respects with all applicable provisions and requirements of ERISA and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan.  Each Employee Benefit Plan that is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter or is entitled to rely upon an opinion letter from the IRS
and nothing has occurred since the date of such letter that would negatively
impact such letter.

 

72

--------------------------------------------------------------------------------


 

B.                                    No ERISA Event has occurred or is
reasonably expected to occur that could, individually or in the aggregate, be
reasonably expected to result in a Material Adverse Effect.

 

C.                                    Except to the extent required under
Section 4980B of the Internal Revenue Code, no Employee Benefit Plan provides
health or welfare benefits (through the purchase of insurance or otherwise) for
any retired or former employee of Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates.

 

D.                                    As of the most recent valuation date for
any Pension Plan, there are no material unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually for any Pension Plan or in the
aggregate for all Pension Plans (excluding for purposes of such computation any
Pension Plans with respect to which assets exceed benefit liabilities).

 

E.                                      As of the most recent valuation date for
each Multiemployer Plan for which the actuarial report is available, there are
no material potential liabilities of Borrower, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liabilities for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA.

 

F.                                      As of the date hereof, Borrower and its
Subsidiaries have made full payment when due of all contributions required by
applicable law to any Foreign Plan except as could not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.

 

5.12                        Certain Fees.

 

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby, and Borrower hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.

 

5.13                        Environmental Protection.

 

(i)                                     Neither Borrower nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to (a) any Environmental Law, (b) any Environmental Claim, or
(c) any Hazardous Materials Activity that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

(ii)                                  Neither Borrower nor any of its
Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law with respect to any
matter material to the business, operations, properties, assets or condition
(financial or otherwise) of Borrower or such Subsidiary.

 

73

--------------------------------------------------------------------------------


 

(iii)                               There are and, to Borrower’s knowledge, have
been no conditions, occurrences, or Hazardous Materials Activities that could
reasonably be expected to form the basis of an Environmental Claim against
Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

(iv)                              Commencing at least five years prior to the
Closing Date and to the extent advisable or required as a result of, or in
connection with, its operations or business, Borrower has maintained an
environmental management system for its and each of its Subsidiaries’ operations
that demonstrates a commitment to environmental compliance and includes
procedures for (a) preparing and updating written compliance manuals covering
pertinent regulatory areas, (b) tracking changes in applicable Environmental
Laws and modifying operations to comply with new requirements thereunder,
(c) training employees to comply with applicable environmental requirements and
updating such training as necessary, (d) performing regular internal compliance
audits of each Facility and ensuring correction of any incidents of
non-compliance detected by means of such audits, and (e) reviewing the
compliance status of off-site waste disposal facilities.

 

(v)                                 Compliance with all requirements pursuant to
or under Environmental Laws would not, individually or in the aggregate, be
reasonably expected to result in a Material Adverse Effect.

 

5.14                        Employee Matters.

 

There is no strike or work stoppage in existence or, to the knowledge of
Borrower or any Subsidiary, threatened against Borrower or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect.

 

5.15                        Solvency.

 

Each Loan Party is and, upon the incurrence of any Obligations by such Loan
Party on any date on which this representation is made, will be, Solvent.

 

5.16                        Disclosure.

 

No representation or warranty of Borrower or any of its Subsidiaries contained
in any Loan Document or in any other document, certificate or written statement
furnished to Lenders by or on behalf of Borrower or any of its Subsidiaries for
use in connection with the transactions contemplated by this Agreement contains
any untrue statement of a material fact or omits to state a material fact (known
to Borrower, in the case of any document not furnished by it) necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Borrower to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results.

 

74

--------------------------------------------------------------------------------


 

5.17                        Subordinated Indebtedness.

 

The Obligations constitute senior indebtedness and to the extent any
Indebtedness of Borrower and its Subsidiaries, including Subordinated
Indebtedness, contains any subordination provisions, the Obligations are
entitled to the benefits of such subordination provisions.

 

5.18                        Foreign Assets Control Regulations, etc.

 

Neither the making of the Loans to, or issuance of Letters of Credit on behalf
of, Borrower nor its use of the proceeds thereof will violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto. 
Without limiting the foregoing, neither Borrower nor any of its Subsidiaries or
Affiliates (a) is or will become a Person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed.  Reg.  49079
(2001)) or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such Person.  Borrower and its Subsidiaries and
Affiliates are in compliance, in all material respects, with the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001).

 

5.19                        Compliance with Laws and Regulations.

 

Each Borrower and each Subsidiary:

 

(i)                                     is in substantial compliance with all
applicable laws, rules, regulations and orders of any Governmental Authority,
including the Specified Laws, except where the failure to do so could not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect; and

 

(ii)                                  has obtained all Required Permits, or has
contracted with third parties holding Required Permits, necessary for compliance
with all laws, including the Specified Laws, and all such Required Permits are
current and each holder of such Required Permits is in material compliance with
the terms and conditions of all such Required Permits, except where the failure
to do so could not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

 

75

--------------------------------------------------------------------------------


 

Section 6.                                          BORROWER’S AFFIRMATIVE
COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Required Lenders shall otherwise
give prior written consent, Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

6.1                               Financial Statements and Other Reports.

 

Borrower will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with
GAAP.  Borrower will deliver to Administrative Agent and Lenders:

 

(i)                                     Events of Default, etc.:  promptly upon
any Officer of Borrower obtaining knowledge (a) of any condition or event that
constitutes an Event of Default or Default, or becoming aware that any Lender
has given any notice (other than to Administrative Agent) or taken any other
action with respect to a claimed Event of Default or Default, or (b) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, an Officer’s Certificate
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given or action taken by any such Person and
the nature of such claimed Event of Default, Default, event or condition, and
what action Borrower has taken, is taking and proposes to take with respect
thereto;

 

(ii)                                  Quarterly Financials:  as soon as
available and in any event within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, (a) the consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of Borrower and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail
and certified by Borrower’s chief financial officer, chief executive officer,
vice president of finance or other Officer designated by such chief financial
officer or chief executive officer that they fairly present, in all material
respects, the financial condition of Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and year-end audit
adjustments, and (b) a narrative report describing the operations of Borrower
and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter;

 

76

--------------------------------------------------------------------------------


 

(iii)                               Year-End Financials:  as soon as available
and in any event within 90 days after the end of each Fiscal Year, (a) the
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year and the corresponding figures from the
Financial Plan for the Fiscal Year covered by such financial statements, all in
reasonable detail and certified by Borrower’s chief financial officer, chief
executive officer, vice president of finance or other Officer designated by such
chief financial officer or chief executive officer that they fairly present, in
all material respects, the financial condition of Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, (b) a narrative report describing the
operations of Borrower and its Subsidiaries for such Fiscal Year, and (c) in the
case of such consolidated financial statements, a report thereon of Deloitte &
Touche LLP or other independent certified public accountants of recognized
national standing selected by Borrower and reasonably satisfactory to
Administrative Agent, which report shall express no doubts, assumptions or
qualifications concerning the ability of Borrower and its Subsidiaries to
continue as a going concern or any other like qualification or exception or any
qualification or exception as to the scope of such audit and shall state that
such consolidated financial statements fairly present, in all material respects,
the consolidated financial position of Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

 

(iv)                              Compliance Certificates:  together with each
delivery of financial statements pursuant to subdivisions (ii) and (iii) above,
(a) an Officer’s Certificate of Borrower stating that the signer has reviewed
the terms of this Agreement and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
Borrower and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signer does not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes an Event of Default or Default, or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action Borrower has taken, is taking and proposes to
take with respect thereto; and (b) a Compliance Certificate demonstrating in
reasonable detail compliance during and at the end of the applicable accounting
periods, as applicable, with the restrictions contained in Section 7, in each
case to the extent compliance with such restrictions is required to be tested at
the end of the applicable accounting period;

 

(v)                                 Reconciliation Statements:  if, as a result
of any change in accounting principles and policies from those used in the
preparation of the audited financial statements referred to in subsection 5.3,
the consolidated financial statements of Borrower and its Subsidiaries delivered
pursuant to subdivisions (ii), (iii)  or (xii) of this subsection 6.1 will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then together with each delivery
of financial statements pursuant to subdivision (ii), (iii) or (xii) of this
subsection 6.1 following such change, a written statement of Borrower’s chief
financial officer, chief executive officer, vice president of finance or other
Officer designated by such chief financial officer or chief executive officer
setting forth the differences (including, if required pursuant to
subsection 1.2, any differences that would affect any calculations relating to
the financial covenants set forth in subsection 7.5 and a reconciliation between
calculations of such covenants made before and after giving effect to such
change in accounting principles and policies) which would have resulted if such
financial statements had been prepared without giving effect to such change, all
in reasonable detail and accompanied by financial statements and other documents
reasonably requested by Administrative Agent in support of such written
statement;

 

77

--------------------------------------------------------------------------------


 

(vi)                              [Reserved];

 

(vii)                           Accountants’ Reports:  promptly upon receipt
thereof (unless restricted by applicable professional standards), copies of all
material reports submitted to Borrower by independent certified public
accountants in connection with each annual, interim or special audit of the
financial statements of Borrower and its Subsidiaries made by such accountants,
including any comment letter, if any, submitted by such accountants to
management in connection with their annual audit;

 

(viii)                        SEC Filings and Press Releases:  promptly upon
their becoming available, copies of (a) all financial statements, reports,
notices and proxy statements sent or made available generally by Borrower to its
security holders or by any Subsidiary of Borrower to its security holders other
than Borrower or another Subsidiary of Borrower, (b) all regular and periodic
reports and all registration statements (other than on Form S-8 or a similar
form) and prospectuses, if any, filed by Borrower or any of its Subsidiaries
with any securities exchange or with the SEC or any governmental or private
regulatory authority, and (c) all press releases and other statements made
available generally by Borrower or any of its Subsidiaries to the public
concerning material developments in the business of Borrower or any of its
Subsidiaries;

 

(ix)                                Litigation or Other Proceedings:  promptly
upon any Officer of Borrower obtaining knowledge of (a) the institution of, or
non-frivolous written threat of, any Proceeding against or affecting Borrower or
any of its Subsidiaries or any property of Borrower or any of its Subsidiaries
not previously disclosed in writing by Borrower to Administrative Agent and
Lenders or (b) any material development in any Proceeding that, in any case:

 

(1)                                  has a reasonable possibility after giving
effect to the coverage and policy limits of insurance policies issued to
Borrower and its Subsidiaries of giving rise to a Material Adverse Effect; or

 

78

--------------------------------------------------------------------------------


 

(2)                                  seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby;

 

written notice thereof together with such other information as may be reasonably
available to Borrower to enable Lenders and their counsel to evaluate such
matters;

 

(x)                                   ERISA Events:  promptly upon any Officer
of Borrower becoming aware of the occurrence of or forthcoming occurrence of any
ERISA Event that could, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect, a written notice specifying the nature
thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the IRS, the
Department of Labor or the PBGC with respect thereto;

 

(xi)                                ERISA Notices:  with reasonable promptness,
copies of (a) all notices received by Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; and (b) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

 

(xii)                             Financial Plans:  as soon as practicable and
in any event no later than 60 days after the beginning of each Fiscal Year, a
consolidated plan and financial forecast for such Fiscal Year (the “Financial
Plan” for such Fiscal Year), including (a)  forecasted consolidated statements
of income and cash flows of Borrower and its Subsidiaries for such Fiscal Year,
together with an explanation of the assumptions on which such forecasts are
based, and (b) forecasted consolidated statements of income and cash flows of
Borrower and its Subsidiaries for each Fiscal Quarter of such Fiscal Year,
together with an explanation of the assumptions on which such forecasts are
based;

 

(xiii)                          Insurance:  as soon as practicable after any
material change in insurance coverage maintained by Borrower and its
Subsidiaries notice thereof to Administrative Agent specifying the changes and
reasons therefor;

 

(xiv)                         New Subsidiaries and Subsidiary Information: 
(a) promptly upon any Person becoming a Subsidiary of Borrower (and in any event
not later than the date of delivery of the financial statements under subsection
6.1(ii) or 6.1(iii) with respect to the Fiscal Quarter in which such event
occurs), a written notice setting forth with respect to such Person (1) the date
on which such Person became a Subsidiary of Borrower and (2) all of the data
required to be set forth in Schedule 5.1 annexed hereto with respect to all
Subsidiaries of Borrower (it being understood that such written notice shall be
deemed to supplement Schedule 5.1 annexed hereto for all purposes of this
Agreement), and (b) concurrently with the delivery of the financial statements
under subsection 6.1(ii) or 6.1(iii) with respect to any Fiscal Quarter or
Fiscal Year, an update of the information contained in Schedule 5.1 with respect
to events that occurred during such Fiscal Quarter (or with respect to any
Fiscal Year, the final Fiscal Quarter of such Fiscal Year);

 

79

--------------------------------------------------------------------------------


 

(xv)                            Notices from Holders of Subordinated
Indebtedness:  promptly, upon receipt, copies of all material notices from
holders of the Subordinated Indebtedness or a trustee, agent or other
representative of such a holder; and

 

(xvi)                         Other Information:  with reasonable promptness,
such other information, projections and data with respect to the business,
operations, properties, assets or condition (financial or otherwise) of Borrower
or any of its Subsidiaries as from time to time may be reasonably requested by
any Lender.

 

Documents required to be delivered pursuant to subdivisions (ii), (iii) and
(viii) of this subsection 6.1 (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on the signature page hereof; or
(ii) on which such documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (a) Borrower shall deliver paper copies of
such documents to Administrative Agent or any Lender upon its request to
Borrower to deliver such paper copies and (ii) Borrower shall notify
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and, at Administrative Agent’s request, provide to
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by Borrower with
any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Borrower hereby acknowledges that (a) Administrative Agent and/or the arranger
will make available to Lenders and Issuing Lender materials and/or information
provided by or on behalf of Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized Administrative Agent, the arranger, Issuing Lender and Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to Borrower or its securities for purposes of United
States Federal and state securities laws; (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) Administrative Agent and the
arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

 

80

--------------------------------------------------------------------------------


 

6.2                               Existence, etc.

 

Except as permitted under subsection 7.6, Borrower will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect its
existence in the jurisdiction of organization specified on Schedule 5.1 and all
rights and franchises material to its business; provided, however that neither
Borrower nor any of its Subsidiaries shall be required to preserve any such
right or franchise if the Governing Body of Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to Borrower, such
Subsidiary or Lenders.

 

6.3                               Payment of Taxes and Claims; Tax.

 

A.                                    Borrower will, and will cause each of its
Subsidiaries to, pay all taxes, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such tax, assessment,
charge or claim need be paid if (i) it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor or (ii) Borrower or such
Subsidiary’s nonpayment of which could not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.

 

B.                                    Borrower will not, nor will it permit any
of its Subsidiaries to, file or consent to the filing of any consolidated income
tax return with any Person (other than Borrower or any of its Subsidiaries).

 

6.4                               Maintenance of Properties; Insurance.

 

A.                                    Maintenance of Properties.  Borrower will,
and will cause each of its Subsidiaries to, maintain or cause to be maintained
in good repair, working order and condition, ordinary wear and tear excepted,
all material properties used or useful in the business of Borrower and its
Subsidiaries (including all Intellectual Property) and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof; provided that nothing in this subsection 6.4A shall prevent Borrower or
any of its Subsidiaries from (i) discontinuing the operation and maintenance of
any of its properties if such discontinuance is, in the reasonable judgment of
Borrower or such Subsidiary, desirable in the conduct of its business and such
properties are no longer material to the business of Borrower or such
Subsidiary, or (ii) consummating any transaction permitted by subsection 7.6.

 

81

--------------------------------------------------------------------------------


 

B.                                    Insurance.  Borrower will maintain or
cause to be maintained, with financially sound and reputable insurers, such
public liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of Borrower
and its Subsidiaries as may customarily be carried or maintained under similar
circumstances by corporations of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for businesses similarly situated in the industry.

 

6.5                               Inspection Rights; Lender Meeting.

 

A.                                    Inspection Rights.  Borrower shall, and
shall cause each of its Subsidiaries to, permit any authorized representatives
designated by any Lender to visit and inspect any of the properties of Borrower
or of any of its Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants (provided that Borrower may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested or at any time or from time to time following the occurrence and
during the continuation of an Event of Default; provided that (i) all
information gathered by any Lender or any of its representatives shall be
handled in accordance with subsection 10.19 and (ii) notwithstanding anything to
the contrary contained in this Agreement, other than at any time following the
occurrence and during the continuation of an Event of Default, Borrower shall
not be required to pay the costs and expenses of more than one such visit and/or
inspection per year for the Administrative Agent and shall not be required to
pay any costs and expenses for visits by any Lender.

 

B.                                    Lender Meeting.  Borrower will, upon the
written request of Administrative Agent or Required Lenders, participate in a
meeting of Administrative Agent and Lenders once during each Fiscal Year to be
held at Borrower’s principal offices (or at such other location as may be agreed
to by Borrower and Administrative Agent) at such time as may be agreed to by
Borrower and Administrative Agent.

 

6.6                               Compliance with Laws, etc.

 

Borrower shall comply, and shall cause each of its Subsidiaries and use
commercially reasonable efforts to cause all other Persons on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws and the Specified Laws), except where noncompliance could not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

82

--------------------------------------------------------------------------------


 

6.7                               Environmental and Other Matters.

 

A.                                    Environmental Disclosure.  Borrower will
deliver to Administrative Agent and Lenders:

 

(i)                                     Environmental Audits and Reports.  As
soon as practicable following receipt thereof, copies of all environmental
audits, material investigations, analyses and reports of any kind or character,
whether prepared by personnel of Borrower or any of its Subsidiaries or by
independent consultants, Governmental Authorities or any other Persons, with
respect to significant environmental matters at any Facility that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect or with respect to any Environmental Claims that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

(ii)                                  Notice of Certain Releases, Remedial
Actions, etc.  Promptly upon the occurrence thereof, written notice describing
in reasonable detail (a) any significant Release which is required to be
reported to any Governmental Authority under any applicable Environmental Laws,
(b) any remedial action taken by Borrower or any other Person in response to
(1) any Hazardous Materials Activities the existence of which could reasonably
be expected to result in one or more Environmental Claims having, individually
or in the aggregate, a Material Adverse Effect, or (2) any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, (c) Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws and that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect, and (d) any
investigation by any Governmental Authority or any litigation commenced, pending
or threatened in writing against Borrower or any of its Subsidiaries that
(1) alleges the violation of, and seeks remedies or threatens enforcement action
in connection with, the FDCA, or any law, regulation, or order administered by
the FDA or equivalent agency and, with respect to investigations (but not
litigation), could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect, or (2) seeks to suspend or revoke any
material Required Permits or materially change the market classification of any
Product or initiate a material Recall.

 

(iii)                               Written Communications Regarding
Environmental Claims, Releases, etc.  As soon as practicable following the
sending or receipt thereof by Borrower or any of its Subsidiaries, a copy of any
and all written communications with respect to (a) any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, (b) any Release required to be reported to any
Governmental Authority, and (c) any request for information from any
Governmental Authority that suggests such Governmental Authority is
investigating whether Borrower or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity.

 

83

--------------------------------------------------------------------------------


 

(iv)                              Notice of Certain Proposed Actions Having
Environmental Impact.  Prompt written notice describing in reasonable detail
(a) any proposed acquisition of stock, assets, or property by Borrower or any of
its Subsidiaries that could reasonably be expected to (1) expose Borrower or any
of its Subsidiaries to, or result in, Environmental Claims that could reasonably
be expected to result in, individually or in the aggregate, a Material Adverse
Effect or (2) affect the ability of Borrower or any of its Subsidiaries to
maintain in full force and effect all Governmental Authorizations required under
any Environmental Laws for their respective operations except where such failure
to maintain could not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect and (b) any proposed action to be taken
by Borrower or any of its Subsidiaries to modify current operations in a manner
that could reasonably be expected to subject Borrower or any of its Subsidiaries
to any material additional obligations or requirements under any Environmental
Laws that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

 

B.                                    Borrower’s Actions Regarding Hazardous
Materials Activities, Environmental Claims and Violations of Environmental
Laws.  Borrower shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by Borrower or its Subsidiaries and any potential
violation of applicable Environmental Laws by Borrower or its Subsidiaries that
presents a material risk of giving rise to an Environmental Claim, in each case,
that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect and (ii) make an appropriate response to
any Environmental Claim against Borrower or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect; provided that nothing in this subsection
shall preclude Borrower from (x) contesting in good faith, by appropriate
proceedings promptly instituted and diligently conducted, such alleged
violations of applicable Environmental Laws or (y) asserting reasonable defenses
to such Environmental Claims in such proceedings.

 

6.8                               Execution of Subsidiary Guaranty After the
Closing Date.

 

A.                                    Execution of Subsidiary Guaranty.  In the
event that any Person becomes a Domestic Subsidiary of Borrower after the date
hereof, Borrower will promptly notify Administrative Agent of that fact and
cause such Subsidiary to execute and deliver to Administrative Agent a
counterpart of the Subsidiary Guaranty.

 

84

--------------------------------------------------------------------------------


 

B.                                    Subsidiary Guarantor Organizational
Documents, Legal Opinions, etc.  Borrower shall deliver to Administrative Agent,
together with such Loan Documents, (i) certified copies of each Subsidiary
Guarantor’s Organizational Documents, together with a good standing certificate
from the Secretary of State of the jurisdiction of its organization and each
other state in which such Person’s failure to be qualified to do business could
reasonably be expected to result in a Material Adverse Effect and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of each of such jurisdictions, each to be dated a recent date prior to
their delivery to Administrative Agent, (ii) a certificate executed by the
secretary or similar officer of such Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Subsidiary approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Subsidiary executing such Loan
Documents, and (iii) unless waived by Administrative Agent in its sole
discretion, a favorable opinion of counsel to such Subsidiary, in form and
substance and by counsel reasonably satisfactory to Administrative Agent and its
counsel, as to those matters with respect to Subsidiaries that were included in
the opinion delivered on the Closing Date pursuant to subsection 4.1F.

 

6.9                               Cash Management Systems.

 

Borrower shall, and shall cause each of its Subsidiaries to, consider, on a
reasonable basis, using and maintaining its primary deposit and cash management
and operating accounts with Wells Fargo and its Affiliates.

 

6.10                        Covenants Regarding Products and Compliance with
Required Permits.

 

In connection with the development, testing, manufacture, marketing or sale of
any Product by Borrower or any of its Subsidiaries, such Person shall comply in
all material respects with all Required Permits issued by any Governmental
Authority (including the FDA) with respect to such development, testing,
manufacture, marketing or sales of such Product by such Person as such
activities are at any such time being conducted by such Person, including the
timely filing (after giving effect to any extension duly obtained) of all
material notifications, reports, submissions, Required Permit renewals, cost
reports and other reports of every kind whatsoever required by laws (which
reports shall be accurate and complete in all material respects and not
misleading in any material respect and shall not remain open or unsettled) and
shall operate in a manner such that the material Required Permits remain in full
force and effect.

 

6.11                        Designation of Senior Indebtedness.

 

Simultaneously with the incurrence of any Subordinated Indebtedness permitted
hereunder, Borrower shall take any and all actions necessary to designate the
Obligations as “designated senior indebtedness” (or the equivalent term) under
(and as defined in) the documentation governing such Subordinated Indebtedness. 
Without Required Lenders’ consent, Borrower shall not designate any other
obligations as “designated senior indebtedness” (or the equivalent term) under
(and as defined in) the documentation governing any Subordinated Indebtedness.

 

85

--------------------------------------------------------------------------------


 

Section 7.                                          BORROWER’S NEGATIVE
COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Required Lenders shall otherwise
give prior written consent, Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 7.

 

7.1                               Indebtedness.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness or any
Contingent Obligations, except:

 

(i)                                     Borrower may become and remain liable
with respect to the Obligations and Subsidiary Guarantors may become and remain
liable with respect to Contingent Obligations arising out of the Subsidiary
Guaranty;

 

(ii)                                  Borrower or any of its Subsidiaries may
become and remain liable with respect to the obligations (contingent or
otherwise) existing or arising under any Hedge Agreement, provided that (a) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, and not for purposes of speculation or taking a
“market view;” (b) such Hedge Agreement does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party; (c) no Default or Event of
Default exists at the time of entering into such Hedge Agreement or would result
from the consummation or performance thereof; and (d) the net obligations of
Borrower and any of its Subsidiaries under all such Hedge Agreements that are
Commodity Agreements, determined by reference to the aggregate notional
principal amount thereof as of the date of determination, are not in excess of
$50,000,000 at any time;

 

(iii)                               Borrower and its Subsidiaries may become and
remain liable with respect to any other Contingent Obligations (other than the
Hedge Agreements) and, upon any matured obligations actually arising pursuant
thereto, the Indebtedness corresponding to the Contingent Obligations so
extinguished so long as such Indebtedness is otherwise permitted under this
subsection 7.1; provided that (a) no Default or Event of Default exists at the
time of incurrence of such Contingent Obligation or would result from the
consummation or performance thereof, and (b) the aggregate amount of all Limited
Foreign Investments shall not exceed $500,000,000;

 

(iv)                              Borrower and its Subsidiaries may become and
remain liable with respect to Indebtedness in respect of Capital Leases or
purchase money obligations for fixed or capital assets within the limitations
set forth in subsection 7.2A(ii) in a principal amount aggregating not in excess
of $10,000,000 at any one time;

 

86

--------------------------------------------------------------------------------


 

(v)                                 (a) Borrower may become and remain liable
with respect to Indebtedness to any Subsidiary, (b) any Subsidiary Guarantor may
become and remain liable with respect to Indebtedness to Borrower or any
Subsidiary Guarantor, (c) any Foreign Subsidiary may become and remain liable
with respect to Indebtedness to Borrower or any Subsidiary Guarantor so long as
the aggregate amount of all Limited Foreign Investments shall not exceed
$500,000,000, and (d) any Foreign Subsidiary may become and remain liable with
respect to Indebtedness to any other Foreign Subsidiary; provided that if the
obligor under any such Indebtedness is a Loan Party then such Indebtedness shall
have been subordinated to the Obligations on terms reasonably satisfactory to
Administrative Agent;

 

(vi)                              Borrower and its Subsidiaries, as applicable,
may remain liable with respect to Indebtedness described in Schedule 7.1 annexed
hereto, and any refinancings or extensions thereof; provided that (a) the amount
of such Indebtedness is not increased at the time of such refinancing or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and (b) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing or extending Indebtedness, and
of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing the
Indebtedness being refinanced or extended;

 

(vii)                           Borrower and its Subsidiaries may become and
remain liable with respect to Subordinated Indebtedness so long as (a) such
Subordinated Indebtedness is unsecured at all times, (b) the maturity date of
such Subordinated Indebtedness is at least six months after the Revolving Loan
Commitment Termination Date, (c) no Default or Event of Default exists at the
time of incurrence of such Subordinated Indebtedness or would result from the
consummation or performance thereof, and (d) at the time of incurrence of such
Subordinated Indebtedness, Borrower and its Subsidiaries are in Pro Forma
Compliance with the financial covenants set forth in subsection 7.5;

 

(viii)                        Foreign Subsidiaries of Borrower may become and
remain liable with respect to other Indebtedness;

 

(ix)                                Borrower and its Subsidiaries may become and
remain liable with respect to (a) Indebtedness of any Person assumed in
connection with a Permitted Acquisition and a Person that becomes a direct or
indirect Subsidiary of Borrower as a result of a Permitted Acquisition may
remain liable with respect to Indebtedness existing on the date of such
acquisition; provided that such Indebtedness is not created in anticipation of
such acquisition and the aggregate principal amount of such Indebtedness shall
not exceed $10,000,000 at any time outstanding and (b) any refinancings or
extensions of such Indebtedness; provided that (1) the amount of such
Indebtedness is not increased at the time of such refinancing or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and (2) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing or extending Indebtedness, and
of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing the
Indebtedness being refinanced or extended;

 

87

--------------------------------------------------------------------------------


 

(x)                                   Borrower and its Subsidiaries may become
and remain liable with respect to Indebtedness representing the financing of
installments of insurance premiums in the ordinary course of business;

 

(xi)                                Borrower and its Subsidiaries may become and
remain liable with respect to Indebtedness incurred under Deferred Seller
Compensation arrangements; and

 

(xii)                             Borrower and its Subsidiaries may become and
remain liable with respect to other Indebtedness in an aggregate principal
amount not to exceed $2,500,000 at any time outstanding.

 

7.2                               Liens and Related Matters.

 

A.                                    Prohibition on Liens.  Borrower shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including Intellectual Property and any document or
instrument in respect of goods or accounts receivable) of Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC or under any similar recording
or notice statute, except:

 

(i)                                     Permitted Encumbrances;

 

(ii)                                  Liens with respect to Indebtedness
permitted under subsection 7.1(iv); provided, however, that (a) the Lien shall
apply only to the asset so leased or purchased with the proceeds of such
Indebtedness and proceeds of such assets; and (b) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the asset being acquired on the date of acquisition;

 

(iii)                               Liens described in Schedule 7.2 annexed
hereto existing on the date hereof and any renewals or extensions thereof;
provided that (a) the property covered thereby is not changed, (b) the amount
secured or benefited thereby is not increased except as contemplated by
subsection 7.1(vi), (c) the direct or any contingent obligor with respect
thereto is not changed, and (d) any renewal or extension of the obligations
secured or benefited thereby is permitted by subsection 7.1(vi);

 

(iv)                              Liens with respect to Indebtedness permitted
under subsection 7.1(viii); provided, however, that the Lien shall apply only to
the assets of Foreign Subsidiaries of Borrower;

 

88

--------------------------------------------------------------------------------


 

(v)                                 Liens assumed in connection with a Permitted
Acquisition and Liens on assets of a Person that becomes a direct or indirect
Subsidiary of Borrower after the date of this Agreement in a Permitted
Acquisition, provided, however, that such Liens exist at the time such Person
becomes a Subsidiary and are not created in anticipation of such acquisition
and, in any event, do not in the aggregate secure Indebtedness in excess of
$10,000,000 at any time;

 

(vi)                              Liens on any cash deposits (including earnest
money) in connection with any letter of intent or other agreement in connection
with a Permitted Acquisition;

 

(vii)                           Liens securing Indebtedness permitted pursuant
to subsection 7.1(x) so long as such Liens extend only to the insurance premiums
(including investments made therewith) being financed with such Indebtedness;

 

(viii)                        financing statements filed under the UCC so long
as no Lien has been granted by, or asserted against, Borrower or any Subsidiary
or otherwise exists in connection with any such financing statement; provided
that Borrower or such Subsidiary shall promptly remove any such financing
statement if Administrative Agent requests; and

 

(ix)                                Liens securing Indebtedness and other
obligations in an amount aggregating not in excess of $1,000,000 at any one
time.

 

Notwithstanding the foregoing, (a) Borrower and its Subsidiaries shall not enter
into, or suffer to exist, any control agreements (as the term “control” is
defined in the UCC) with respect to any deposit account, securities account or
commodity account (as each such term is defined in the UCC), and (b) no
provision of this subsection 7.2 (other than clause (v) of the definition of
“Permitted Encumbrances”) shall permit Borrower or any of its Subsidiaries to
create, incur, assume or permit to exist any Lien on or with respect to any
Intellectual Property.

 

B.                                    No Further Negative Pledges.  Neither
Borrower nor any of its Subsidiaries shall enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets,
whether now owned or hereafter acquired (including Intellectual Property), to
secure Indebtedness under any senior credit facility, including this Agreement,
other than (i) an agreement prohibiting only the creation of Liens securing
Subordinated Indebtedness, (ii) any agreement evidencing Indebtedness secured by
Liens permitted by subsection 7.2A(ii), 7.2A(iv), 7.2A(v), 7.2A(vi),
7.2A(vii) or 7.2A(ix), as to the assets securing such Indebtedness, (iii) any
agreement evidencing an asset sale, as to the assets being sold, (iv) customary
non-assignment provisions contained in licenses, leases, sublicenses, subleases
and other agreements entered into by Borrower or such Subsidiary in the ordinary
course of business, (v) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale; provided such
restrictions and conditions apply only to the assets of the Subsidiary that is
to be sold and such sale is otherwise permitted under subsection 7.6, and
(vi) restrictions contained in Joint Venture agreements and other Contractual
Obligations with respect to Joint Ventures; provided such restrictions apply
only to the assets of Joint Venture and not the assets of Borrower or any of its
Subsidiaries.

 

89

--------------------------------------------------------------------------------


 

C.                                    No Restrictions on Subsidiary
Distributions to Borrower or Other Subsidiaries.  Borrower will not, and will
not permit any of its Subsidiaries to, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any such Subsidiary to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by Borrower or any
other Subsidiary of Borrower, (ii) repay or prepay any Indebtedness owed by such
Subsidiary to Borrower or any other Subsidiary of Borrower, (iii) make loans or
advances to Borrower or any other Subsidiary of Borrower, or (iv) transfer any
of its property or assets to Borrower or any other Subsidiary of Borrower,
except (a) as provided in this Agreement, (b), as to transfers of assets, as may
be provided in an agreement with respect to a sale of such assets, (c) customary
non-assignment provisions contained in licenses, leases, sublicenses and
subleases or other agreements entered into by Borrower or such Subsidiary in the
ordinary course of business, (d) restrictions contained in the terms of any
Indebtedness of Foreign Subsidiaries permitted pursuant to subsection
7.1(viii) so long as such restriction applies only in the event of a default in
such Indebtedness, and (e) restrictions on transfer of ownership interests in
Joint Ventures.

 

7.3                               Investments; Acquisitions.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock of any Person, or any
division or line of business of any Person except:

 

(i)                                     Borrower and its Subsidiaries may make
and own Investments in Cash and Cash Equivalents;

 

(ii)                                  Borrower and its Subsidiaries may continue
to own the Investments owned by them as of the Closing Date in any Subsidiaries
of Borrower and Borrower and its Subsidiaries may make and own additional equity
Investments in their respective Subsidiaries that are Subsidiary Guarantors;

 

(iii)                               Borrower and its Subsidiaries may make
intercompany loans to the extent permitted under subsection 7.1(v);

 

(iv)                              Borrower and its Subsidiaries may make
Consolidated Capital Expenditures;

 

(v)                                 Borrower and its Subsidiaries may continue
to own the Investments owned by them and described in Schedule 7.3 annexed
hereto;

 

(vi)                              Borrower and its Subsidiaries may acquire any
business, division, line or assets (including Capital Stock and including
Capital Stock of Subsidiaries formed in connection with any such acquisition);
provided that (a) no Default or Event of Default shall have occurred and be
continuing at the time such acquisition occurs or immediately after giving
effect thereto, (b) assets or Subsidiaries so acquired are in lines of business
permitted under subsection 7.9, (c) if the aggregate consideration in
acquisitions made pursuant to this subsection 7.3(vi), together with the
aggregate fair market value of Asset Sales made pursuant to subsection 7.6(iv),
exceeds $50,000,000 in any Fiscal Quarter, Borrower and its Subsidiaries are in
Pro Forma Compliance with the financial covenants set forth in subsection 7.5,
and (d) Borrower shall, and shall cause its Subsidiaries to, comply with the
requirements of subsection 6.8 with respect to each such acquisition that
results in a Person becoming a Domestic Subsidiary; provided, that if any such
acquisition is of a Foreign Subsidiary or made by a Foreign Subsidiary, then the
aggregate amount of all Limited Foreign Investments shall not exceed
$500,000,000;

 

90

--------------------------------------------------------------------------------


 

(vii)                           Borrower may acquire and hold obligations of one
or more officers or other employees of Borrower or its Subsidiaries in
connection with such officers’ or employees’ acquisition of shares of Borrower’s
Capital Stock, so long as no cash is actually advanced by Borrower or any of its
Subsidiaries to such officers or employees in connection with the acquisition of
any such obligations;

 

(viii)                        Borrower and its Subsidiaries may acquire and hold
Securities in connection with the satisfaction or enforcement of Indebtedness or
claims due or owing to Borrower or any of its Subsidiaries or as security for
any such Indebtedness or claim;

 

(ix)                                Borrower and its Subsidiaries may make
additional Investments in their respective wholly-owned Foreign Subsidiaries and
Joint Ventures, whether constituting equity or loans or advances; provided that
the aggregate amount of all Limited Foreign Investments shall not exceed
$500,000,000;

 

(x)                                   Borrower and its Subsidiaries may
undertake any transaction permitted under subsection 7.4 or 7.6;

 

(xi)                                Borrower and its Subsidiaries may make and
own Investments consisting of non-Cash consideration in the form of Capital
Stock, notes or similar obligations in connection with any sale of assets
permitted pursuant to subsection 7.6;

 

(xii)                             Borrower and its Subsidiaries may make
Investments which are funded by the issuance of Capital Stock of Borrower in
connection with a Permitted Acquisition;

 

(xiii)                          Borrower and its Subsidiaries may make
additional Investments in an amount aggregating not in excess of $25,000,000
since the Closing Date; and

 

(xiv)                         in connection with one or more restructurings or
reorganizations of assets acquired in the acquisition of Levitronix LLC
(predecessor to Thoratec LLC) (“Levitronix”), Borrower or any of its
Subsidiaries may sell or otherwise transfer to one or more Foreign Subsidiaries
of Borrower assets related to Levitronix consisting of Capital Stock of Foreign
Subsidiaries, Intellectual Property and/or Investments in any other Subsidiaries
in exchange for value reasonably equivalent of the assets so sold or
transferred, which value may consist of (a) the acceptance by Borrower or any of
its Subsidiaries of promissory notes of, or other agreements to make future
payments by, such Foreign Subsidiaries; provided that if the obligor under any
such obligations is a Loan Party then such obligations shall have been
subordinated to the Obligations on terms reasonably satisfactory to
Administrative Agent, or (b) the assumption by Foreign Subsidiaries of
obligations of Borrower or any of its Subsidiaries other than the Obligations,
in each case so long as the aggregate value of the assets so sold or transferred
to such Foreign Subsidiaries does not exceed $160,000,000.

 

91

--------------------------------------------------------------------------------


 

7.4                               Restricted Payments.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment; provided that Borrower may (i) make regularly scheduled payments of
interest in respect of any Subordinated Indebtedness in accordance with the
respective terms of, and only to the extent required by, and subject to the
subordination provisions contained in, the indenture or other agreement pursuant
to which such Subordinated Indebtedness was issued, as such indenture or other
agreement may be amended from time to time to the extent permitted under
subsection 7.10B, and (ii) so long as no Event of Default or Default shall have
occurred and be continuing or shall be caused thereby, make other Restricted
Payments.

 

7.5                               Financial Covenants.

 

A.                                    Minimum Consolidated Fixed Charge Coverage
Ratio.  Borrower shall not permit the Consolidated Fixed Charge Coverage Ratio
as of the last day of the most recently ended Fiscal Quarter to be less than
2.00:1.00.

 

B.                                    Maximum Consolidated Leverage Ratio. 
Borrower shall not permit the Consolidated Leverage Ratio as of the last day of
the most recently ended Fiscal Quarter to exceed 3.00:1.00.

 

7.6                               Restriction on Fundamental Changes; Asset
Sales.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, alter the
corporate, capital or legal structure of Borrower or any of its Subsidiaries, or
enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of a
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, except:

 

(i)                                     any Subsidiary of Borrower may be merged
with or into Borrower or any Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Borrower or any Subsidiary; provided that,
(a) in the case of such a merger involving Borrower, Borrower shall be the
continuing or surviving Person; (b) in the case of such a merger involving a
Subsidiary Guarantor, the continuing or surviving Person shall be or become a
Subsidiary Guarantor and comply with the provisions of subsection 6.8, and
(c) in the case of liquidation, winding-up, dissolution, conveyance, sale,
lease, transfer or other disposition involving a Subsidiary Guarantor, the
transferee of such assets shall be Borrower or a Subsidiary Guarantor;

 

92

--------------------------------------------------------------------------------


 

(ii)                                  Borrower and its Subsidiaries may sell or
otherwise dispose of assets in transactions that do not constitute Asset Sales;
provided that the consideration received for such assets shall be in an amount
at least equal to the fair market value thereof;

 

(iii)                               Borrower and its Subsidiaries may dispose of
obsolete, worn out or surplus property in the ordinary course of business;

 

(iv)                              Borrower and its Subsidiaries may make Asset
Sales of assets having a fair market value not in excess of $10,000,000 in the
aggregate; provided that (a) the consideration received for such assets shall be
in an amount at least equal to the fair market value thereof; (b) at least 75%
of the consideration received in each such Asset Sale shall be Cash and Cash
Equivalents; (c) no Default or Event of Default shall have occurred or be
continuing after giving effect thereto; and (d) if the aggregate fair market
value of Asset Sales made pursuant to this subsection 7.6(iv), together with the
aggregate consideration in acquisitions made pursuant to subsection 7.3(vi),
exceeds $50,000,000 in any Fiscal Quarter, Borrower and its Subsidiaries are in
Pro Forma Compliance with the financial covenants set forth in subsection 7.5;

 

(v)                                 in order to resolve disputes that occur in
the ordinary course of business, Borrower and its Subsidiaries may discount or
otherwise compromise for less than the face value thereof, notes or accounts
receivable;

 

(vi)                              Borrower or a Subsidiary may sell or dispose
of shares of Capital Stock of any of its Subsidiaries in order to qualify
members of the Governing Body of the Subsidiary if required by applicable law;

 

(vii)                           any Person may be merged with or into Borrower
or any Subsidiary if the acquisition of the Capital Stock of such Person by
Borrower or such Subsidiary would have been permitted pursuant to
subsection 7.3; provided that (a) in the case of Borrower, Borrower shall be the
continuing or surviving Person, (b) in a merger involving a Subsidiary
Guarantor, the surviving Person either is or becomes a Subsidiary Guarantor and
complies with the provisions of subsection 6.8 and (c) no Default or Event of
Default shall have occurred or be continuing after giving effect thereto;

 

(viii)                        Borrower or any Subsidiary may transfer the
Capital Stock it owns in any Foreign Subsidiary to Borrower or any Subsidiary;

 

(ix)                                leases or subleases granted to third parties
and not interfering in any material respect with the ordinary conduct of the
business of Borrower or any of its Subsidiaries;

 

93

--------------------------------------------------------------------------------


 

(x)                                   non-exclusive licenses or sublicenses of
Intellectual Property in the ordinary course of business and substantially
consistent with past practice for terms not exceeding five years;

 

(xi)                                Borrower and its Subsidiaries may undertake
any transaction permitted under subsection 6.2, 6.4A, 7.1, 7.3 or 7.8;

 

(xii)                             Borrower and its Subsidiaries may sell or
otherwise dispose of specific items of equipment so long as (a) the purpose of
such sale or disposition is to acquire replacement items of like kind equipment
or other equipment used or useful in the conduct of the business of Borrower or
any of its Subsidiaries, and (b) the proceeds of such sale or disposition are
reasonably promptly applied to the purchase price of such replacement equipment;

 

(xiii)                          transfers of condemned property to the
respective Governmental Authority that has condemned the same (whether by deed
in lieu of condemnation or otherwise), and transfers of properties that have
been subject to a casualty to the respective insurer of such property or its
designee as part of an insurance settlement in the ordinary conduct of the
business of Borrower or any of its Subsidiaries;

 

(xiv)                         Borrower and its Subsidiaries may sell or
otherwise dispose of Cash and Cash Equivalents permitted to be owned pursuant to
subsection 7.3(i); and

 

(xv)                            Borrower and its Subsidiaries may issue new
Capital Stock, form new Subsidiaries so long as Borrower complies with the
requirements of subsection 6.8 with respect to each such formation that results
in the formation of a Domestic Subsidiary, and with respect to Subsidiaries
only, convert from one type of organization to another type of organization or
convert from one jurisdiction of organization to another jurisdiction of
organization; provided that in the case of each such conversion (a) Borrower
shall promptly notify Administrative Agent of such conversion, (b) each
Subsidiary Guarantor shall continue to be bound by all Loan Documents to which
it is a party, (c) such conversion shall have no material adverse impact on
Lenders, and (d) no Domestic Subsidiary shall convert into a Foreign Subsidiary.

 

7.7                               Transactions with Shareholders and Affiliates.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of equity Securities of
Borrower or with any Affiliate of Borrower or of any such holder, on terms that
are less favorable to Borrower or that Subsidiary, as the case may be, than
those that might be obtained at the time from Persons who are not such a holder
or Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Borrower and any of its Subsidiaries or between any of its
Subsidiaries, (ii) reasonable and customary fees and compensation paid pursuant
to service agreements or other compensation arrangements to employees and
officers of, and members of the Governing Bodies of, Borrower and its
Subsidiaries entered into in the ordinary course of business,
(iii) indemnification payments to employees, officers or directors of Borrower
and its Subsidiaries to the extent required by the applicable Organizational
Documents or applicable law, (iv) transactions the disclosure of which is not
required by Item 404 of Regulation S-K and (v) transactions otherwise expressly
permitted by subsection 7.4.

 

94

--------------------------------------------------------------------------------


 

7.8                               Sales and Lease-Backs.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) that Borrower or any of its Subsidiaries has sold or transferred
or is to sell or transfer to any other Person (other than Borrower or any of its
Subsidiaries) or (ii) that Borrower or any of its Subsidiaries intends to use
for substantially the same purpose as any other property that has been or is to
be sold or transferred by Borrower or any of its Subsidiaries to any Person
(other than Borrower or any of its Subsidiaries) in connection with such lease;
provided that Borrower and its Subsidiaries may become and remain liable as
lessee, guarantor or other surety with respect to any such lease if and to the
extent that Borrower or any of its Subsidiaries would be permitted to enter
into, and remain liable under, such lease to the extent that the transaction
would be permitted under subsection 7.1, assuming the sale and lease back
transaction constituted Indebtedness in a principal amount equal to the gross
proceeds of the sale.

 

7.9                               Conduct of Business.

 

From and after the Closing Date, Borrower shall not, and shall not permit any of
its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Borrower and its Subsidiaries on the Closing Date and similar or
related businesses or reasonable extensions thereof and (ii) such other lines of
business as may be consented to by Required Lenders.

 

7.10                        Amendments of Organizational Documents and Documents
Relating to Subordinated Indebtedness.

 

A.            Borrower shall not, and shall not permit any of its Subsidiaries
to, amend or otherwise modify the terms of their respective Organizational
Documents in any manner adverse to Administrative Agent or Lenders.

 

B.            Borrower shall not, and shall not permit any of its Subsidiaries
to amend or otherwise change the subordination or maturity terms of any
Subordinated Indebtedness.

 

7.11                        Fiscal Year.

 

Borrower shall not change its Fiscal Year-end from the Saturday closest to
December 31 of each calendar year.

 

95

--------------------------------------------------------------------------------


 

7.12                        Covenants Regarding Required Permits.

 

Neither Borrower or any of its Subsidiaries shall suffer or permit to occur
(i) any transfer of a material Required Permit or rights thereunder to any
Person except to the extent permitted under subsection 7.6(iv); or (ii) any
rescission, withdrawal, revocation, termination, amendment or modification of
any Required Permit except for any such amendment or modification the effect of
which is to expand such Person’s business and which does not, individually or in
the aggregate, have a Material Adverse Effect.

 

7.13                        Domestic Asset Requirement.

 

Borrower shall not permit the consolidated assets of Borrower and Subsidiary
Guarantors (excluding any Investments made by Borrower or such Subsidiary
Guarantors in Foreign Subsidiaries and Joint Ventures) to be less than 70% of
the consolidated assets of Borrower and its Subsidiaries at any time.

 

Section 8.                                          EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur:

 

8.1                               Failure to Make Payments When Due.

 

Failure by Borrower to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Borrower to pay when due any
amount payable to Issuing Lender in reimbursement of any drawing under a Letter
of Credit; or failure by Borrower to pay any interest on any Loan, any fee or
any other amount due under this Agreement or any other Loan Documents within
five days after the date due; or

 

8.2                               Default in Other Agreements.

 

(i)                                     Failure of Borrower or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than the
Obligations) or Contingent Obligations in an individual principal amount of more
than the Threshold Amount or with an aggregate principal amount of more than the
Threshold Amount, in each case beyond the end of any grace period provided
therefor; or

 

(ii)                                  breach or default by Borrower or any of
its Subsidiaries with respect to any other material term of (a) one or more
items of Indebtedness or Contingent Obligations in the individual or aggregate
principal amounts of more than the Threshold Amount or (b) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness
or Contingent Obligation(s), if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness or Contingent
Obligation(s) (or a trustee on behalf of such holder or holders) to cause, that
Indebtedness or Contingent Obligation(s) to become or be declared due and
payable prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be (upon the giving or receiving of notice, lapse of
time, both, or otherwise); or

 

96

--------------------------------------------------------------------------------


 

8.3                               Breach of Certain Covenants.

 

Failure of Borrower to perform or comply with any term or condition contained in
subsection 2.5, 6.2 (as it relates to the existence of any Loan Party), or 7.12
(but only if such failure could reasonably be expected to result in a material
impact on sales of Products) or Section 7 (other than subsection 7.12) of this
Agreement; or

 

8.4                               Breach of Warranty.

 

Any representation, warranty, certification or other statement made by Borrower
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Borrower or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or

 

8.5                               Other Defaults Under Loan Documents

 

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after the earlier
of (i) an Officer of Borrower or such Loan Party becoming aware of such default
or (ii) receipt by Borrower and such Loan Party of notice from Administrative
Agent or any Lender of such default; or

 

8.6                               Involuntary Bankruptcy; Appointment of
Receiver, etc.

 

(i)                                     A court having jurisdiction in the
premises shall enter a decree or order for relief in respect of Borrower or any
of its Material Subsidiaries in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or

 

(ii)                                  an involuntary case shall be commenced
against Borrower or any of its Material Subsidiaries under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Borrower or any of its
Material Subsidiaries, or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee or other custodian of Borrower or any of its
Material Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Borrower or any of its Material
Subsidiaries, and any such event described in this clause (ii) shall continue
for 60 days unless dismissed, bonded or discharged; or

 

97

--------------------------------------------------------------------------------


 

8.7                               Voluntary Bankruptcy; Appointment of
Receiver, etc..

 

(i)                                     Borrower or any of its Material
Subsidiaries shall have an order for relief entered with respect to it or
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Borrower or any of its Material Subsidiaries shall make any assignment for the
benefit of creditors; or

 

(ii)                                  Borrower or any of its Material
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the Governing Body
of Borrower or any of its Material Subsidiaries (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to in clause (i) above or this clause (ii); or

 

8.8                               Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of the Threshold Amount or
(ii) in the aggregate at any time an amount in excess of the Threshold Amount,
in either case to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has been informed of the claim and
has not denied or disputed coverage, shall be entered or filed against Borrower
or any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 consecutive
days (or in any event later than five days prior to the date of any proposed
sale thereunder); or

 

8.9                               Dissolution.

 

Except as expressly permitted by subsection 7.6, any order, judgment or decree
shall be entered against Borrower or any of its Material Subsidiaries decreeing
the dissolution or split up of Borrower or that Material Subsidiary and such
order shall remain undischarged or unstayed for a period in excess of 30
consecutive days; or

 

8.10                        Employee Benefit Plans.

 

There shall occur one or more ERISA Events or similar events in respect of any
Foreign Plans, that individually or in the aggregate result in or might
reasonably be expected to result in liability of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of the
Threshold Amount during the term of this Agreement; or there shall exist an
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA) and unfunded liabilities in respect of Foreign Plans, individually or in
the aggregate for all Pension Plans (excluding for purposes of such computation
any Pension Plans with respect to which assets exceed benefit liabilities),
which exceeds the Threshold Amount; or

 

98

--------------------------------------------------------------------------------


 

8.11                        Product Compliance.

 

(i) The institution of any proceeding by FDA or similar Governmental Authority
to order the withdrawal of any Product or Product category from the market or to
enjoin any such Person or any representative of any such Person from
manufacturing, marketing, selling or distributing any Product or Product
category if such proceeding, withdrawal or enjoinder could reasonably be
expected to result in a Material Adverse Effect; (ii) the institution of any
action or proceeding by any FDA or any other Governmental Authority to revoke,
suspend, reject, withdraw, limit, or restrict any Required Permit held by
Borrower or any Subsidiary of Borrower or any representative of such Person if
the same could reasonably be expected to result in a Material Adverse Effect;
(iii) the commencement of any enforcement action against Borrower or any
Subsidiary of Borrower by FDA or any other Governmental Authority if such
enforcement action could reasonably be expected to result in a Material Adverse
Effect; (iv) the Recall of any Product from the market, the Market Withdrawal of
any Product from the market, or actions to discontinue the sale of any Product,
if the same could reasonably be expected to result in a Material Adverse Effect;
(v) a Change in Law, including a change in FDA policies or procedures or other
Governmental Authority policies or procedures, occurs which could reasonably be
expected to result in a Material Adverse Effect; or (vi) the termination of any
agreements with manufacturers that supply any Product or any components of any
Product or any changes to any agreements with manufacturers that supply any
Product or any components of any Product that could reasonably be expected to
result in a Material Adverse Effect; or

 

8.12                        Change in Control.

 

A Change in Control shall have occurred; or

 

8.13                        Invalidity of Loan Documents; Repudiation of
Obligations.

 

At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations (other than Unasserted Obligations), shall cease to be in full force
and effect (other than in accordance with its terms) or shall be declared to be
null and void, or (ii)  any Loan Party shall contest the validity or
enforceability of any Loan Document or any provision thereof in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document to which it is a party:

 

99

--------------------------------------------------------------------------------


 

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Borrower, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate,
and (ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request or with the
written consent of Required Lenders, by written notice to Borrower, declare all
or any portion of the amounts described in clauses (a) through (c) above to be,
and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Lender to issue any
Letter of Credit hereunder shall thereupon terminate; provided that the
foregoing shall not affect in any way the obligations of Revolving Lenders under
subsection 3.3C(i) or the obligations of Revolving Lenders to purchase
assignments of any unpaid Swing Line Loans as provided in subsection 2.1A(ii).

 

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent in the Collateral Account, which
shall be established and maintained by Administrative Agent and shall be under
its sole dominion and control, as collateral security for the payment of all
Obligations and applied as set forth below.  Borrower hereby assigns to
Administrative Agent (for the benefit of Lenders), and grants to Administrative
Agent (for the benefit of Lenders) a security interest in, the Collateral
Account and all amounts at any time held in or acquired in connection with the
Collateral Account, together with all proceeds thereof.  Borrower shall have no
right to withdraw or to cause Administrative Agent to withdraw any funds
deposited in the Collateral Account except as otherwise provided below or in
other provisions of this Agreement.  At any time and from time to time, upon
Administrative Agent’s request, Borrower promptly shall execute and deliver any
and all such further instruments and documents, including UCC financing
statements and control agreements, as may be necessary, appropriate or desirable
in Administrative Agent’s judgment to obtain the full benefits (including
perfection and priority) of the security interest created or intended to be
created by this paragraph and of the rights and powers herein granted.

 

Cash held by Administrative Agent in the Collateral Account shall not be
invested but instead shall be maintained as a cash deposit in the Collateral
Account pending application thereof as provided herein.  To the extent permitted
by law, any cash held in the Collateral Account shall bear interest at the
standard rate paid by Administrative Agent to its customers for deposits of like
amounts and terms.  Any interest earned on deposits of cash in the Collateral
Account shall be deposited directly in and held in the Collateral Account.

 

Upon any drawing under any outstanding Letter of Credit, Administrative Agent
shall apply any amount in the Collateral Account to reimburse Issuing Lender for
the amount of such drawing.  In the event of cancellation or expiration of any
Letter of Credit, or in the event of any reduction in the maximum amount
available under such Letter of Credit, Administrative Agent shall apply the
excess of any amount then on deposit in the Collateral Account over the maximum
available amount that may at any time be drawn under all Letters of Credit,
after giving effect to such cancellation, expiration or reduction, as provided
in subsection 2.4C.

 

100

--------------------------------------------------------------------------------


 

Section 9.                                          ADMINISTRATIVE AGENT

 

9.1                               Appointment.

 

A.                                    Appointment of Administrative Agent. 
Wells Fargo is hereby appointed Administrative Agent hereunder and under the
other Loan Documents.  Each Lender hereby authorizes Administrative Agent to act
as its agent in accordance with the terms of this Agreement and the other Loan
Documents.  Wells Fargo agrees to act upon the express conditions contained in
this Agreement and the other Loan Documents, as applicable.  The provisions of
this Section 9 are solely for the benefit of Administrative Agent and Lenders
and, except with respect to the consent rights of Borrower set forth in
subsection 9.5 only, no Loan Party shall have rights as a third party
beneficiary of any of the provisions thereof.  In performing its functions and
duties under this Agreement, Administrative Agent (other than as provided in
subsection 2.1D) shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Borrower or any other Loan Party.

 

Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact
appointed by Administrative Agent in its sole discretion.  Administrative Agent
and any such sub-agent may perform any and all of the duties of Administrative
Agent and exercise the rights and powers of Administrative Agent by or through
their respective Affiliates and the partners, directors, officers, employees,
agents, trustees, administrators, managers, advisors and representatives of such
Person and of such Person’s Affiliates (“Related Parties”).  The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and to the
Related Parties of Administrative Agent and any such sub-agent.

 

B.                                    Appointment of Supplemental Collateral
Agents.  It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case Administrative Agent deems that by reason of any present or future law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, it may be necessary
that Administrative Agent appoint an additional individual or institution as a
separate trustee, co-trustee, collateral agent or collateral co-agent (any such
additional individual or institution being referred to herein individually as a
“Supplemental Collateral Agent” and collectively as “Supplemental Collateral
Agents”).

 

101

--------------------------------------------------------------------------------


 

In the event that Administrative Agent appoints a Supplemental Collateral Agent
with respect to any collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to Administrative Agent with respect
to such collateral shall be exercisable by and vest in such Supplemental
Collateral Agent to the extent, and only to the extent, necessary to enable such
Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such collateral and to perform such duties with respect to such
collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either Administrative Agent
or such Supplemental Collateral Agent, and (ii) the provisions of this Section 9
and of subsections 10.2 and 10.3 that refer to Administrative Agent shall inure
to the benefit of such Supplemental Collateral Agent and all references therein
to Administrative Agent shall be deemed to be references to Administrative Agent
and/or such Supplemental Collateral Agent, as the context may require.

 

Should any instrument in writing from Borrower or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent.  In case any Supplemental Collateral
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.

 

C.                                    Control.  Each Lender and Administrative
Agent hereby appoint each other Lender as agent for the purpose of perfecting
Administrative Agent’s security interest in assets that, in accordance with the
UCC, can be perfected by possession or control.

 

9.2                               Powers and Duties; General Immunity.

 

A.                                    Powers; Duties Specified.  Each Lender
irrevocably authorizes Administrative Agent to take such action on such Lender’s
behalf and to exercise such powers, rights and remedies hereunder and under the
other Loan Documents as are specifically delegated or granted to Administrative
Agent by the terms hereof and thereof, together with such powers, rights and
remedies as are reasonably incidental thereto.  Administrative Agent shall have
only those duties and responsibilities that are expressly specified in this
Agreement and the other Loan Documents.  Administrative Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees.  Administrative Agent shall not have, by reason of this Agreement or
any of the other Loan Documents, a fiduciary relationship in respect of any
Lender or Borrower; and nothing in this Agreement or any of the other Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon Administrative Agent any obligations in respect of this Agreement or
any of the other Loan Documents except as expressly set forth herein or therein.

 

102

--------------------------------------------------------------------------------


 

B.                                    No Responsibility for Certain Matters. 
Administrative Agent shall not be responsible to any Lender for, or have any
duty to ascertain or inquire into, (i) the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any other Loan Document, (ii) any representations, warranties,
recitals or statements made herein or therein or made in any written or oral
statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by Administrative Agent to
Lenders or by or on behalf of Borrower to Administrative Agent or any Lender in
connection with the Loan Documents and the transactions contemplated thereby,
(iii) the financial condition or business affairs of Borrower or any other
Person liable for the payment of any Obligations, or (iv) the satisfaction of
any condition set forth in Section 4 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent, nor
shall Administrative Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or as to the existence
or possible existence of any Event of Default or Default.  Anything contained in
this Agreement to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the Letter of Credit Usage or the component amounts thereof.  Without
limiting the generality of the foregoing, Administrative Agent: (a) shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and (c) shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  Administrative
Agent shall not be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances) or
(y) in the absence of its own gross negligence or willful misconduct. 
Administrative Agent shall be deemed not to have knowledge of any Default or any
Event of Default unless and until notice describing such Default or Event of
Default is given to Administrative Agent by Borrower, a Lender or Issuing
Lender.

 

C.                                    Exculpatory Provisions.  Neither
Administrative Agent nor any of its officers, directors, employees or agents
shall be liable to Lenders for any action taken or omitted by Administrative
Agent under or in connection with any of the Loan Documents except to the extent
caused by Administrative Agent’s gross negligence or willful misconduct. 
Administrative Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection with this
Agreement or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
Administrative Agent shall have received instructions in respect thereof from
Required Lenders (or such other Lenders as may be required to give such
instructions under subsection 10.6) and, upon receipt of such instructions from
Required Lenders (or such other Lenders, as the case may be), Administrative
Agent shall be entitled to act or (where so instructed) refrain from acting, or
to exercise such power, discretion or authority, in accordance with such
instructions; provided that Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law.  Without prejudice to the generality of the foregoing,
(i) Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any communication (including any electronic message, Internet
or intranet website posting or other distribution), instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against Administrative Agent as a result of Administrative Agent
acting or (where so instructed) refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of Required
Lenders (or such other Lenders as may be required to give such instructions
under subsection 10.6).

 

103

--------------------------------------------------------------------------------


 

D.                                    Administrative Agent Entitled to Act as
Lender.  The agency hereby created shall in no way impair or affect any of the
rights and powers of, or impose any duties or obligations upon, Administrative
Agent in its individual capacity as a Lender hereunder.  With respect to its
participation in the Loans and the Letters of Credit, Administrative Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not performing the duties and functions delegated to
it hereunder, and the term “Lender” or “Lenders” or any similar term shall,
unless the context clearly otherwise indicates, include Administrative Agent in
its individual capacity.  Administrative Agent and its Affiliates may accept
deposits from, lend money to, acquire equity interests in and generally engage
in any kind of commercial banking, investment banking, trust, financial advisory
or other business with Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.

 

9.3                               Independent Investigation by Lenders; No
Responsibility For Appraisal of Creditworthiness.

 

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Borrower and its Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Borrower and its Subsidiaries. Administrative Agent shall
not have any duty or responsibility, either initially or on a continuing basis,
to make any such investigation or any such appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and Administrative Agent shall not have any responsibility
with respect to the accuracy of or the completeness of any information provided
to Lenders.

 

104

--------------------------------------------------------------------------------


 

9.4                               Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Administrative Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Borrower, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements and fees and disbursements of
any financial advisor engaged by Administrative Agent) or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent or such other Person in exercising the powers,
rights and remedies of Administrative Agent or performing duties of
Administrative Agent hereunder or under the other Loan Documents or otherwise in
its capacity as Agent in any way relating to or arising out of this Agreement or
the other Loan Documents; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of Administrative Agent
resulting solely from Administrative Agent’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.  If any indemnity furnished to Administrative Agent or any other
such Person for any purpose shall, in the opinion of Administrative Agent, be
insufficient or become impaired, Administrative Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished.

 

9.5                               Resignation of Administrative Agent; Successor
Administrative Agent and Swing Line Lender.

 

A.                                    Resignation; Successor Administrative
Agent.  Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to Lenders and Borrower.  Upon any such notice of
resignation by Administrative Agent, Required Lenders shall have the right to
appoint a successor Administrative Agent; provided that Borrower shall have the
right to consent to such appointment (such consent not to be unreasonably
withheld or delayed) so long as no Default or Event of Default exists.  If no
such successor shall have been so appointed by Required Lenders (with Borrower’s
consent if required) and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, the
retiring Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent.  If Administrative Agent shall notify Lenders and Borrower
that no Person has accepted such appointment as successor Administrative Agent,
such resignation shall nonetheless become effective in accordance with
Administrative Agent’s notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents, except that
any collateral held by Administrative Agent will continue to be held by it until
a Person shall have accepted the appointment of successor Administrative Agent,
and (ii) all payments, communications and determinations provided to be made by,
to or through Administrative Agent shall instead be made by, to or through each
Lender directly, until such time as Required Lenders appoint (with Borrower’s
consent if required) a successor Administrative Agent in accordance with this
subsection 9.5A.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement (if not already discharged as set forth above).  After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

 

105

--------------------------------------------------------------------------------


 

B.                                    Successor Swing Line Lender.  Any
resignation of Administrative Agent pursuant to subsection 9.5A shall also
constitute the resignation of Wells Fargo or its successor as Swing Line Lender,
and any successor Administrative Agent appointed pursuant to subsection 9.5A
shall, upon its acceptance of such appointment, become the successor Swing Line
Lender for all purposes hereunder.  In such event (i) Borrower shall prepay any
outstanding Swing Line Loans made by the retiring Administrative Agent in its
capacity as Swing Line Lender, (ii) upon such prepayment, the retiring
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to Borrower for cancellation, and (iii) if so requested by the
successor Administrative Agent and Swing Line Lender in accordance with
subsection 2.1E, Borrower shall issue a Swing Line Note to the successor
Administrative Agent and Swing Line Lender substantially in the form of
Exhibit V annexed hereto, in the amount of the Swing Line Loan Commitment then
in effect and with other appropriate insertions.

 

9.6                               Subsidiary Guaranty.

 

Each Lender (which term shall include, for purposes of this subsection 9.6, any
Swap Counterparty) hereby further authorizes Administrative Agent, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders under the Subsidiary Guaranty, and each Lender agrees to be bound by the
terms of the Subsidiary Guaranty; provided that Administrative Agent shall not
enter into or consent to any material amendment, modification, termination or
waiver of any provision contained in the Subsidiary Guaranty, in each case
without the prior consent of Required Lenders (or, if required pursuant to
subsection 10.6, all Lenders); provided further, however, that, without further
written consent or authorization from Lenders, Administrative Agent may execute
any documents or instruments necessary to release any Subsidiary Guarantor from
the Subsidiary Guaranty if all of the Capital Stock of such Subsidiary Guarantor
is sold to any Person (other than an Affiliate of Borrower) pursuant to a sale
or other disposition permitted hereunder or to which Required Lenders have
otherwise consented; provided that, in the case of a sale of such item of stock
referred above, the requirements of subsection 10.14 are satisfied.  Anything
contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, Administrative Agent and each Lender hereby agree that no Lender shall
have any right individually to enforce the Subsidiary Guaranty, it being
understood and agreed that all powers, rights and remedies under the Subsidiary
Guaranty may be exercised solely by Administrative Agent for the benefit of
Lenders in accordance with the terms thereof.

 

9.7                               Duties of Other Agents.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, co-agents, documentation agents and syndication agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or Issuing Lender hereunder. 
Without limiting the foregoing, none of such Persons shall have or be deemed to
have a fiduciary relationship with any Lender.

 

106

--------------------------------------------------------------------------------


 

9.8                               Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or any of the Subsidiaries of Borrower,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise

 

(i)                                     to file and prove a claim for the whole
amount of principal and interest owing and unpaid in respect of the Loans and
any other Obligations that are owing and unpaid and to file such other papers or
documents as may be necessary or advisable in order to have the claims of
Lenders and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders and Administrative
Agent and their respective agents and counsel and all other amounts due Lenders
and Administrative Agent under subsections 2.3 and 10.2) allowed in such
judicial proceeding, and

 

(ii)                                  to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
subsections 2.3 and 10.2.

 

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

107

--------------------------------------------------------------------------------


 

Section 10.                                   MISCELLANEOUS

 

10.1                        Successors and Assigns; Assignments and
Participations in Loans and Letters of Credit.

 

A.                                    General.  This Agreement shall be binding
upon the parties hereto and their respective successors and permitted assigns
and shall inure to the benefit of the parties hereto and the successors and
permitted assigns of Lenders (it being understood that Lenders’ rights of
assignment are subject to the further provisions of this subsection 10.1). 
Neither Borrower’s rights or obligations hereunder nor any interest therein may
be assigned or delegated by Borrower without the prior written consent of all
Lenders (and any attempted assignment or transfer by Borrower without such
consent shall be null and void).  No sale, assignment or transfer or
participation of any Letter of Credit or any participation therein may be made
separately from a sale, assignment, transfer or participation of a corresponding
interest in the Revolving Loan Commitment and the Revolving Loans of the
Revolving Lender effecting such sale, assignment, transfer or participation. 
Anything contained herein to the contrary notwithstanding, except as provided in
subsection 2.1A(ii) and subsection 10.5, the Swing Line Loan Commitment and the
Swing Line Loans of Swing Line Lender may not be sold, assigned or transferred
as described below to any Person other than a successor Administrative Agent and
Swing Line Lender to the extent contemplated by subsection 9.5.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of each of Administrative Agent and Lenders and Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

B.                                    Assignments.

 

(i)                                     Amounts and Terms of Assignments.  Any
Lender may assign to one or more Eligible Assignees all or any portion of its
rights and obligations under this Agreement; provided that (a), except (1) in
the case of an assignment of the entire remaining amount of the assigning
Lender’s rights and obligations under this Agreement or (2) in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund of a
Lender, the aggregate amount of the Revolving Loan Exposure of the assigning
Lender and the assignee subject to each such assignment shall not be less than
$5,000,000 (in each case aggregating concurrent assignments to two or more
Affiliated Funds for purposes of determining such minimum amount), unless each
of Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed), (b) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned, and
any assignment of all or any portion of a Revolving Loan Commitment, Revolving
Loan or Letter of Credit participation shall be made only as an assignment of
the same proportionate part of the assigning Lender’s Revolving Loan Commitment,
Revolving Loans and Letter of Credit participations, (c) the parties to each
assignment shall execute and deliver to Administrative Agent an Assignment
Agreement, together with a processing and recordation fee of $3,500 (unless the
assignee is an Affiliate or an Approved Fund of the assignor, in which case no
fee shall be required, and provided that only one such processing and
recordation fee shall be required in connection with concurrent assignments to
two or more Affiliated Funds), and the Eligible Assignee, if it shall not be a
Lender, shall deliver to Administrative Agent information reasonably requested
by Administrative Agent, including such forms, certificates or other evidence,
if any, with respect to United States federal income tax withholding matters as
the assignee under such Assignment Agreement may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(vii) and (d) except in the case
of an assignment to another Lender, an Affiliate of a Lender or an Approved Fund
of a Lender, each of (a) Administrative Agent, (b) if no Event of Default has
occurred and is continuing, Borrower and (c) Swing Line Lender and Issuing
Lender, shall have consented thereto (which consents shall not be unreasonably
withheld).

 

108

--------------------------------------------------------------------------------


 

Upon such execution, delivery and consent, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is Issuing Lender such
Lender shall continue to have all rights and obligations of Issuing Lender until
the cancellation or expiration of any Letters of Credit issued by it and the
reimbursement of any amounts drawn thereunder); provided further that except to
the extent otherwise expressly agreed by the affected parties, no assignment by
a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from the Lender’s having been a Defaulting Lender.  The
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its Notes, if any, to Administrative Agent
for cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1E, be issued to the
assignee and/or to the assigning Lender, substantially in the form of Exhibit IV
annexed hereto, with appropriate insertions, to reflect the amounts of the new
Commitments and/or outstanding Revolving Loans of the assignee and/or the
assigning Lender.  Other than as provided in subsection 2.1A(ii) and
subsection 10.5, any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection 10.1B shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
subsection 10.1C.

 

(ii)                                  Acceptance by Administrative Agent;
Recordation in Register.  Upon its receipt of an Assignment Agreement executed
by an assigning Lender and an assignee representing that it is an Eligible
Assignee, together with the processing and recordation fee referred to in
subsection 10.1B(i) and any forms, certificates or other evidence with respect
to United States federal income tax withholding matters that such assignee may
be required to deliver to Administrative Agent pursuant to subsection 2.7B(vii),
Administrative Agent shall, if Administrative Agent and Borrower have consented
to the assignment evidenced thereby (in each case to the extent such consent is
required pursuant to subsection 10.1B(i)), (a) accept such Assignment Agreement
by executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of Administrative Agent to such assignment),
(b) record the information contained therein in the Register, and (c) give
prompt notice thereof to Borrower.  Administrative Agent shall maintain a copy
of each Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).

 

109

--------------------------------------------------------------------------------


 

(iii)                               Deemed Consent by Borrower.  If the consent
of Borrower to an assignment or to an Eligible Assignee is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified in subsection 10.1B(i)), Borrower shall be deemed to have
given its consent ten Business Days after the date notice thereof has been
delivered to Borrower by the assigning Lender (through Administrative Agent)
unless such consent is expressly refused by Borrower prior to such tenth
Business Day.

 

(iv)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(a) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (b) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

110

--------------------------------------------------------------------------------


 

C.                                    Participations.  Any Lender may, without
the consent of, or notice to, Borrower or Administrative Agent, sell
participations to one or more Persons (other than a natural person, a Defaulting
Lender or any of its Affiliates or Borrower or any of its Affiliates) in all or
a portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, Issuing Lender and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
directly affecting (i) an extension of the scheduled final maturity date of any
Loan allocated to such participation, (ii) a reduction of the principal amount
of or the rate of interest payable on any Loan allocated to such participation
or (iii) an increase in the Commitment allocated to such participation.  Subject
to the further provisions of this subsection 10.1C, Borrower agrees that each
Participant shall be entitled to the benefits of subsections 2.6D and 2.7
(subject to the requirements and limitations therein, including the requirements
under subsection 2.7B(vii) (it being understood that the documentation required
under subsection 2.7B(vii) shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection 10.1B; provided that (x) such Participant
agrees to be subject to the provisions of subsection 2.8B as if it were an
assignee under subsection 10.1B and (y) such Participant shall not be entitled
to receive any greater payment under subsections 2.6D and 2.7 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.  No Participant shall be entitled to the
benefits of subsection 2.7 unless Borrower has specifically consented in writing
to such Participant being entitled to the benefits of subsection 2.7 and such
Participant agrees, for the benefit of Borrower, to comply with
subsection 2.7B(vii) as though it were a Lender.  For the avoidance of doubt,
each Lender shall be responsible for the indemnity under subsection 9.4 with
respect to any payments made by such Lender to its Participant(s).  Each Lender
that sells a participation agrees, at Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
subsection 2.10 with respect to any Participant.  Each Lender that sells a
participation shall, acting solely for this purpose as an non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

D.                                    Pledges and Assignments.  Any Lender may
at any time pledge or assign a security interest in all or any portion of its
Loans, and the other Obligations owed to such Lender, to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to any Federal Reserve Bank; provided that (i) no Lender shall be
relieved of any of its obligations hereunder as a result of any such assignment
or pledge and (ii) in no event shall any assignee or pledgee be considered to be
a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.

 

111

--------------------------------------------------------------------------------


 

E.             Information.  Each Lender may furnish any information concerning
Borrower and its Subsidiaries in the possession of that Lender from time to time
to assignees and participants (including prospective assignees and
participants), subject to subsection 10.19.

 

F.             Agreements of Lenders.  Each Lender listed on the signature
pages hereof hereby agrees, and each Lender that becomes a party hereto pursuant
to an Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (ii) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
and (iii) that it will make or purchase Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 10.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).

 

10.2                        Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to pay promptly:  (i) all reasonable and documented costs and
expenses of Administrative Agent incurred in negotiation, preparation and
execution of the Loan Documents and any consents, amendments, waivers or other
modifications thereto; (ii) all costs and expenses of furnishing all opinions by
counsel for Borrower required to be delivered hereunder and of Borrower’s
performance of and compliance with all agreements and conditions on its part to
be performed or complied with under this Agreement and the other Loan Documents
including with respect to confirming compliance with environmental, insurance
and solvency requirements; (iii) all reasonable and documented fees, expenses
and disbursements of counsel to Administrative Agent (including reasonable
allocated costs of internal counsel) in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (iv) all costs and expenses
(including the reasonable and documented fees, expenses and disbursements of any
auditors, accountants or appraisers and any environmental or other consultants,
advisors and agents employed or retained by Administrative Agent or its counsel)
of obtaining and reviewing any environmental audits or reports provided to
Administrative Agent or Lenders; (v) all reasonable costs and expenses incurred
by Administrative Agent in connection with the custody or preservation of any of
the collateral; (vi) all other reasonable and documented costs and expenses
incurred by Administrative Agent in connection with the syndication of the
Commitments; (vii) all reasonable and documented costs and expenses, including
reasonable and documented attorneys’ fees (including reasonable allocated costs
of internal counsel) and reasonable and documented fees, costs and expenses of
accountants, advisors and consultants, incurred by Administrative Agent and its
counsel relating to efforts to evaluate or assess any Loan Party, its business
or financial condition; and (viii) all costs and expenses, including reasonable
attorneys’ fees (including reasonable allocated costs of internal counsel),
fees, costs and expenses of accountants, advisors and consultants and costs of
settlement, incurred by Administrative Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from any Loan Party hereunder
or under the other Loan Documents (including in connection with the collection
from any of the collateral or the enforcement of the Loan Documents) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings.

 

112

--------------------------------------------------------------------------------


 

10.3                        Indemnity.

 

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Borrower agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless Administrative Agent and Lenders (including Issuing Lender), and
the officers, directors, trustees, employees, agents, advisors and Affiliates of
Administrative Agent and Lenders (collectively called the “Indemnitees”), from
and against any and all Indemnified Liabilities (as hereinafter defined);
provided that (i) Borrower shall not have any obligation to any Indemnitee
hereunder with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise from the gross negligence or willful misconduct of
that Indemnitee as determined by a final judgment of a court of competent
jurisdiction; and (ii) Borrower shall not be required to pay for more than one
counsel (and one counsel in each applicable local jurisdiction), in each case,
selected by Administrative Agent, for the Indemnitees unless a conflict shall
exist, in which case, Borrower shall be required to pay for one additional
counsel, including, to the extent necessary, one additional local counsel in
each applicable local jurisdiction for the Indemnitees affected by such
conflict.

 

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees (including reasonable
allocated costs of internal counsel) in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect or consequential and whether based on
any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, the failure of Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority, or any enforcement
of any of the Loan Documents (including any collection from any of the
collateral or the enforcement of the Subsidiary Guaranty)), (ii) the statements
contained in the commitment letter delivered by any Lender to Borrower with
respect thereto, or (iii) any Environmental Claim or any Hazardous Materials
Activity relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of Borrower or any of
its Subsidiaries.

 

113

--------------------------------------------------------------------------------


 

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

10.4                        Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by Borrower at any time or from time to time, without notice
to Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, time or demand, provisional or final, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by that Lender or any Affiliate of that Lender to or for the credit or the
account of Borrower and each other Loan Party against and on account of the
Obligations of Borrower or any other Loan Party to that Lender (or any Affiliate
of that Lender) or to any other Lender (or any Affiliate of any other Lender)
under this Agreement, the Letters of Credit and participations therein and the
other Loan Documents, including all claims of any nature or description arising
out of or connected with this Agreement, the Letters of Credit and
participations therein or any other Loan Document, irrespective of whether or
not (i) that Lender shall have made any demand hereunder or (ii) the principal
of or the interest on the Loans or any amounts in respect of the Letters of
Credit or any other amounts due hereunder shall have become due and payable
pursuant to Section 8 and although said obligations and liabilities, or any of
them, may be contingent or unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of subsection 2.9 and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of Administrative Agent and the
Lenders, and (b) the Defaulting Lender shall provide promptly to Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of set-off.  The rights of
each Lender and its Affiliates under this subsection are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have.  Each Lender agrees to notify Borrower and Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

114

--------------------------------------------------------------------------------


 

10.5                        Ratable Sharing.

 

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that (a) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (b) the foregoing provisions
shall not apply to (1) any payment made by or on behalf of Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (2) the
application of cash collateral provided for in subsection 2.9C, or (3) any
payment obtained by a Lender as consideration for the assignment (other than an
assignment pursuant to this subsection 10.5) of or the sale of a participation
in any of its Obligations to any Eligible Assignee or Participant pursuant to
subsection 10.1B or 10.1C.  Borrower expressly consents to the foregoing
arrangement and agrees that any purchaser of an assignment so purchased may
exercise any and all rights of a Lender as to such assignment as fully as if
that Lender had complied with the provisions of subsection 10.1B with respect to
such assignment.  In order to further evidence such assignment (and without
prejudice to the effectiveness of the assignment provisions set forth above),
each purchasing Lender and each selling Lender agree to enter into an Assignment
Agreement at the request of a selling Lender or a purchasing Lender, as the case
may be, in form and substance reasonably satisfactory to each such Lender.

 

10.6                        Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by Borrower
therefrom, shall in any event be effective without the written concurrence of
Required Lenders; provided that no such amendment, modification, termination,
waiver or consent shall, without the consent of:

 

(a)           each Lender with Obligations directly affected (whose consent
shall be required for any such amendment, modification, termination or waiver in
addition to that of Required Lenders) (1) increase the amount of such Lender’s
Commitment, (2) reduce the principal amount of any Loan, decrease the interest
rate borne by any Loan (other than any waiver of any increase in the interest
rate applicable to any of the Loans pursuant to subsection 2.2E) or the amount
of any fees payable hereunder (other than any waiver of any increase in the fees
applicable to Letters of Credit pursuant to subsection 3.2 following an Event of
Default) (excluding any change in the manner in which any financial ratio used
in determining any interest rate or fee is calculated that would result in a
reduction of any such rate or fee), or (3) extend the Revolving Commitment
Termination Date, postpone the date or reduce the amount of any scheduled
payment (but not prepayment) of principal of any Loan, postpone the date on
which any interest or any fees are payable, or reduce the amount or postpone the
due date of any amount payable in respect of any Letter of Credit;

 

115

--------------------------------------------------------------------------------


 

(b)           each Lender, (1) change in any manner the definition of “Pro Rata
Share” or the definition of “Required Lenders” (except for any changes resulting
solely from an increase in the aggregate amount of the Commitments pursuant to
subsection 2.1A(iii) or otherwise approved by Required Lenders), (2) change in
any manner any provision of this Agreement that, by its terms, expressly
requires the approval or concurrence of all Lenders, (3) or release all or
substantially all Subsidiary Guarantors from their obligations under the
Subsidiary Guaranty, in each case other than (x) upon termination of the
Revolving Loan Commitment Amount and payment in full of all Obligations (other
than Unasserted Obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit which have been cash collateralized or with
respect to which a backstop letter of credit has been issued) and (y) in
accordance with the terms of the Loan Documents, or (4) except as specifically
provided therein as being subject to Required Lenders’ approval, change in any
manner or waive the provisions contained in subsection 2.4C, subsection 8.1,
subsection 10.5 or this subsection 10.6.

 

In addition, no amendment, modification, termination or waiver of any provision
(i) of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note, (ii) of subsection 2.1A(ii) or of any other
provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of Swing
Line Lender, (iii) of Section 3 shall be effective without the written
concurrence of Administrative Agent and Issuing Lender, and (iv) of Section 9 or
of any other provision of this Agreement which, by its terms, expressly requires
the approval or concurrence of Administrative Agent shall be effective without
the written concurrence of Administrative Agent.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender.

 

116

--------------------------------------------------------------------------------


 

Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.  No notice to or demand on Borrower
in any case shall entitle Borrower to any other or further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this subsection 10.6 shall be
binding upon each Lender at the time outstanding, each future Lender and, if
signed by Borrower, on Borrower.

 

10.7                        Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Default if such action is taken or condition exists.

 

10.8                        Notices; Effectiveness of Signatures.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of telefacsimile in complete and legible form, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided that notices to Administrative Agent,
Swing Line Lender and Issuing Lender pursuant to Section 2 or Section 3 shall
not be effective until received.  For the purposes hereof, the address of each
party hereto shall be as set forth under such party’s name on the signature
pages hereof or (i) as to Borrower and Administrative Agent, such other address
as shall be designated by such Person in a written notice delivered to the other
parties hereto and (ii) as to each other party, such other address as shall be
designated by such party in a written notice delivered to Administrative Agent.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Borrower or its securities for purposes of United States Federal
or state securities laws.  Notices and other communications to the Lenders,
Swing Line Lender and Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender, Swing Line Lender or Issuing
Lender pursuant to Section 2 or Section 3 if such Lender, Swing Line Lender or
Issuing Lender, as applicable, has notified Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

117

--------------------------------------------------------------------------------


 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail.  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on all Loan Parties, Administrative
Agent and Lenders.  Administrative Agent may also require that any such
documents and signature be confirmed by a manually-signed copy thereof;
provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
document or signature.

 

10.9                        Survival of Representations, Warranties and
Agreements.

 

A.            All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
and the issuance of the Letters of Credit hereunder.

 

B.            Notwithstanding anything in this Agreement or implied by law to
the contrary, the agreements of Borrower set forth in subsections 2.2A(iv),
2.3A(ii), 2.6D, 2.7, 10.2, 10.3, 10.4, 10.17 and 10.18 and the agreements of
Administrative Agent and Lenders set forth in subsections 2.7B, 9.2C, 9.4, 10.5,
10.18 and 10.19 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination of this Agreement.

 

10.10                 Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

118

--------------------------------------------------------------------------------


 

10.11                 Marshalling; Payments Set Aside.

 

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of Borrower or any other party or against or in
payment of any or all of the Obligations.  To the extent that Borrower makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Administrative Agent or Lenders enforce
any security interests or exercise their rights of set-off, and such payment or
payments or the proceeds of such enforcement or set-off or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or set-off had
not occurred.

 

10.12      Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. Without limiting the foregoing provisions of this
subsection 10.12, if and to the extent that the enforceability of any provisions
in this Agreement relating to Defaulting Lenders shall be limited by the
Bankruptcy Code and other applicable bankruptcy, insolvency or similar laws, as
determined in good faith by Administrative Agent, Issuing Lender or Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

10.13                 Obligations Several; Independent Nature of Lenders’
Rights; Damage Waiver.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Borrower, as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to subsection 9.6, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

To the extent permitted by law, Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with or as a result of this Agreement
(including, without limitation, subsection 2.1C hereof), any other Loan
Document, any transaction contemplated by the Loan Documents, any Loan or the
use of proceeds thereof.  No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with the Loan Documents or the transactions
contemplated thereby.

 

119

--------------------------------------------------------------------------------


 

10.14                 Release of Subsidiary Guarantors.

 

Upon sale or other disposition of all of the Capital Stock of a Subsidiary
Guarantor to any Person (other than an Affiliate of Borrower) that is permitted
by this Agreement or to which Required Lenders have otherwise consented, for
which a Loan Party desires to obtain a release of a Subsidiary Guarantor from
Administrative Agent, such Loan Party shall deliver an Officer’s Certificate
(i) stating that the Capital Stock subject to such disposition is being sold or
otherwise disposed of in compliance with the terms hereof and (ii) specifying
the Capital Stock being sold or otherwise disposed of in the proposed
transaction.  Upon the receipt of such Officer’s Certificate, Administrative
Agent shall, at such Loan Party’s expense, so long as Administrative Agent has
no reason to believe that the facts stated in such Officer’s Certificate are not
true and correct, execute and deliver such releases of such Subsidiary
Guarantor, as may be reasonably requested by such Loan Party.

 

10.15                 Applicable Law.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 

10.16                 Construction of Agreement; Nature of Relationship.

 

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor.  Accordingly, each of the parties hereto acknowledges
and agrees that the terms of this Agreement shall not be construed against or in
favor of another party.

 

10.17                 Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY

 

120

--------------------------------------------------------------------------------


 

(I)            ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SUBSECTION 10.8;

 

(IV)         AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

(V)          AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION; AND

 

(VI)         AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

10.18                 Waiver of Jury Trial; Arbitration.

 

A.            Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED.  The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including contract claims, tort claims, breach of
duty claims and all other common law and statutory claims.  Each party hereto
acknowledges that this waiver is a material inducement to enter into a business
relationship, that each has already relied on this waiver in entering into this
Agreement, and that each will continue to rely on this waiver in their related
future dealings.  Each party hereto further warrants and represents that it has
reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  In the
event of litigation, this Agreement may be filed as a written consent to a trial
by the court.

 

121

--------------------------------------------------------------------------------


 

B.            Arbitration.  To the extent the foregoing waiver of a jury trial
is held to be unenforceable under applicable California law in any proceeding
related to the Loan Documents, the parties hereto agree, upon demand by any
party, to submit to binding arbitration all claims, disputes and controversies
between or among them (and their respective employees, officers, directors,
attorneys, and other agents), whether in tort, contract or otherwise in any way
arising out of or relating to (i) any credit subject hereto, or any of the Loan
Documents, and their negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (ii) requests for additional credit.

 

(i)            Governing Rules.  Any arbitration proceeding will (a) proceed in
a location in California selected by the American Arbitration Association
(“AAA”); (b) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (c) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000 exclusive of claimed interest, arbitration
fees and costs in which case the arbitration shall be conducted in accordance
with the AAA’s optional procedures for large, complex commercial disputes (the
commercial dispute resolution procedures or the optional procedures for large,
complex commercial disputes to be referred to herein, as applicable, as the
“Rules”).  If there is any inconsistency between the terms hereof and the Rules,
the terms and procedures set forth herein shall control.  Any party who fails or
refuses to submit to arbitration following a demand by any other party shall
bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute.  Nothing contained herein shall be deemed to be a
waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.

 

(ii)           No Waiver of Provisional Remedies.  The arbitration requirement
does not limit the right of any party to obtain provisional or ancillary
remedies such as replevin, injunctive relief, attachment or the appointment of a
receiver, before during or after the pendency of any arbitration proceeding. 
This exclusion does not constitute a waiver of the right or obligation of any
party to submit any dispute to arbitration or reference hereunder, including
those arising from the exercise of the actions detailed in this paragraph.

 

122

--------------------------------------------------------------------------------


 

(iii)          Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.  Any dispute in which the amount in
controversy exceeds $5,000,000 shall be decided by majority vote of a panel of
three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of California with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated or a neutral retired judge of the state of federal
judiciary of California.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of New York and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose monetary sanctions and to take such other action as the
arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure, the California Rules of Civil Procedure or
other applicable law.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction.  To the extent the waiver of a jury
trial set forth in subsection 10.18A is held to be unenforceable under
applicable California law in any proceeding related to the Loan Documents, the
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

 

(iv)          Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator.

 

(v)           Class Proceedings and Consolidations.  Each party hereto hereby
waives any rights it has to join or consolidate disputes by or against others in
any arbitration, except parties who have executed any Loan Document, or to
include in any arbitration any dispute as a representative or member of a class,
or to act in any arbitration in the interest of the general public or in a
private attorney general capacity.

 

(vi)          Payment Of Arbitration Costs And Fees; Miscellaneous.  The
arbitrator may award all costs and expenses of the arbitration proceeding to the
prevailing party.  To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 360 days of the filing of the dispute with the AAA.  No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

 

123

--------------------------------------------------------------------------------


 

10.19                 Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with such Lender’s customary
procedures for handling confidential information of this nature, it being
understood and agreed by Borrower that in any event a Lender may
make disclosures (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed, and shall be
required, to keep such information confidential), (b) to the extent requested by
any Governmental Authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this subsection 10.19, to (i) any Eligible
Assignee of or participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of
Borrower, (g) with the consent of Borrower, (h) to the extent such information
(i) becomes publicly available other than as a result of a breach of this
subsection 10.19 or (ii) becomes available to Administrative Agent or any Lender
on a nonconfidential basis from a source other than Borrower or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates and
that no written or oral communications from counsel to Administrative Agent and
no information that is or is designated as privileged or as attorney work
product may be disclosed to any Person unless such Person is a Lender or a
Participant hereunder; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Borrower of any request
by any Governmental Authority or representative thereof (other than any such
request in connection with any examination of the financial condition of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information; and provided, further that
in no event shall any Lender be obligated or required to return any materials
furnished by Borrower or any of its Subsidiaries.  Borrower, Administrative
Agent and Lenders hereby agree that all Borrower Materials marked by or on
behalf of Borrower as “PUBLIC” shall not be entitled to confidential treatment
pursuant to this subsection 10.19.  In addition, Administrative Agent and
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to Administrative Agent and Lenders, and
Administrative Agent or any of its Affiliates may place customary “tombstone”
advertisements relating hereto in publications (including publications
circulated or otherwise made available in electronic form) of its choice at its
own expense.

 

124

--------------------------------------------------------------------------------


 

10.20                 Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

 

10.21                 The Platform.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, Issuing Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Borrower, any Lender, Issuing Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

10.22                 USA Patriot Act.

 

Administrative Agent and each Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Loan Parties, which information includes the
name and address of each Loan Party and other information that will allow such
Lender to identify such Loan Party in accordance with the Act.  Borrower shall,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

[Remainder of page intentionally left blank]

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

 

 

THORATEC CORPORATION

 

 

 

 

 

By:

/s/ Roxanne Oulman

 

Name:

Roxanne Oulman

 

Title:

Interim Chief Financial Officer and Vice President of Finance

 

 

 

 

 

Notice Address:

 

 

6035 Stoneridge Drive

 

 

Pleasanton, California 94588

 

 

Attention: Chris Hyun, Director of Treasury

 

 

www.thoratec.com

 

 

LENDERS:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Hamid Hussain

 

Name:

Hamid Hussain

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Notice Address:

 

 

2175 N. California Blvd., Suite 700

 

 

Walnut Creek, California 94596

 

 

Attention: Hamid Hussain

 

S-1

--------------------------------------------------------------------------------